Exhibit 10.5

Execution Copy

COMMON TERMS AGREEMENT

among

SABINE PASS LIQUEFACTION, LLC,

as the Borrower

THE SECURED DEBT HOLDER GROUP REPRESENTATIVES,

SECURED HEDGE REPRESENTATIVES AND

SECURED GAS HEDGE REPRESENTATIVES,

that are parties to this Agreement from time to time

SOCIÉTÉ GÉNÉRALE,

as the Common Security Trustee

and

SOCIÉTÉ GÉNÉRALE,

as the Intercreditor Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page  

1.

  DEFINITIONS AND INTERPRETATION      2      1.1    Definitions      2      1.2
   Interpretation      2      1.3    UCC Terms      4      1.4    Accounting and
Financial Determinations      4   

2.

  SECURED DEBT      4      2.1    Incurrence of Secured Debt      4      2.2   
Secured Bank Debt      4      2.3    [Reserved]      4      2.4    Working
Capital Debt      4      2.5    Replacement Debt      5      2.6    Expansion
Debt      8      2.7    Accession Agreements      8      2.8    Transfers and
Holding of Obligations      9      2.9    Changes to Secured Debt Obligations   
  10      2.10    Termination of Obligations      10      2.11    Right to Share
in Security      11   

3.

  REPAYMENT AND PREPAYMENTS      12      3.1    General Terms of Repayment     
12      3.2    Voluntary Prepayment of Secured Debt      12      3.3   
Voluntary Cancellation of Secured Debt      13      3.4    Mandatory Prepayment
of Secured Debt      14      3.5    Termination of Interest Rate Protection
Agreement in Connection with Any Prepayment      15      3.6    Prepayment –
Miscellaneous      16   

4.

  REPRESENTATIONS AND WARRANTIES      16      4.1    General      16      4.2   
Existence      17      4.3    Financial Condition      17      4.4    Action   
  17   

 

i



--------------------------------------------------------------------------------

  4.5    No Breach      18      4.6    Government Approvals; Government Rules   
  18      4.7    Proceedings      20      4.8    Environmental Matters      20
     4.9    Taxes      21      4.10    Tax Status      21      4.11    ERISA;
ERISA Event      21      4.12    Nature of Business      21      4.13   
Security Documents      22      4.14    Subsidiaries      22      4.15   
Investment Company Act of 1940      22      4.16    Energy Regulatory Status   
  22      4.17    Material Project Documents; Other Documents      23      4.18
   Margin Stock      24      4.19    Regulations T, U and X      24      4.20   
Patents, Trademarks, Etc.      24      4.21    Disclosure      24      4.22   
Insurance      25      4.23    Indebtedness      25      4.24    Material
Adverse Effect      25      4.25    Absence of Default      25      4.26    Real
Property      25      4.27    Solvency      26      4.28    Legal Name and Place
of Business      26      4.29    No Force Majeure      26      4.30    Ranking
     26      4.31    Labor Matters      27      4.32    OFAC      27      4.33
   Accounts      27      4.34    Operating Arrangements      27      4.35    No
Condemnation      27   

5.

  CONDITIONS PRECEDENT TO DRAWDOWNS OF SECURED DEBT      27   

6.

  AFFIRMATIVE COVENANTS      28   

 

ii



--------------------------------------------------------------------------------

  6.1    Separateness      28      6.2    Project Documents, Etc.      28     
6.3    Maintenance of Existence, Etc.      28      6.4    Books and Records;
Inspection Rights      29      6.5    Compliance with Government Rules, Etc.   
  29      6.6    Insurance; Events of Loss      30      6.7    Project
Construction; Maintenance of Properties      31      6.8    Taxes      32     
6.9    Maintenance of Liens      33      6.10    Use of Proceeds      33     
6.11    Interest Rate Protection Agreements      33      6.12    Operating
Budget      34      6.13    Other Documents and Information      34      6.14   
Expansion Debt; Independent Engineer      35      6.15    Debt Service Coverage
Ratio      35      6.16    Further Assurances; Cooperation      36      6.17   
Auditors      37      6.18    Surveys and Title Policies      37      6.19   
Working Capital Debt      37      6.20    Debt Service Reserve Amount      37   
  6.21    EPC Contract      37   

7.

  NEGATIVE COVENANTS      38      7.1    [Reserved]      38      7.2   
Prohibition of Fundamental Changes      38      7.3    Nature of Business     
39      7.4    Performance Tests and Liquidated Damages      39      7.5   
Restrictions on Indebtedness      39      7.6    Capital Expenditures      39   
  7.7    Restricted Payments      40      7.8    Limitation on Liens      40   
  7.9    Project Documents, Etc.      40      7.10    Terminal Use Agreements   
  42      7.11    Transactions with Affiliates      42   

 

iii



--------------------------------------------------------------------------------

  7.12    Accounts      42      7.13    EPC and Construction Contracts      43
     7.14    GAAP      46      7.15    Use of Proceeds; Margin Regulations     
46      7.16    Permitted Investments      47      7.17    Hedging Arrangements
     47      7.18    Environmental Matters      47      7.19    Guarantees     
47      7.20    Gas Purchase Contracts and LNG Sales Contracts      47   

8.

  REPORTING REQUIREMENTS      48      8.1    Financial Statements      48     
8.2    Notice of Default, Event of Default and Other Events      49      8.3   
Other Notices      50      8.4    Operating Statements and Reports      51     
8.5    Construction Reports      52      8.6    Commodity Positions      54     
8.7    Other Information      54   

9.

  EVENTS OF DEFAULT FOR SECURED DEBT      54      9.1    Non-Payment of
Scheduled Payments      54      9.2    Non-Payment of Other Obligations      54
     9.3    Non-Performance of Covenants and Obligations      55      9.4   
Breach of Representation or Warranty      56      9.5    Project Document
Defaults      56      9.6    Government Approvals      57      9.7   
Bankruptcy; Insolvency      57      9.8    Judgments      57      9.9   
Unenforceability of Documentation      58      9.10    Event of Loss      58   
  9.11    Change of Control      58      9.12    ERISA Events      59      9.13
   Insurance      59      9.14    Liens      59      9.15    Abandonment      59
  

 

iv



--------------------------------------------------------------------------------

  9.16    Certain Regulations      59      9.17    Commercial Delivery      60
     9.18    Project Completion      60      9.19    Certain Force Majeure
Events      60   

10.

  MISCELLANEOUS PROVISIONS      61      10.1    Amendments      61      10.2   
Entire Agreement      61      10.3    Applicable Law; Jurisdiction      61     
10.4    Assignments      63      10.5    Successors and Assigns      63     
10.6    Consultants      63      10.7    Costs and Expenses      63      10.8   
Counterparts; Effectiveness      64      10.9    No Waiver; Cumulative Remedies
     64      10.10    Indemnification by Borrower      65      10.11    Notices
and Other Communication      67      10.12    Severability      68      10.13   
Survival      68      10.14    Waiver of Consequential Damages, Etc.      69   
  10.15    Reinstatement      69      10.16    Treatment of Certain Information;
Confidentiality      69      10.17    No Recourse      71   

SCHEDULES

Schedule 1 - Definitions

Schedule 2.4 – Form of Officer’s Certificate (Working Capital Debt)

Schedule 2.5 - Form of Officer’s Certificate (Replacement Debt)

Schedule 2.7(a) - Form of Accession Agreements

Schedule 2.7(e) - Debt Commitments; Secured Hedge Obligations

Schedule 2.8(d) - Form of Transfer of Accession Agreement (Secured Debt Holder
Group Representative)

Schedule 2.8(e) - Form of Transfer of Accession Agreement (Secured Hedge
Representative)

Schedule 2.8(f) - Form of Transfer of Accession Agreement (Secured Gas Hedge
Representative)

Schedule 4.6(a) - Government Approvals

Schedule 4.6(b) - Government Approvals - Post Closing

 

v



--------------------------------------------------------------------------------

Schedule 4.6(c) –Government Approvals – Subject to Appeal

Schedule 4.7 – Environmental Claims

Schedule 4.8 – Environmental Matters

Schedule 4.17 – Project Documents

Schedule 4.20 – Patents, Trademarks, Etc.

Schedule 6.1 - Separateness

Schedule 6.6 - Insurance

Schedule 7.13 - Change Orders

Schedule 10.11 - Notice Information

EXHIBITS

Exhibit A – Knowledge

Exhibit B-1.a – Form of Consent (BG)

Exhibit B-1.b – Form of Consent (BG Guaranty)

Exhibit B-2.a – Form of Consent (GN)

Exhibit B-2.b – Form of Consent (GN Guaranty)

Exhibit B-3 – Form of Consent (ConocoPhillips)

Exhibit B-4.a – Form of Consent (EPC Contractor)

Exhibit B-4.b – Form of Consent (EPC Contract Guaranty)

Exhibit B-5 – Form of Consent (Port Arthur)

Exhibit B-6 – Form of Consent (Affiliates)

Exhibit B-7 – Form of Consent (Material Project Parties)

Exhibit C - Form of Interest Rate Protection Agreement

Exhibit D- 1- Construction Budget

Exhibit D-2 – Construction Schedule

Exhibit E – Base Case Forecast

Exhibit F – Hedging Program

Exhibit G – Gas Sourcing Plan

Exhibit H – Project Description

Exhibit I – Form of Precedent Agreement

 

vi



--------------------------------------------------------------------------------

THIS COMMON TERMS AGREEMENT (this “Agreement”), dated as of July 31, 2012, is
made among:

 

(1) SABINE PASS LIQUEFACTION, LLC, a limited liability company organized and
existing under the laws of the State of Delaware (the “Borrower”);

 

(2) each SECURED DEBT HOLDER GROUP REPRESENTATIVE that is a party to this
Agreement from time to time in accordance with the terms of this Agreement;

 

(4) each SECURED HEDGE REPRESENTATIVE that is a party to this Agreement from
time to time in accordance with the terms of this Agreement;

 

(5) each SECURED GAS HEDGE REPRESENTATIVE that is a party to this Agreement from
time to time in accordance with the terms of this Agreement;

 

(6) SOCIÉTÉ GÉNÉRALE, as the Common Security Trustee; and

 

(7) SOCIÉTÉ GÉNÉRALE, as the Intercreditor Agent,

each a “Party” and together the “Parties”.

WHEREAS:

 

(A) Sabine Pass LNG, L.P. (“Sabine Pass LNG”), an indirect wholly owned
subsidiary of Cheniere Energy Partners, L.P. (the “Sponsor”), owns and operates
the Sabine Pass LNG Terminal (“Sabine Pass Terminal”) located in Cameron Parish,
Louisiana. The Sabine Pass Terminal has liquefied natural gas (“LNG”)
regasification and send-out capacity of approximately 4.3 Bcf/d, storage
capacity of approximately 16.9 Bcfe and two marine berths;

 

(B) The Borrower intends to design, engineer, develop, procure, construct,
install, complete, own, operate and maintain two liquefaction trains, each with
a nominal production capacity of at least 182,500,000 MMBtu per annum (as more
fully described herein, the “Project”), that will add liquefaction services at
the Sabine Pass Terminal and convert the Sabine Pass Terminal into a facility
capable of liquefying and exporting domestic U.S. natural gas in addition to
importing and regasifying foreign-sourced LNG;

 

(C) The Borrower has requested that the Secured Bank Debt Holders and certain
other Holders of Senior Debt, if applicable, establish certain credit facilities
in order to provide funds which are to be used, along with the Equity
Contribution Amount and Cash Flow generated by the Project prior to the Project
Completion Date, to finance such design, detailed engineering, development,
procurement, construction, installation, completion, ownership, operation and
maintenance of the Project, to pay certain fees and expenses associated with the
Financing Documents and the Senior Debt, fund the applicable Debt Service
Reserve Account, fund operating and working capital expenses of the Project,
issue letters of credit and as further described herein and in the other
Financing Documents;



--------------------------------------------------------------------------------

(D) The Borrower, the Secured Debt Holder Group Representatives, the Secured
Hedge Representatives, the Secured Gas Hedge Representatives, the Common
Security Trustee and the Intercreditor Agent have entered into the Intercreditor
Agreement that, among other things, governs the relationship among the Holders
of Secured Debt and Secured Hedge Obligations party thereto and regulates the
claims of the Secured Parties against the Borrower and the enforcement by the
Secured Parties of the Security, including the method of voting and decision
making, and the appointment of the Intercreditor Agent for the purposes set
forth therein;

 

(E) The Borrower has granted certain Security in the Collateral for the benefit
of the Secured Parties pursuant to the Security Documents; and

 

(F) The Borrower, the Secured Debt Holder Group Representatives, the Secured
Hedge Representatives, the Secured Gas Hedge Representatives, the Common
Security Trustee, and the Intercreditor Agent desire to enter into this
Agreement in order to set out certain provisions regarding, among other things:
(a) common representations and warranties of the Borrower; (b) common covenants
of the Borrower; and (c) common Events of Default under the Secured Debt
Instruments.

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and adequacy of which are acknowledged, the
Parties agree as follows:

 

1. DEFINITIONS AND INTERPRETATION

 

1.1 Definitions

Except as otherwise expressly provided in this Agreement, capitalized terms used
in this Agreement shall have the meanings given to them in Schedule 1. To the
extent such terms are defined by reference to other Financing Documents or
Material Project Documents, for the purposes of this Agreement, such terms shall
continue to have the definitions given to them on the Closing Date (but will be
subject to and interpreted in accordance with the governing law of this
Agreement) notwithstanding any termination, expiration or amendment of such
agreements except to the extent the Parties agree to the contrary.

 

1.2 Interpretation

 

  (a) In this Agreement, except to the extent specified to the contrary or where
the context otherwise requires:

 

  (i) the table of contents and headings are for convenience only and shall not
affect the interpretation of this Agreement;

 

  (ii) references to “Sections”, “Schedules”, “Exhibits” and “Appendices” are
references to sections of, and schedules, exhibits and appendices to, this
Agreement;

 

2



--------------------------------------------------------------------------------

  (iii) references to “assets” includes property, revenues and rights of every
description (whether real, personal or mixed and whether tangible or
intangible);

 

  (iv) references to an “amendment” includes a supplement, replacement,
novation, restatement or re-enactment and “amended” is to be construed
accordingly;

 

  (v) except as provided in Section 1.1 (Definitions) references to any document
or agreement, including this Agreement, shall be deemed to include references to
such document or agreement as amended, from time to time in accordance with its
terms and (where applicable) subject to compliance with the requirements set
forth in the Financing Documents;

 

  (vi) references to any Party or party to any other document or agreement shall
include its successors and permitted assigns;

 

  (vii) words importing the singular include the plural and vice versa;

 

  (viii) words importing the masculine include the feminine and vice versa;

 

  (ix) the words “include”, “includes” and “including” are not limiting;

 

  (x) references to “days” shall mean calendar days, unless the term “Business
Days” shall be used;

 

  (xi) references to “months” shall mean calendar months and references to
“years” shall mean calendar years; and

 

  (xii) unless the contrary indication appears, a reference to a time of day is
a reference to the time of day in New York, New York.

 

  (b) This Agreement and the other Financing Documents are the result of
negotiations among, and have been reviewed by all parties thereto and their
respective counsel. Accordingly, this Agreement and the other Financing
Documents shall be deemed to be the product of all parties thereto, and no
ambiguity shall be construed in favor of or against any party thereto.

 

  (c) For the purposes of any Financing Document, “payment in full” or “paid in
full” or “satisfied”, in each case, as used with respect to any Obligation means
the receipt of cash equal to the full amount of such Obligation.

 

  (d) Unless a contrary intention appears, a term used in any Financing Document
or in any notice given under or in connection with any Financing Document has
the same meaning in that Financing Document or notice as in this Agreement.

 

3



--------------------------------------------------------------------------------

1.3 UCC Terms

Unless otherwise defined herein, terms used herein that are defined in the UCC
shall have the respective meanings given to those terms in the UCC.

 

1.4 Accounting and Financial Determinations

Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided, that, if the Borrower notifies the Common Security
Trustee and each Secured Debt Holder Group Representative that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the Closing Date in GAAP or in the application thereof on
the operation of, or calculation of compliance with, such provision (or if the
Common Security Trustee and each Secured Debt Holder Group Representative, as
the case may be, notifies the Borrower that the Required Secured Parties request
an amendment to any provision hereof for such purpose), regardless of whether
any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such provision has been amended in accordance herewith.

 

2. SECURED DEBT

 

2.1 Incurrence of Secured Debt

The incurrence of, and Advances under, the Secured Debt shall be made in
accordance with, and pursuant to, the terms of this Agreement and the relevant
Secured Debt Instruments.

 

2.2 Secured Bank Debt

On the Closing Date, the Borrower, the Term Loan A Administrative Agent, the
Common Security Trustee, and the Secured Bank Debt Holders are entering into the
Term Loan A Credit Agreement pursuant to which the Secured Bank Debt Holders
will provide certain credit facilities to the Borrower on the terms, and subject
to the conditions, set forth herein and therein. On the Closing Date, the Term
Loan A Administrative Agent shall deliver an Accession Agreement in respect of
the Term Loan A Credit Agreement.

 

2.3 [Reserved]

 

2.4 Working Capital Debt

The Borrower may incur additional senior secured or unsecured Indebtedness not
exceeding the sum of four hundred million Dollars ($400,000,000) in the
aggregate, the proceeds of which shall be used solely for working capital
purposes related to the Project (including the issuance of letters of credit)
(the “ Working Capital Debt”), only if, prior to or on the date of incurrence
thereof, the following conditions have been satisfied or waived by the Required
Secured Parties:

 

4



--------------------------------------------------------------------------------

  (a) no Default or Event of Default:

 

  (i) shall have occurred and be continuing; or

 

  (ii) results from the incurrence of such Working Capital Debt;

 

  (b) the Senior Debt Instrument governing such Working Capital Debt shall
include a provision requiring the Borrower to reduce the principal amount
relating to any revolving loans to zero Dollars ($0) for a period of not less
than five (5) consecutive Business Days at least once per calendar year;

 

  (c) the Secured Debt Holder Group Representative for any Secured Working
Capital Debt shall have entered into an Accession Agreement in accordance with
Section 2.7 (Accession Agreements);

 

  (d) the Intercreditor Agent shall have received a certificate from an
Authorized Officer of the Borrower at least five (5) days prior to the
incurrence of such Working Capital Debt, in the form set out in Schedule 2.4,
which certificate shall:

 

  (i) identify each Secured Debt Holder Group Representative and each Holder for
any Secured Working Capital Debt; and

 

  (ii) attach a copy of each proposed Senior Debt Instrument relating to the
Working Capital Debt (that may be an amendment to an existing Senior Debt
Instrument), which copy shall disclose the material terms, permitted uses, and
the tenor and amortization schedule of such Working Capital Debt and the rate,
or the rate basis and margin in the case of a floating rate, at which such
Working Capital Debt shall bear interest, and (if applicable) commitment fees or
other premiums relating thereto.

Any Secured Working Capital Debt shall be treated in all respects as Secured
Debt, sharing pari passu in the Collateral and in right of payment.

 

2.5 Replacement Debt

Subject to the provisions of this Section 2.5, the Borrower may incur
Replacement Debt, the proceeds of which shall be used to refinance the Advances
or replace commitments to provide the Advances subject to the prepayment terms
thereof. The Borrower may incur Replacement Debt at its sole discretion, only
if, prior to or on the date of incurrence thereof, the following conditions are
satisfied or waived by the Required Secured Parties:

 

  (a) no Default or Event of Default:

 

  (i) shall have occurred and be continuing; or

 

5



--------------------------------------------------------------------------------

  (ii) results from the incurrence of such Replacement Debt;

 

  (b) the maximum principal amount of the proposed Replacement Debt does not
exceed the sum of:

 

  (i) the Senior Debt Commitments being cancelled concurrently with the
incurrence of such Replacement Debt; plus

 

  (ii) the outstanding principal amount of the Secured Debt being prepaid or
redeemed concurrently with the incurrence of such Replacement Debt; plus

 

  (iii) all premiums, fees, costs and expenses (including Hedge Termination
Value with respect to any Interest Rate Protection Agreement subject to the
refinancing with the proposed Replacement Debt) associated with any such
cancellation, prepayment or redemption, or incurred in connection with the
proposed Replacement Debt;

 

  (c) the weighted average life to maturity of the Replacement Debt shall not be
less than the weighted average life to maturity of the Secured Debt prior to the
incurrence of such Replacement Debt;

 

  (d) the maturity date of the Replacement Debt shall not occur prior to the
Final Maturity Date;

 

  (e) the material terms of the Replacement Debt shall not be materially more
restrictive on the Borrower than the terms of the Secured Debt;

 

  (f) the Borrower shall have demonstrated by delivery of an updated Base Case
Forecast that all Secured Debt (including such Replacement Debt) outstanding at
such time is capable of amortization such that the Projected Debt Service
Coverage Ratio during each year through the terms of the FOB Sale and Purchase
Agreements in effect as of such date shall not be less than (i) 2.00x,
calculated with respect to all Cash Flows, and (ii) 1.75x, calculated solely
with respect to Monthly Sales Charges; provided, that, for purposes of this
clause (f), the Projected Debt Service Coverage Ratio shall be determined by
taking into account projected revenues (whether calculated with respect to all
Cash Flows or solely with respect to Monthly Sales Charges) which shall be based
on FOB Sale and Purchase Agreements, and only to the extent that Expansion Debt
has been incurred, the FOB Sale and Purchase Agreements and Train Three and
Train Four LNG Sales Agreements;

 

  (g) the Borrower’s Debt to Equity Ratio shall not exceed the ratio of 65:35
taking into account the incurrence of such Replacement Debt but without regard
to any outstanding Indebtedness comprising Working Capital Debt;

 

  (h)

in the event that any Senior Debt then outstanding is rated by any Recognized
Credit Rating Agency, the Borrower shall have delivered to the Common Security

 

6



--------------------------------------------------------------------------------

  Trustee, and each Secured Debt Holder Group Representative a letter from any
two Recognized Credit Rating Agencies (or, in the event that the Senior Debt
then outstanding is rated by only one Recognized Credit Rating Agency, such
Recognized Credit Rating Agency) that are then rating such Senior Debt
confirming that:

 

  (i) such Recognized Credit Rating Agency has considered the proposed
incurrence of Replacement Debt; and

 

  (ii) if incurred, the Replacement Debt would not cause it to downgrade the
rating of the Senior Debt existing at the time when such Replacement Debt is
incurred;

 

  (i) the Secured Debt Holder Group Representative for the Secured Replacement
Debt shall have entered into an Accession Agreement in accordance with
Section 2.7 (Accession Agreements);

 

  (j) the Intercreditor Agent shall have received a certificate from an
Authorized Officer of the Borrower at least ten (10) Business Days prior to the
incurrence of such Replacement Debt, in the form set out in Schedule 2.5, which
certificate shall:

 

  (i) identify the Senior Debt being replaced, or the Senior Debt Commitments
being cancelled, by the Replacement Debt, each Secured Debt Holder Group
Representative and each Secured Debt Holder for any Secured Replacement Debt;
and

 

  (ii) attach a copy of each proposed Senior Debt Instrument relating to the
Replacement Debt (that may be an amendment to an existing Senior Debt
Instrument), which copy shall disclose the material terms, permitted uses, and
the tenor and amortization schedule of such Replacement Debt and the rate, or
the rate basis and margin in the case of a floating rate, at which such
Replacement Debt shall bear interest, and (if applicable) commitment fees or
other premiums relating thereto;

 

  (k) except in accordance with the proviso to Section 3.2(c) (Voluntary
Prepayment of Secured Debt) simultaneously with the incurrence of any
Replacement Debt, the Borrower shall (A) pay any costs, expenses or other
amounts related thereto from the proceeds of such Replacement Debt for such
purposes, and (B) thereafter, the Borrower shall use the proceeds of such
Replacement Debt on a pro rata basis to prepay the scheduled principal amounts
of the Secured Debt in the inverse order of maturity and to pay any Hedge
Termination Value that is due as a result of the termination of any Interest
Rate Protection Agreement in connection with any such prepayment; and

 

  (l)

simultaneously with the incurrence of any Replacement Debt that occurs on or
after the date by which the Borrower is required to fund the Credit Agreement
Debt Service Reserve Account in accordance with Section 6.20 (Debt Service

 

7



--------------------------------------------------------------------------------

  Reserve Account), the Borrower shall use a portion of the proceeds of such
Replacement Debt to fund the incremental increase in the Required Debt Service
Reserve Amount as a result of the incurrence of such Replacement Debt.

Any Secured Replacement Debt shall be treated in all respects as Secured Debt,
sharing pari passu in the Collateral and in right of payment. The conditions for
incurrence of Replacement Debt shall not apply to the incurrence of facilities
to replace Working Capital, which shall be governed by the provisions of
Section 2.4 (Working Capital Debt).

 

2.6 Expansion Debt

Without limiting the provisions of Sections 2.4 (Working Capital Debt) and 2.5
(Replacement Debt) and subject to the provisions of this Section 2.6, the
Borrower shall have the right to incur additional non-recourse senior secured or
unsecured Indebtedness (“Expansion Debt”) to finance the development of
additional liquefaction trains only with the written consent of all of the
Secured Bank Debt Holders acting in their sole discretion (provided, however,
that (i) the Borrower may conduct front-end engineering, development and design
work using equity funds provided by the Pledgor, the Sponsor or any of its
Subsidiaries (other than the Borrower) which are in addition to the Equity
Contribution Amount without the requirement of such consent, and (ii) the
provision of additional equity support for completion of the development of
additional liquefaction trains or for cost overruns in the construction thereof
shall be permitted).

 

2.7 Accession Agreements

 

  (a) Each Secured Debt Holder Group Representative shall enter into an
Accession Agreement substantially in the form set out in Part A of Schedule
2.7(a).

 

  (b) Each Secured Hedge Representative shall enter into an Accession Agreement
substantially in the form set out in Part B of Schedule 2.7(a).

 

  (c) Each Secured Gas Hedge Representative shall enter into an Accession
Agreement substantially in the form set out in Part C of Schedule 2.7(a).

 

  (d) Each Accession Agreement shall specify in Appendix A thereto:

 

  (i) the identity of the relevant Secured Debt Holder Group Representative,
Secured Hedge Representative or Secured Gas Hedge Representative, as applicable;

 

  (ii) the Secured Debt, Secured Hedge Obligations or Secured Gas Hedge
Obligations, as applicable, subject thereof and the identity of the Holders
thereof; and

 

  (iii) the Secured Debt Instruments, Secured Hedge Instruments or Secured Gas
Hedge Instruments, as applicable.

 

8



--------------------------------------------------------------------------------

  (e) Copies of such executed Secured Debt Instruments, Secured Hedge
Instruments or Secured Gas Hedge Instruments, as applicable, shall be attached
to the Accession Agreement as exhibits.

 

  (f) Upon receipt of the relevant Accession Agreement and compliance with the
applicable requirements of Sections 2.4 (Working Capital Debt), 2.5 (Replacement
Debt), and 2.6 (Expansion Debt) (as the case may be), the Intercreditor Agent
(without further instruction) shall amend Schedule 2.7(e) accordingly and shall
deliver each such revised Schedule to the Borrower, the Common Security Trustee
and each such Secured Debt Holder Group Representative.

 

  (g) Each Accession Agreement, when delivered to the Intercreditor Agent, shall
be accompanied by one or more certificates as to the due authorization,
execution and delivery of the Accession Agreement and incumbency of the officers
or attorneys-in-fact who executed the Accession Agreement.

 

2.8 Transfers and Holding of Obligations

 

  (a) The Secured Debt Instruments may be held, sold, exchanged, traded,
assigned or otherwise transferred by each Secured Debt Holder as provided in the
relevant Secured Debt Instrument. Any Person becoming a Secured Debt Holder from
time to time in accordance with such Secured Debt Instrument shall be and become
a Secured Debt Holder for the purposes of this Agreement and each Person ceasing
to be a Secured Debt Holder from time to time in accordance with such Secured
Debt Instrument shall cease to be a Secured Debt Holder for the purposes of this
Agreement.

 

  (b) The Secured Hedge Instruments may be held, sold, exchanged, traded,
assigned or otherwise transferred by each Holder of Secured Hedge Obligations as
provided in the relevant Secured Hedge Instrument. Any Person becoming a Holder
of Secured Hedge Obligations from time to time in accordance with such Secured
Hedge Instrument shall be and become a Holder of Secured Hedge Obligations for
the purposes of this Agreement and each Person ceasing to be a Holder of Secured
Hedge Obligations from time to time in accordance with such Secured Hedge
Instrument shall cease to be a Holder of Secured Hedge Obligations for the
purposes of this Agreement.

 

  (c) The Secured Gas Hedge Instruments may be held, sold, exchanged, traded,
assigned or otherwise transferred by each Gas Hedge Provider as provided in the
relevant Secured Gas Hedge Instrument. Any Person acquiring a Secured Gas Hedge
Instrument from time to time in accordance with such Secured Gas Hedge
Instrument shall be and become a Gas Hedge Provider for the purposes of this
Agreement and each Person ceasing to be a Gas Hedge Provider from time to time
in accordance with such Secured Gas Hedge Instrument shall cease to be a Gas
Hedge Provider for the purposes of this Agreement.

 

9



--------------------------------------------------------------------------------

  (d) Any Secured Debt Holder Group Representative may be replaced in accordance
with the relevant Secured Debt Instrument, and the Common Security Trustee and
the Intercreditor Agent shall be notified promptly of any such replacement,
which shall become effective only upon the replacement Secured Debt Holder Group
Representative executing and delivering to the Intercreditor Agent a Transfer
Accession Agreement or other agreement in writing to be bound by the Accession
Agreement to which its predecessor was a party, and the Intercreditor Agent
(without further instruction) shall amend Schedule 2.7(e) accordingly and shall
deliver each such revised Schedule to the Borrower, the Common Security Trustee
and each such Secured Debt Holder Group Representative.

 

  (e) Any Secured Hedge Representative may be replaced in accordance with the
relevant Secured Hedge Instrument, and the Common Security Trustee and the
Intercreditor Agent shall be notified promptly of any such replacement, which
shall become effective only upon the replacement Secured Hedge Representative
executing and delivering to the Intercreditor Agent a Transfer Accession
Agreement or other agreement in writing to be bound by the Accession Agreement
to which its predecessor was a party and the Intercreditor Agent (without
further instruction) shall amend Schedule 2.7(e) accordingly and shall deliver
each such revised Schedule to the Borrower, the Common Security Trustee and each
such Secured Hedge Representative.

 

  (f) Any Secured Gas Hedge Representative may be replaced in accordance with
the relevant Secured Gas Hedge Instrument, and the Common Security Trustee and
the Intercreditor Agent shall be notified promptly of any such replacement,
which shall become effective only upon the replacement Secured Gas Hedge
Representative executing and delivering to the Intercreditor Agent a Transfer
Accession Agreement or other agreement in writing to be bound by the Accession
Agreement to which its predecessor was a party and the Intercreditor Agent
(without further instruction) shall amend Schedule 2.7(e) accordingly and shall
deliver each such revised Schedule to the Borrower, the Common Security Trustee
and each such Secured Gas Hedge Representative.

 

2.9 Changes to Secured Debt Obligations

The Borrower shall promptly provide to the Intercreditor Agent and to each
Secured Debt Holder Group Representative copies of all material modifications to
any Secured Debt Instrument; provided, that, such modifications shall only be
made in accordance with terms and conditions set forth in the Intercreditor
Agreement and the relevant Secured Debt Instrument.

 

2.10 Termination of Obligations

 

  (a)

Upon the indefeasible payment in full of all Obligations (and expiration or
termination of all Senior Debt Commitments) arising under any Secured Debt
Instrument, Secured Hedge Instrument or Secured Gas Hedge Instrument, as
applicable, in accordance with the terms thereof (other than Obligations

 

10



--------------------------------------------------------------------------------

  thereunder that by their terms survive and with respect to which no claim has
been made by the applicable Secured Parties and, at the option of the Borrower
and to the extent permitted by the Secured Debt Instrument governing any Senior
Bonds, other than Obligations payable in respect of Senior Bonds if the amounts
payable in respect of all other Obligations have been so paid in full), the
relevant Secured Debt Holder Group Representative, Secured Hedge Representative
or Secured Gas Hedge Representative, as applicable, shall give notice thereof to
the Common Security Trustee and the Intercreditor Agent, whereupon, without
further action by any Person:

 

  (i) such Obligations shall no longer constitute Obligations secured by the
Collateral and shall no longer be entitled to the benefits of this Agreement or
any other Financing Document;

 

  (ii) the former Holders of such Secured Debt, Secured Hedge Obligations or
Secured Gas Hedge Obligations, as applicable, shall no longer be Holders of
Secured Debt, Secured Hedge Obligations or Secured Gas Hedge Obligations, as
applicable, under this Agreement or any other Financing Document and shall no
longer have any rights or obligations under this Agreement or any other
Financing Document except for those provisions that by their terms expressly
survive termination;

 

  (iii) the related Secured Debt Instruments, Secured Hedge Instruments or
Secured Gas Hedge Instruments, as applicable, shall no longer be Secured Debt
Instruments, Secured Hedge Instruments or Secured Gas Hedge Instruments, as
applicable, under this Agreement or any other Financing Document; and

 

  (iv) such Secured Debt Holder Group Representative, Secured Hedge
Representative or Secured Gas Hedge Representative, as applicable, shall no
longer be a Party or party to any other Financing Document, in such capacity.

 

  (b) On the Discharge Date, this Agreement and the security interests and
rights created by or pursuant to this Agreement or any Security Document shall
terminate, and the Secured Parties and their respective attorneys-in-fact shall,
at the expense of the Borrower, promptly deliver UCC-3 termination statements
and such instruments of satisfaction, discharge and release of security in
respect of all Security as may be requested by the Borrower.

 

2.11 Right to Share in Security

Only the Secured Parties shall be entitled to benefit from the Security granted
in the Collateral pursuant to the Security Documents, provided, that the Secured
Debt Holder Group Representatives, Secured Hedge Representatives or Secured Gas
Hedge Representatives, as applicable, representing such Secured Parties have
signed the Accession Agreement in accordance with Section 2.7 (Accession
Agreements).

 

11



--------------------------------------------------------------------------------

3. REPAYMENT AND PREPAYMENTS

 

3.1 General Terms of Repayment

 

  (a) All payments (including any payment of interest or fees) due to each
Secured Party shall be made in Dollars.

 

  (b) Except as otherwise provided therein, whenever any payment due under a
Financing Document would otherwise fall due on a day other than a Business Day,
such payment shall be due on the next succeeding Business Day. Any such
extension of time under this Section 3.1(b) shall be included in the computation
of interest or fees (as the case may be) on any such amount so due.

 

  (c) Unless expressly specified otherwise in any Secured Debt Instrument, all
undrawn Senior Debt Commitments in respect of any Secured Debt shall be
cancelled automatically at the close of business in New York, New York on the
last day of the Availability Period; provided, that if such day is not a
Business Day, the Availability Period shall terminate on the immediately
preceding Business Day.

 

3.2 Voluntary Prepayment of Secured Debt

 

  (a) The Borrower shall have the right at any time following the end of any
Availability Period applicable to any Secured Debt (or, with respect to
prepayments funded through the use of Replacement Debt or prepayments of Working
Capital Debt, at any time) to prepay (including by way of legal defeasance of
Senior Bonds to the extent permitted under the Indenture governing such Senior
Bonds), in minimum amounts of ten million Dollars ($10,000,000), the Secured
Debt under the applicable Secured Debt Instrument, on not less than five
(5) Business Days’ prior written notice to the Intercreditor Agent, each Secured
Hedge Representative and each Secured Debt Holder Group Representative. Each
notice of voluntary prepayment will be irrevocable, except that a notice of
prepayment given by the Borrower may state that such notice is conditioned upon
the effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Intercreditor Agent, each Secured
Hedge Representative and each Secured Debt Holder Group Representative on or
prior to the specified effective date) if such condition is not satisfied. The
Borrower shall promptly pay any Break Costs incurred by any Secured Party as a
result of such notice and revocation.

 

  (b) Each notice of prepayment given by the Borrower under this Section 3.2
shall specify the prepayment date and the portion of the principal amount of the
Secured Debt to be prepaid.

 

  (c) With respect to each prepayment to be made pursuant to this Section 3.2,
on the date specified in the notice of prepayment delivered pursuant to
Section 3.2(a), the Borrower shall pay (on a pro rata basis) to the Secured Debt
Holder Group Representatives for the account of the relevant Secured Parties
(and in the case of outstanding Construction/Term Loans, pro rata across all
Tranches and pro rata within each Tranche of such Construction/Term Loans) the
sum of the following amounts:

 

  (i) the principal (including any required make whole amount) of, and accrued
but unpaid interest on, the Secured Debt to be prepaid;

 

12



--------------------------------------------------------------------------------

  (ii) any additional amounts required to be paid due to funding losses as
required under each Secured Debt Instrument; and

 

  (iii) except for amounts to be paid to the Secured Hedge Representatives for
the account of the Qualified Counterparties to the Interest Rate Protection
Agreements as set forth immediately below, any other Obligations due in
connection with any prepayment under the Financing Documents.

Payments of principal of the Secured Debt will be applied pro rata against
subsequent scheduled payments or in inverse order of maturity, at the Borrower’s
option (except as otherwise provided in Section 2.5(k)); provided, that
notwithstanding anything to the contrary in this Section 3.2, the Borrower may,
at its option, apply all or a portion of the proceeds of any voluntary
prepayment to (A) the pro rata prepayment of the Secured Bank Debt and any other
Secured Debt without applying such proceeds to the prepayment of any Senior
Bonds, or (B) the pro rata prepayment of the Secured Bank Debt without applying
such proceeds to the prepayment of any Senior Bonds or any other Secured Debt.

Additionally, the Borrower shall pay, on a pro rata basis with the payments
required under clause (c)(i), (ii) and (iii) above, to the Secured Hedge
Representatives for the account of the Qualified Counterparties to the Interest
Rate Protection Agreements the Hedge Termination Values payable in respect of
any Interest Rate Protection Agreement to be terminated in connection with such
prepayment in accordance with Section 3.5 (Termination of Interest Rate
Protection Agreement in Connection with Any Prepayment), which terminated
Interest Rate Protection Agreement shall be specified by the Borrower in the
notice of prepayment.

 

3.3 Voluntary Cancellation of Secured Debt

The Borrower shall have the right to cancel any outstanding commitments of the
Secured Debt Holders under the Secured Debt Instruments upon at least five
(5) Business Days’ prior written notice to the Intercreditor Agent and each
Secured Debt Holder Group Representative (a) following Substantial Completion of
both trains of the Project and the Date of First Commercial Delivery under and
as defined in the GN FOB Sale and Purchase Agreement and the Train 1 DFCD under
and as defined in the BG FOB Sale and Purchase Agreement or (b) with the consent
of the Common Security Trustee in consultation with the Independent Engineer
that the funds under the cancelled commitment are not necessary to achieve the
Project Completion Date by the Date Certain.

 

13



--------------------------------------------------------------------------------

3.4 Mandatory Prepayment of Secured Debt

 

  (a) In addition to scheduled principal repayments, the Borrower shall make the
following mandatory payments (as prepayments to be effected in each case in the
manner specified in Section 3.4(b) below):

 

  (i) to the extent of any Net Available Amount not otherwise applied in
accordance with Section 5.08 (Insurance/Condemnation Proceeds Account) of the
Accounts Agreement;

 

  (ii) to the extent of any Net Cash Proceeds received from sales of assets
(other than asset disposals in the ordinary course of business, including sales
of LNG and other commercial products) that are in excess of five million Dollars
($5,000,000) individually or fifty million Dollars ($50,000,000) in the
aggregate over the term of this Agreement and that are not used to purchase
replacement assets within one hundred eighty (180) days following receipt
thereof (or two hundred seventy (270) days if a commitment to purchase
replacement assets is entered into within one hundred eighty (180) days
following the receipt of such proceeds);

 

  (iii) to the extent of the amount of all Project Document Termination Payments
in excess of one million Dollars ($1,000,000) under any Material Project
Document;

 

  (iv) to the extent required under Section 2.5(b)(ii) (Replacement Debt);

 

  (v) to the extent of the amount of all Performance Liquidated Damages that are
in excess of one million Dollars ($1,000,000) in the aggregate and that are not
used to address any deficiency pursuant to Section 5.08 (Insurance/Condemnation
Proceeds Account) of the Accounts Agreement;

 

  (vi) to the extent of the amount of all proceeds received from any Escrowed
Amounts (as defined in the EPC Contract) after the Project Completion Date,
unless the Borrower is permitted to make a Restricted Payment pursuant to
Section 5.10(d) (Distribution Account) of the Accounts Agreement on the next
succeeding Payment Date; and

 

  (vii) any amounts on deposit in the Distribution Account for four
(4) consecutive scheduled Quarterly Payment Dates.

 

  (b) With respect to each prepayment to be made pursuant to this Section 3.4,
the Borrower shall pay (on a pro rata basis) to the Secured Debt Holder Group
Representatives for the account of the relevant Secured Parties (and in the case
of outstanding Construction/Term Loans, pro rata across all Tranches and pro
rata within each Tranche of such Construction/Term Loans) the sum of the
following amounts:

 

  (i) the principal (including any required make whole amount) of, and accrued
but unpaid interest on, the Secured Debt to be prepaid;

 

14



--------------------------------------------------------------------------------

  (ii) any additional amounts required to be paid due to funding losses as
required under each Secured Debt Instrument; and

 

  (iii) except for amounts to be paid to the Secured Hedge Representatives for
the account of the Qualified Counterparties to the Interest Rate Protection
Agreements as set forth immediately below, any other Obligations due in
connection with any prepayment under the Financing Documents.

Payments of principal of the Secured Debt will be applied in inverse order of
maturity (except that mandatory repayments under clause (a)(v) above shall be
applied pro rata against subsequent scheduled payments).

Additionally, the Borrower shall pay, on a pro rata basis with the payments
required under clause (b)(i), (ii) and (iii) above, to the Secured Hedge
Representatives for the account of the Qualified Counterparties to the Interest
Rate Protection Agreements the Hedge Termination Values payable in respect of
any Interest Rate Protection Agreement to be terminated in connection with such
prepayment in accordance with Section 3.5 (Termination of Interest Rate
Protection Agreement in Connection with Any Prepayment), which terminated
Interest Rate Protection Agreement shall be specified by the Borrower in the
notice of prepayment.

 

3.5 Termination of Interest Rate Protection Agreement in Connection with Any
Prepayment

If a voluntary or mandatory prepayment of the Secured Debt made by the Borrower
pursuant to the provisions of Sections 3.2 (Voluntary Prepayment of Secured
Debt) or 3.4 (Mandatory Prepayment of Secured Debt) and the provisions of the
relevant Secured Debt Instrument would result in the aggregate notional amount
of the Interest Rate Protection Agreements exceeding one hundred percent
(100%) of the remaining aggregate outstanding principal amount of Secured Debt
(and, for purposes of calculating such percentage, any such Secured Debt which
bears a fixed interest rate shall be deemed subject to an Interest Rate
Protection Agreement), the Borrower shall, simultaneously with any voluntary or
mandatory prepayment of Secured Debt, terminate or, to the extent permitted by
the applicable Interest Rate Protection Agreement, transfer or novate, a portion
of the Interest Rate Protection Agreements such that the aggregate notional
amount of the Interest Rate Protection Agreements satisfies the requirements of
the Borrower pursuant to Section 6.11 (Interest Rate Protection Agreements), but
in any case is not more than one hundred percent (100%) of the remaining
aggregate outstanding principal amount of Secured Debt (provided, however, for
purposes of calculating such percentage, any such Secured Debt which bears a
fixed interest rate shall be deemed subject to an Interest Rate Protection
Agreement); provided, that any such reduction shall be made, (x) in the case of
any voluntary prepayment of Secured Debt under Section 3.2 (Voluntary Prepayment
of Secured Debt) or mandatory prepayment of Secured Debt

 

15



--------------------------------------------------------------------------------

under Section 3.4(a)(v) (Mandatory Prepayment of Secured Debt), at the
Borrower’s option, pro rata against subsequent scheduled repayments or in
inverse order of maturity of such Interest Rate Protection Agreements and pro
rata to all counterparties to such Interest Rate Protection Agreements with the
same maturity, or (y) in the case of any mandatory prepayment of Secured Debt
under Section 3.4(a)(i)-(iv) or (vi)-(vii) (Mandatory Prepayment of Secured
Debt), in inverse order of maturity of such Interest Rate Protection Agreements
and, in all cases under Section 3.4(a), pro rata to all counterparties to such
Interest Rate Protection Agreements with the same maturity. The amount of any
Hedge Termination Value due in respect of the Interest Rate Protection
Agreements terminated in accordance with this Section 3.5 shall be made by the
Borrower from amounts available with which to make such prepayment.

 

3.6 Prepayment – Miscellaneous

 

  (a) No prepayment of any Secured Debt is permitted except in accordance with
the express terms of this Agreement and the applicable Secured Debt Instruments.

 

  (b) Except for revolving loans (and to the extent of any reinstatement of an
available amount to be drawn under a letter of credit) made under any Secured
Debt Instrument, no amount pre-paid under a Secured Debt Instrument may be
subsequently re-borrowed.

 

  (c) Each prepayment of Secured Debt (including any prepayment in accordance
with Section 2.5(b)(ii) (Replacement Debt)) shall be made:

 

  (i) together with accrued interest on the amount pre-paid and any applicable
Break Costs; and

 

  (ii) without any penalty or premium (other than any premium required under any
Indenture, any Senior Debt Instrument relating to Senior Bonds or any Senior
Debt Instrument relating to any Indebtedness that contemplates any such premium
or penalty).

 

4. REPRESENTATIONS AND WARRANTIES

 

4.1 General

 

  (a) The Borrower makes each representation and warranty set forth in this
Section 4 on the Closing Date to, and in favor of, each Secured Debt Holder
whose Secured Debt Holder Group Representative is a party hereto on such date.

 

  (b)

Notwithstanding paragraph (a) above, all of the representations and warranties
set forth in this Section 4 shall survive the Closing Date, and except as
provided below, shall be deemed to be repeated by the Borrower on the date of
each Advance and the Project Completion Date, in each case, to and in favor of
each Secured Debt Holder whose Secured Debt Holder Group Representative is a
party hereto on such dates, except for the representations and warranties set
forth in (i) the second sentence of Section 4.3 (Financial Condition), and
Section 4.21

 

16



--------------------------------------------------------------------------------

  (Disclosure), which shall only be deemed repeated by the Borrower as of the
date of the Initial Advance and (ii) Section 4.24 (Material Adverse Effect) and
Section 4.29(b) (Force Majeure), which shall only be deemed repeated by the
Borrower as of the dates of the Initial Advance and the second Advance of the
Construction/Term Loan; provided, that the representations and warranties set
forth in this Section 4 on the date of each Advance shall, when repeated, be
deemed to be true and correct in all material respects except for those
representations and warranties that are qualified by materiality which shall,
when repeated, be deemed to be true and correct in all respects.

 

  (c) On the initial date on which the Borrower makes any representations or
warranties in any Secured Debt Instrument or hereunder to the Holders of any
Secured Working Capital Debt, Secured Replacement Debt, or Secured Expansion
Debt incurred pursuant to Sections 2.4 (Working Capital Debt), 2.5 (Replacement
Debt) or 2.6 (Expansion Debt), as applicable, the Borrower shall, on such
initial date, be deemed to have repeated all of the representations and
warranties in such Secured Debt Instrument or hereunder, as the case may be, to
and in favor of each Secured Debt Holder whose Secured Debt Holder Group
Representative is a party hereto on such date.

 

4.2 Existence

The Borrower is a limited liability company duly formed, validly existing and in
good standing under the laws of the State of Delaware and is duly qualified to
do business as a foreign limited liability company in the State of Louisiana and
in all other places where necessary in light of the business it conducts and
intends to conduct and the Property it owns or leases and intends to own or
lease and in light of the transactions contemplated by the Transaction
Documents, except where the failure to so be qualified does not have and could
not reasonably be expected to have a Material Adverse Effect. No filing,
recording, publishing or other act by the Borrower that has not been made or
done is necessary in connection with the existence or good standing of the
Borrower.

 

4.3 Financial Condition

The financial statements of the Borrower furnished to the Common Security
Trustee pursuant to Section 8.1 (Financial Statements) (or pursuant to
Section 6.01(g) (Conditions to Closing Date) of the Term Loan A Credit Agreement
or otherwise), fairly present in all material respects the financial condition
of the Borrower as of the date thereof, all in accordance with GAAP (subject to
normal year-end adjustments). As of the Closing Date and as of the date of the
Initial Advance, there has been no material adverse change in the financial
condition, operations or business of the Borrower from that set forth in such
financial statements as of the date thereof.

 

4.4 Action

The Borrower has full limited liability company power, authority and legal right
to execute and deliver, and to perform its obligations under, the Transaction
Documents to

 

17



--------------------------------------------------------------------------------

which the Borrower is a party. The execution, delivery and performance by the
Borrower of each of the Transaction Documents to which it is a party have been
duly authorized by all necessary limited liability company action on the part of
the Borrower. Each of the Transaction Documents to which the Borrower is a party
has been duly executed and delivered by the Borrower and (assuming the due
execution and delivery by the counterparties thereto) is in full force and
effect and constitutes the legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms, except as limited
by general principles of equity and bankruptcy, insolvency and similar laws.

 

4.5 No Breach

The execution, delivery and performance by the Borrower and, to the Borrower’s
Knowledge, each Material Project Party, of each of the Transaction Documents to
which it is or will become a party do not and will not:

 

  (a) require any consent or approval of any Person that has not been obtained
(or is not reasonably expected to be received at the time required), and all
such consents and approvals that have been obtained remain in full force and
effect;

 

  (b) violate any material provision of any Government Rule or Government
Approval applicable to any such Person, the Project, or the Development;

 

  (c) violate, result in a breach of or constitute a default under any
Transaction Document to which any such Person is a party or by which it or its
Property may be bound or affected; or

 

  (d) result in, or create any Lien (other than a Permitted Lien) upon or with
respect to any of the Properties now owned or hereafter acquired by the
Borrower.

 

4.6 Government Approvals; Government Rules

 

  (a) No material Government Approvals are required for the Development except
for those set forth on Schedules 4.6(a) and (b), and except for those that may
be required as a result of the exercise of remedies under the Financing
Documents.

 

  (b) All material Government Approvals for the Development set forth on
Schedule 4.6(a) have been duly obtained, were validly issued, are in full force
and effect, and are not the subject of any pending rehearing or appeal to the
issuing agency and all applicable fixed time periods for rehearing or appeal to
the issuing agency have expired (except as noted on Schedule 4.6(a) or
Government Approvals which do not have limits on appeal periods under Government
Rule), are held in the name of the Borrower or such third party as allowed
pursuant to Government Rule indicated on Schedule 4.6(a), and are free from
conditions or requirements (i) the compliance with which could reasonably be
expected to have a Material Adverse Effect or (ii) which the Borrower or such
third party (as applicable) does not expect to be able to satisfy on or prior to
the commencement of the relevant stage of Development except to the extent that
a failure to so satisfy such condition or requirement could not reasonably be
expected to have a Material Adverse Effect.

 

18



--------------------------------------------------------------------------------

  (c) All material Government Approvals not obtained as of the date hereof but
necessary for the Development (including the sale of Services) to be obtained by
the Borrower or for the benefit of the Project by third parties as allowed
pursuant to Government Rule after the Closing Date are set forth on Schedule
4.6(b).

 

  (d) The Borrower reasonably believes that any material Government Approvals
which have not been obtained by the Borrower or the relevant third party as of
the date of the making of this representation, but which shall be required to be
obtained in the future by the Borrower or such third party for the Development,
shall be obtained in due course on or prior to the commencement of the
appropriate stage of Development for which such Government Approval would be
required and shall not contain any condition or requirements, the compliance
with which could reasonably be expected to result in a Material Adverse Effect
or which the Borrower or the relevant third party (as the case may be) does not
expect to satisfy on or prior to the commencement of the appropriate stage of
Development, except to the extent that a failure to so satisfy such condition or
requirement could not reasonably be expected to have a Material Adverse Effect.

 

  (e) The Project, if constructed in accordance with the Construction Budget and
Schedule and otherwise Developed as contemplated by the Material Project
Documents, shall conform to and comply in all material respects with all
material covenants, conditions, restrictions and reservations in the applicable
Government Approvals and all applicable Government Rules as in effect as of the
date this representation is made and deemed repeated.

 

  (f) The Borrower is in compliance in all material respects with all Government
Rules and Government Approvals applicable to the Borrower and the Development
and, to the Borrower’s Knowledge, all third parties are in compliance in all
material respects with all Government Rules and Government Approvals applicable
to the Development.

 

  (g) The Borrower reasonably believes that Conditions 13 and 14 shall be
(i) satisfied, (ii) amended, altered, or modified by FERC such that the Borrower
will be able to comply with such amendment, alteration, or modification, or
(iii) waived by FERC, in each case of (i), (ii) or (iii), on or prior to the
commencement of the stage of Development for which compliance with Conditions 13
and 14 would be required.

 

  (h) To Borrower’s Knowledge, there is no action, suit, or proceeding pending
that would reasonably be expected to result in the materially adverse
modification, rescission, termination, or suspension of any Government Approval
set forth on Schedule 4.6(c).

 

19



--------------------------------------------------------------------------------

4.7 Proceedings

 

  (a) Except as set forth in Schedule 4.7, there is (i) no material
Environmental Claim now pending or, to the Borrower’s Knowledge, threatened
against any Loan Party or the Project, or material Government Approval
applicable to the Borrower or the Development and (ii) no existing default by
the Borrower under any material applicable order, writ, injunction or decree of
any Government Authority or arbitral tribunal.

 

  (b) The Borrower has not received any written notice from any Government
Authority asserting that any information set forth in any application submitted
by or on behalf of the Borrower in connection with any material Government
Approval that has been obtained as of the date this representation is made or
deemed repeated was inaccurate or incomplete at the time of submission, unless
the existence of such inaccuracy or incompleteness could not reasonably be
expected to result in an Impairment of any material Government Approval
applicable to the Borrower or the Development.

 

4.8 Environmental Matters

Except as set forth in Schedule 4.8:

 

  (a) There are no facts, circumstances, conditions or occurrences, including
past Releases of Hazardous Materials, regarding the Borrower or the Development
that could reasonably be expected to give rise to any Environmental Claims, that
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect or cause the Project to be subject to any restrictions on
ownership, occupancy, use or transferability under any Environmental Law that
could materially hinder or restrict the Borrower or any other Person from
operating the Project as intended under the Material Project Documents
(excluding restrictions on the transferability of Government Approvals upon the
transfer of ownership of assets subject to such Government Approval).

 

  (b) Hazardous Materials have not at any time been Released at, on, under or
from the Project other than in compliance at all times with all applicable
Environmental Laws or in such manner as otherwise could not reasonably be
expected to result in a Material Adverse Effect.

 

  (c) There have been no material environmental investigations, studies, audits,
reviews or other analyses relating to environmental site conditions that have
been conducted by, or which are in the possession or control of the Borrower in
relation to the Project which have not been provided to the Common Security
Trustee and the Secured Debt Holders.

 

  (d)

The Borrower has not received any letter or request for information under
Section 104 of CERCLA, or comparable state laws, and to the Knowledge of the
Borrower, none of the operations of the Borrower or SPLNG is the subject of any
investigation by a Government Authority evaluating whether any remedial action

 

20



--------------------------------------------------------------------------------

  is needed to respond to a Release or threatened Release of any Hazardous
Materials relating to the Project or at any other location, including any
location to which the Borrower has transported, or arranged for the
transportation of, any Hazardous Materials with respect to the Development.

 

4.9 Taxes

The Borrower (or, for purposes of this Section 4.9, if it is a disregarded
entity for U.S. income tax purposes, its direct owner) has timely filed or
caused to be filed all tax returns that are required to be filed, and has paid
(i) all taxes shown to be due and payable on such returns or on any material
assessments made against the Borrower or any of its Property and (ii) all other
material Taxes imposed on the Borrower or its Property by any Government
Authority (other than Taxes the payment of which are not yet due or which are
being Contested), and no tax Liens (other than Permitted Liens) have been filed
and no claims are being asserted with respect to any such Taxes (other than
claims which are being Contested).

 

4.10 Tax Status

The Borrower is a limited liability company that is treated as a partnership or
an entity disregarded for U.S. federal, state and local income tax purposes as
separate from its owner and not an association taxable as a corporation, and
neither the execution or delivery of any Transaction Document nor the
consummation of any of the transactions contemplated thereby shall affect such
status. All persons holding a direct interest in the Borrower treated as equity
for U.S. tax purposes are U.S. persons within the meaning of Code section
7701(a)(30).

 

4.11 ERISA; ERISA Event.

 

  (a) As of the Closing Date, the Borrower does not employ any employees. The
Borrower does not sponsor, maintain, administer, contribute to, participate in,
or have any obligation to contribute to, or any liability under, any Plan or
Multiemployer Plan nor has the Borrower established, sponsored, maintained,
administered, contributed to, participated in, or had any obligation to
contribute to or liability under any Plan or Multiemployer Plan or plan that
provides for post-retirement benefits.

 

  (b) No ERISA Event has occurred or is reasonably expected to occur. The
present value of all accumulated benefit obligations under each Plan (based on
the assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent annual financial statements
reflecting such amounts, exceed 10% of the net worth of the Pledgor.

 

4.12 Nature of Business

The Borrower has not and is not engaged in any business other than the
Development as contemplated by the Transaction Documents and the development of
additional liquefaction trains using equity funds provided by the Pledgor, the
Sponsor or any of its Subsidiaries (other than the Borrower) which are in
addition to the Equity Contribution Amount and, to the extent incurred,
Expansion Debt.

 

21



--------------------------------------------------------------------------------

4.13 Security Documents

The Borrower owns good and valid title to all of its property, free and clear of
all Liens other than Permitted Liens. The provisions of the Security Documents
are effective to create, in favor of the Common Security Trustee for the benefit
of the Secured Parties, a legal, valid and enforceable Lien on and security
interest in all of the Collateral purported to be covered thereby, including the
EPC Letter of Credit, and all necessary recordings and filings have been made in
all necessary public offices, and all other necessary action and action
reasonably requested by the Common Security Trustee has been taken, so that each
such Security Document creates a valid and perfected Lien on and security
interest in all right, title and interest of the Borrower in the Collateral
covered thereby, prior and superior to all other Liens other than Permitted
Liens and all necessary consents to the creation of such Liens have been
obtained from each of the parties to the Material Project Documents.

 

4.14 Subsidiaries

The Borrower has no Subsidiaries.

 

4.15 Investment Company Act of 1940

The Borrower is not, and after giving effect to the issuance of the Secured Debt
and the application of proceeds of the Secured Debt in accordance with the
provisions of the Financing Documents will not be, an “investment company” or a
company “Controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, or an “investment advisor” within
the meaning of the Investment Company Act of 1940, as amended.

 

4.16 Energy Regulatory Status

 

  (a) None of the Borrower, the Common Security Trustee or the Secured Debt
Holders, solely by virtue of the execution and delivery of the Financing
Documents, the consummation of the transactions contemplated by the Financing
Documents, and the performance of obligations under the Financing Documents,
shall be or become subject to regulation as a “natural-gas company” as such term
is defined in the NGA.

 

  (b) None of the Borrower, the Common Security Trustee or the Secured Debt
Holders, solely by virtue of the execution and delivery of the Financing
Documents, the consummation of the transactions contemplated by the Financing
Documents, and the performance of obligations under the Financing Documents,
shall be or become subject to regulation under PUHCA.

 

  (c)

None of the Borrower, the Common Security Trustee or the Secured Debt Holders,
solely by virtue of the execution and delivery of the Financing

 

22



--------------------------------------------------------------------------------

  Documents, the consummation of the transactions contemplated by the Financing
Documents, and the performance of obligations under the Financing Documents
shall be or become with respect to rates subject to regulation under the laws of
the State of Louisiana as a “public utility”, a “gas utility”, a “public service
corporation” or other similar term.

 

4.17 Material Project Documents; Other Documents

 

  (a) Set forth in Schedule 4.17 is a list of each (i) Material Project Document
existing as of the Closing Date and (ii) contract or other written agreement to
which the Borrower is a party or by which it or any of its properties is bound
as of the Closing Date, which contains obligations or liabilities that are in
excess of one million Dollars ($1,000,000) per year or five million Dollars
($5,000,000) over its term, including all amendments, amendments and
restatements, supplements, waivers and interpretations modifying or clarifying
any of the above, true, correct and complete copies of which have been delivered
to the Common Security Trustee and each Secured Debt Holder Group Representative
and certified by an Authorized Officer of the Borrower.

 

  (b) Each of the Material Project Documents to which the Borrower is a party to
the Borrower’s Knowledge is in full force and effect, and none of such
Agreements has been terminated or otherwise amended, modified, supplemented,
transferred, Impaired or, to Borrower’s Knowledge, assigned, except as indicated
on Schedule 4.17 or as permitted by the terms of the Financing Documents.

 

  (c) To the Borrower’s Knowledge, no material default exists under any Material
Project Document.

 

  (d) There are no material contracts, services, materials or rights (other than
Government Approvals) required for the current stage of the Development other
than those granted by, or to be provided to the Borrower pursuant to, the
Material Project Documents, the other Project Documents and the Financing
Documents.

 

  (e) All conditions precedent to the obligations of the respective parties
under the Material Project Documents that have been executed have been satisfied
or waived except for such conditions precedent that need not be satisfied until
a later stage of Development. The Borrower reasonably believes that any such
condition precedent can be satisfied or waived on or prior to the commencement
of the appropriate stage of Development.

 

  (f) Except as otherwise permitted pursuant to Section 7.11 (Transactions with
Affiliates), the Borrower has not entered into any agreements with the Pledgor
or any of its Affiliates other than the applicable Transaction Documents and
other transactions on terms no less favorable to the Borrower (taken as a whole)
than the Borrower would obtain in a comparable arm’s length transaction with a
Person that is not an Affiliate of the Borrower or the Pledgor or, if there is
no comparable arm’s length transaction, then on terms reasonably determined by
the Board of Directors of the Borrower to be fair and reasonable.

 

23



--------------------------------------------------------------------------------

4.18 Margin Stock

No part of the proceeds of any Advance will be used for the purpose, whether
immediate, incidental or ultimate, of buying or carrying any Margin Stock or to
extend credit to others for such purpose.

 

4.19 Regulations T, U and X

The Borrower is not engaged in the business of extending credit for the purpose
of purchasing or carrying Margin Stock, and no proceeds of any Secured Debt will
be used for any purpose that violates, or would be inconsistent with,
Regulations T, U or X of the Federal Reserve Board, or any regulations,
interpretations or rulings thereunder. Terms for which meanings are provided in
Regulations T, U or X of the Federal Reserve Board, or any regulations,
interpretations or rulings thereunder, or any regulations substituted therefore,
as from time to time in effect, are used in this Section 4.19 with such
meanings.

 

4.20 Patents, Trademarks, Etc.

The Borrower has obtained and holds in full force and effect (and free from
unduly burdensome restrictions that would reasonably be expected to materially
impair the Development) all material patents, trademarks, copyrights or adequate
licenses therein that are necessary for the Development except for such items
which are not required in light of the applicable stage of Development. The
Borrower reasonably believes that it will be able to obtain such items that have
not been obtained as of the date on which this representation and warranty is
made or deemed repeated on or prior to the relevant stage of Development or any
such items will contain any condition or requirements which the Borrower does
not expect to be able to satisfy, without cost to the Borrower that could
reasonably be expected to have a Material Adverse Effect. All such items held by
the Borrower as of the Closing Date are described in Schedule 4.20.

 

4.21 Disclosure

Except as otherwise disclosed by the Borrower in writing as of the Closing Date,
neither this Agreement nor any Financing Document nor any reports, financial
statements, certificates or other written information furnished to the Secured
Debt Holders by or on behalf of the Borrower in connection with the negotiation
of, and the extension of credit under the Financing Documents and the
transactions contemplated by the Material Project Documents or delivered to the
Common Security Trustee, any Consultant or the Secured Debt Holders (or their
counsel) hereunder or thereunder, when taken as a whole, contains, as of the
Closing Date, any untrue statement of a material fact pertaining to the Borrower
or the Project or omits to state a material fact pertaining to the Borrower or
the Project necessary to make the statements contained herein or therein, in
light of the circumstances under which they were made, not misleading, in any
material respect; provided, that with respect to any projected financial
information, forecasts, estimates, or forward-looking information, including
that contained in the Construction Budget and

 

24



--------------------------------------------------------------------------------

Schedule and the Base Case Forecast, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time and the Borrower makes no representation as to the actual
attainability of any projections set forth in the Base Case Forecast, the
Construction Budget and Schedule, or any such other items listed in this
sentence. Without limiting the generality of the foregoing, no representation or
warranty is made by the Borrower as to any information or material provided by
the Independent Engineer, the Market Consultant or the Insurance Advisor (except
to the extent such information or material originated with the Borrower).

 

4.22 Insurance

All insurance required to be obtained by the Borrower has been obtained and is
in full force and effect and complies with Section 6.6 (Insurance; Events of
Loss) and Schedule 6.6, and all premiums then due and payable on all such
insurance have been paid.

 

4.23 Indebtedness

The Borrower has not incurred any Indebtedness other than Permitted
Indebtedness.

 

4.24 Material Adverse Effect

As of the Closing Date, the date of the Initial Advance, and as of the date of
the second Advance of the Construction/Term Loans, to the Borrower’s Knowledge,
there are no facts or circumstances which, individually or in the aggregate,
have resulted or could reasonably be expected to result in a Material Adverse
Effect.

 

4.25 Absence of Default

No Default or Event of Default has occurred and is continuing.

 

4.26 Real Property

 

  (a) The Borrower has good, legal and valid leasehold, sub-leasehold and other
real property interests in the Site pursuant to the Real Property Documents, in
each case as is necessary for the Development at the time this representation
and warranty is made or deemed repeated. The Borrower has the right to acquire
all other leasehold and other real property interests, in each case, as will
become necessary for the Development on or prior to the relevant date or stage
of the Development. The Borrower does not have any leasehold or other real
property interests in any real property other than with respect to the Site.

 

  (b) The Borrower has a good and valid ownership interest, leasehold interest,
sub-leasehold interest, license interest or other right of use in all other
material property and material assets (tangible and intangible) included in the
Collateral under each Security Document that has been executed as of the date
this representation is made or deemed repeated. Such ownership interest,
leasehold interest, sub-leasehold interest, license interest or other rights of
use are and will be, together with any other assets or interests contemplated to
be acquired pursuant to the Construction Budget and Schedule, sufficient to
permit the Development in accordance with the Material Project Documents.

 

25



--------------------------------------------------------------------------------

4.27 Solvency

The Borrower is and, upon the incurrence of any Obligations, and after giving
effect to the transactions and the incurrence of Indebtedness in connection
therewith, will be, Solvent.

 

4.28 Legal Name and Place of Business

 

  (a) The full and correct legal name, type of organization and jurisdiction of
organization of the Borrower is: Sabine Pass Liquefaction, LLC, a limited
liability company organized and existing under the laws of the State of
Delaware.

 

  (b) The Borrower has never changed its name.

 

  (c) On the Closing Date, the chief executive office of the Borrower is 700
Milam Street, Suite 800, Houston, Texas 77002.

 

4.29 No Force Majeure

To the Knowledge of the Borrower, no event of force majeure or other event or
condition exists which (a) provides any Material Project Party the right to
cancel or terminate any Material Project Document to which it is a party in
accordance with the terms thereof, which cancellation or termination could
reasonably be expected to have a Material Adverse Effect, or (b) provides any
Material Project Party the right to suspend its performance (or be excused of
any liability) under any Material Project Document to which it is a party in
accordance with the terms thereof, which suspension (or excuse) could reasonably
be expected to (x) result in the Project failing to achieve (A) the Train 1 DFCD
under and as defined in the BG FOB Sale and Purchase Agreement on or before the
BG DFCD Deadline or (B) the Date of First Commercial Delivery under and as
defined in the GN FOB Sale and Purchase Agreement on or before the GN DFCD
Deadline or (y) materially impair the expected revenues of the Borrower under
the FOB Sale and Purchase Agreements.

 

4.30 Ranking

The Financing Documents and the obligations evidenced thereby are and will at
all times be direct and unconditional general obligations of the Borrower, and
rank and will at all times rank in right of payment and otherwise at least pari
passu with all Senior Debt, and senior in right of payment to all other
Indebtedness of the Borrower whether now existing or hereafter outstanding.

 

26



--------------------------------------------------------------------------------

4.31 Labor Matters

No labor problems or disturbances in connection with the Borrower or the Project
exist or, to the Knowledge of the Borrower, are threatened which could
reasonably be expected to have a Material Adverse Effect.

 

4.32 OFAC

Neither the making of any Advance nor the use of proceeds of any Advance will
violate or cause violation of the OFAC Laws. None of the Loan Party, the Sponsor
nor any of their Affiliates is (a) a Person designated on the OFAC SDN List or
(b)(i) any other person, entity or government subject to sanctions under OFAC,
(ii) an organization owned or controlled by a person, entity or country that is
subject to sanctions under OFAC, or (iii) a Person resident in a country that is
subject to a sanctions program identified on the list maintained by OFAC.

 

4.33 Accounts

The Borrower does not have, and is not the beneficiary of, any bank account
other than the Accounts and an account holding Escrowed Amounts (as defined in
the EPC Contract).

 

4.34 Operating Arrangements

The management, administration and operating-related responsibilities delegated
to the Manager and the Operator pursuant to the Management Services Agreement
and the O&M Agreement, collectively, constitute all of the management,
administration and operating-related obligations, respectively, of the Borrower
pursuant to the Transaction Documents.

 

4.35 No Condemnation

(a) On or before the Closing Date, no material casualty or material condemnation
of the Project has occurred or (in the case of material condemnation) is, to the
Borrower’s Knowledge, threatened or pending, and (b) following the Closing Date,
no material casualty or material condemnation of the Project has occurred or (in
the case of material condemnation) is, to the Borrower’s Knowledge, threatened
or pending, in respect of which the Borrower does not have the right to repair,
replace, rebuild or refurbish the property or assets subject to such material
casualty or material condemnation in accordance with Sections 5.08(c) and
(d) (Insurance/Condemnation Proceeds Account) of the Accounts Agreement.

 

5. CONDITIONS PRECEDENT TO DRAWDOWNS OF SECURED DEBT

All Advances of Secured Debt shall be made in accordance with and subject to the
conditions set forth in the Secured Debt Instruments evidencing such Secured
Debt.

 

27



--------------------------------------------------------------------------------

6. AFFIRMATIVE COVENANTS

The Borrower covenants and agrees that until the Discharge Date, it shall
perform or observe (as applicable) the obligations set forth in this Section 6
in favor and for the benefit of the Secured Debt Holders.

 

6.1 Separateness

The Borrower shall comply at all times with the separateness provisions set
forth on Schedule 6.1.

 

6.2 Project Documents, Etc.

 

  (a) The Borrower shall (i) perform and observe in all material respects all of
its covenants and obligations contained in each of the Material Project
Documents, (ii) take all reasonable and necessary action to prevent the
termination or cancellation of any Material Project Document in accordance with
the terms of such Material Project Documents or otherwise (except for the
expiration of any such agreement in accordance with its terms and not as a
result of a breach or default thereunder), (iii) exercise any renewal options
contained in the Sublease, and (iv) enforce against the relevant Material
Project Party each material covenant or material obligation of each Material
Project Document to which such Person is a party in accordance with its terms.

 

  (b) The Borrower shall cause all Cash Flows received from any Project Party or
any other Person to be deposited in the Revenue Account. Without limiting the
Borrower’s obligation to procure all Consents, the Borrower shall send a letter
(on the Borrower’s letterhead and signed by an Authorized Officer of the
Borrower) notifying each Material Project Party not party to a Consent (if
applicable) (i) that its Material Project Document and all associated documents
and obligations have been pledged as collateral security to the Secured Parties
and are subject to the Secured Parties’ Lien on such Property and (ii) if such
Material Project Party’s Material Project Document requires any payment of Cash
Flows that, in addition to the assignment specified in clause (i) above, it
shall pay all such “Cash Flows” directly into the Revenue Account.

 

6.3 Maintenance of Existence, Etc.

 

  (a) The Borrower shall preserve and maintain (i) its legal existence as a
Delaware limited liability company and (ii) all of its material licenses,
rights, privileges and franchises necessary for the Development.

 

  (b) The Borrower shall at all times maintain its status as a partnership or an
entity disregarded for U.S. federal, state and local income tax purposes. All of
the owners of interests in the Borrower that are treated as equity for U.S.
federal income tax purposes will be United States persons within the meaning of
Code Section 7701(a)(30).

 

28



--------------------------------------------------------------------------------

6.4 Books and Records; Inspection Rights

The Borrower shall keep proper books of record in accordance with GAAP and
permit representatives and advisors of the Common Security Trustee, each Secured
Debt Holder Group Representative or any Consultant, upon reasonable notice but
no more than twice per calendar year (unless a Default or Event of Default has
occurred and is continuing), and at the cost and expense of, the Borrower, to
visit and inspect its properties, to examine, copy or make excerpts from its
books, records and documents and to make copies thereof or abstracts therefrom
(at the expense of the Borrower) and to discuss its affairs, finances and
accounts with its principal officers, engineers and independent accountants, all
at such times during normal business hours as such representatives may
reasonably request.

 

6.5 Compliance with Government Rules, Etc.

 

  (a) The Borrower shall comply or cause compliance, in all material respects,
with, and ensure that the Project is constructed, operated and maintained in
compliance, in all material respects, with, all material Government Approvals
and Government Rules applicable to the Development, including Environmental
Laws.

 

  (b) The Borrower and its Affiliates shall comply in all respects with
Anti-Terrorism and Money Laundering Laws and OFAC Laws.

 

  (c) The Borrower shall at all times obtain and maintain and use commercially
reasonable efforts to cause third parties, as allowed pursuant to Government
Rule, to obtain or maintain in full force and effect all material permits,
licenses, trademarks, patents, agreements or Government Approvals necessary for
the Development.

 

  (d) The Borrower agrees that if it obtains Knowledge or receives any written
notice that the Borrower, any Affiliate or any Person holding any legal or
beneficial interest whatsoever therein (whether directly or indirectly) is named
on the OFAC SDN List or is otherwise subject to OFAC sanctions (such occurrence,
an “OFAC Violation”), the Borrower shall immediately (A) give written notice to
the Common Security Trustee and each Secured Debt Holder Group Representative of
such OFAC Violation, and (B) comply with all applicable OFAC Laws with respect
to such OFAC Violation (regardless of whether the party included on the OFAC SDN
List is located within the jurisdiction of the United States of America), and
the Borrower hereby authorizes and consents to the Common Security Trustee and
each Secured Debt Holder Group Representative (as the case may be) taking any
and all steps the Common Security Trustee and each Secured Debt Holder Group
Representative (as the case may be) deem necessary, in its sole discretion, to
comply with all applicable OFAC Laws with respect to any such OFAC Violation,
including the “freezing” or “blocking” of assets and reporting such action to
OFAC.

 

29



--------------------------------------------------------------------------------

6.6 Insurance; Events of Loss.

 

  (a) Insurance Maintained by the Borrower, the EPC Contractor and the Operator.
The Borrower shall (i) procure at its own expense and maintain in full force and
effect and (ii) cause the EPC Contractor, the Operator and each other Material
Project Party, as applicable, to procure at such Person’s own expense and
maintain in full force and effect, the insurance set forth on, and subject to
the provisions of, Schedule 6.6 to this Agreement and any insurance required to
be maintained by such Person pursuant to its applicable Project Document. Upon
request, the Borrower shall provide to the Common Security Trustee and each
Secured Debt Holder Group Representative (with a copy to the Insurance Advisor)
evidence of the maintenance of such insurance. Prior to the expiration of any
such insurance policy, the Borrower shall have delivered to the Common Security
Trustee and each Secured Debt Holder Group Representative binders evidencing the
commitment of insurers to provide a replacement or renewal for such insurance
policy together with evidence of the payment of all premiums then payable in
respect of such insurance policies. Without limiting the obligations under
Section 6.6(b) (Insurance; Event of Loss), upon the issuance, renewal or
replacement of any insurance policy, and in any event not less than once per
annum, the Borrower shall deliver to the Common Security Trustee and each
Secured Debt Holder Group Representative a certificate of an Authorized Officer
of the Borrower, certifying that all such insurance policies are in full force
and effect and in compliance with the requirements of this Section and Schedule
6.6 confirmed by the Insurance Consultant.

 

  (b) Insurance Certificates. Within ten (10) Business Days following the date
that Notice to Proceed has been issued under the EPC Contract, the Borrower
shall deliver certificates of insurance evidencing the existence of all
insurance required to be maintained by the Borrower set forth on Schedule 6.6
and any insurance required to be maintained by such Person pursuant to its
applicable Project Document and a certificate of an Authorized Officer of the
Borrower setting forth the insurance obtained and stating that such insurance
and, to his or her knowledge, all insurance required to be obtained by a
Material Project Party pursuant to a Material Project Document (A) has been
obtained and in each case is in full force and effect, (B) that such insurance
materially complies with the Financing Documents and (C) that all premiums then
due and payable on all insurance required to be obtained by the Borrower have
been paid.

 

  (c) Certain Remedies. In the event the Borrower fails to obtain or maintain,
or cause to be obtained and maintained, the full insurance coverage required by
this Section 6.6, the Common Security Trustee may (but shall not be obligated
to) take out the required policies of insurance and pay the premiums on the
same. All amounts so advanced by the Common Security Trustee shall become an
Obligation and the Borrower shall forthwith pay such amounts to the Common
Security Trustee, together with interest from the date of payment by the Common
Security Trustee at the Default Rate.

 

30



--------------------------------------------------------------------------------

  (d) DSU Insurance. The Borrower shall, at the request of the Common Security
Trustee in consultation with the Independent Engineer, exercise its option to
file a claim under the Delayed Startup Insurance (as described on Attachment O
to the EPC Contract) in accordance with Section 9.3(A) (DSU Insurance) of the
EPC Contract.

 

6.7 Project Construction; Maintenance of Properties

 

  (a) The Borrower shall construct and complete, operate and maintain the
Project, and cause the Project to be constructed, operated and maintained, as
applicable, (A) consistent with Prudent Industry Practices and consistent in all
material respects with applicable Government Rules, the EPC Contract, the
Construction Budget and Schedule, the Operating Manual, the other Project
Documents, and in accordance with the requirements for maintaining the
effectiveness of the material warranties of the EPC Contractor and each
subcontractor thereof (including equipment manufacturers), and (B) within,
subject to the following proviso, the then effective Operating Budget; provided,
that the Borrower may (x) exceed in the aggregate for all Operating Budget
Categories in any Operating Budget by twenty percent (20%) or less per line item
of the amount therefor and ten percent (10%) or less of the aggregate budgeted
amount therefor, in each case, on an annual basis, but excluding, for purposes
of calculating the foregoing allowable increases, amounts in the then effective
Operating Budget for Gas purchases, and (y) notwithstanding the foregoing,
further exceed the Operating Budget and any Operating Budget Category thereof
(I) with respect to payments under Gas purchase contracts for the Project, (II)
as required by Government Rule or for compliance with any Government Approval
applicable to the Borrower or the Development (or to cure or remove the effect
of any termination, suspension, or Impairment of any Government Approval), as
described by the Borrower to the reasonable satisfaction of the Common Security
Trustee and each Secured Debt Holder Group Representative, or (III) to the
extent required to respond to an emergency or accident, the failure to respond
to which could reasonably be expected to create a significant risk of personal
injury or significant physical damage to the Project or material threat to the
environment, in which case:

 

  (i) if the Borrower reasonably determines that there is a sufficient time to
do so prior to responding to any such emergency or accident, the Borrower shall
substantiate the expenses expected to be incurred by the Borrower in connection
with such emergency or accident to the reasonable satisfaction of the Common
Security Trustee and each Secured Debt Holder Group Representative; or

 

  (ii) if the Borrower reasonably determines that there is not sufficient time
to take the actions described in clause (i) above prior to responding to any
such emergency or accident, promptly following such emergency or accident, the
Borrower shall describe in writing to the Common Security Trustee and each
Secured Debt Holder Group Representative the steps that were taken by the
Borrower in respect of such emergency or accident and the expenses incurred by
the Borrower in connection therewith, all in reasonable detail.

 

31



--------------------------------------------------------------------------------

  (b) The Borrower shall take such action as contemplated under
Section 6.2(A)(12) (Change Orders Requested by Contractor) of the EPC Contract
to avoid any delay with respect to the Guaranteed Substantial Completion Dates
for any train of the Project or a delay that would result in the date specified
for Ready for Start Up in Attachment E to the EPC Contract for such train of the
Project to occur less than four (4) months prior to the Guaranteed Substantial
Completion Date for such train.

 

  (c) In the event that any train of the Project fails to achieve the
Performance Guarantee by the applicable Guaranteed Substantial Completion Date
(each as defined in the EPC Contract), the Borrower shall not, without the
consent of the Required Secured Parties (in consultation with the Independent
Engineer), elect such option available to it under Section 11.4(A) (Minimum
Acceptance Criteria and Performance Liquidated Damages) of the EPC Contract.

 

  (d) In the event that any train of the Project fails to achieve the Minimum
Acceptance Criteria (as defined in the EPC Contract) and Substantial Completion
upon the termination of the Minimum Acceptance Criteria Correction Period (as
defined in the EPC Contract), the Borrower shall not, without the consent of the
Required Secured Parties (in consultation with the Independent Engineer) elect
such option available to it under Section 11.4(B) (Minimum Acceptance Criteria
and Performance Liquidated Damages) of the EPC Contract.

 

  (e) Unless the applicable Defect Correction Period (and any extension thereof)
with respect to each Subproject (as such terms are defined in the EPC Contract)
has expired and the EPC Contractor has completed and paid any warranty claims
submitted by the Borrower with respect to such Subproject, the Borrower shall
draw on the EPC Letter of Credit at the time of any reduction thereof pursuant
to Section 9.2.B (Irrevocable Standby Letter of Credit) of the EPC Contract in
the amount of such reduction.

 

6.8 Taxes

The Borrower (or, for purposes of this Section 6.8, if it is a disregarded
entity for U.S. income tax purposes, its direct owner) shall pay and discharge
all Taxes imposed on the Borrower or on its income or profits or on any of its
Property prior to the date on which any penalties may attach; provided, that the
Borrower shall have the right to Contest the validity or amount of any such Tax.
The Borrower (or, for purposes of this Section 6.8, if it is a disregarded
entity for U.S. tax purposes, its owner) shall promptly pay any valid, final
judgment rendered upon the conclusion of the relevant Contest, if any, enforcing
any such Tax and cause it to be satisfied of record.

 

32



--------------------------------------------------------------------------------

6.9 Maintenance of Liens

 

  (a) The Borrower shall grant a security interest in the Borrower’s interest in
all Project assets and Project Documents acquired or entered into, as
applicable, from time to time (except to the extent expressly permitted to be
excluded from the Liens created by the Security Documents pursuant to the terms
thereof) and shall take, or cause to be taken, all action reasonably required to
maintain and preserve the Liens created by the Security Documents to which it is
a party and the priority of such Liens.

 

  (b) The Borrower shall from time to time execute or cause to be executed any
and all further instruments (including financing statements, continuation
statements and similar statements with respect to any Security Document)
reasonably requested by the Common Security Trustee for such purposes.

 

  (c) The Borrower shall preserve and maintain good, legal and valid title to,
or rights in, the Collateral free and clear of Liens other than Permitted Liens.

 

  (d) The Borrower shall promptly discharge at the Borrower’s cost and expense,
any Lien (other than Permitted Liens) on the Collateral.

 

6.10 Use of Proceeds

The Borrower shall use the proceeds of the Secured Debt solely for purposes
permitted in the applicable Secured Debt Instruments.

 

6.11 Interest Rate Protection Agreements

The Borrower shall:

 

  (a) no later than forty-five (45) days following the Closing Date, enter into
and thereafter maintain in full force and effect, from time to time, one or more
Interest Rate Protection Agreements with respect to no less than 75% (calculated
on a weighted average basis) of the projected outstanding balance of the Secured
Bank Debt and Additional Secured Debt for a term of no less than seven (7) years
(provided, however, for purposes of calculating such percentage, any such
Secured Debt which bears a fixed interest rate shall be deemed subject to an
Interest Rate Protection Agreement), on terms reasonably satisfactory to the
Borrower and the Required Secured Parties;

 

  (b) ensure that each Interest Rate Protection Agreement entered into pursuant
to clause (a) above is in compliance with the terms of the Hedging Program; and

 

  (c) enter into additional Interest Rate Protection Agreements as and when
required in accordance with the terms of the Hedging Program and otherwise
comply in all material respects with the Hedging Program.

 

33



--------------------------------------------------------------------------------

6.12 Operating Budget

 

  (a) No less than forty-five (45) days prior to the Substantial Completion of
each train of the Project, and no less than forty-five (45) days prior to the
beginning of each calendar year thereafter, the Borrower shall prepare a
proposed operating plan and a budget setting forth in reasonable detail the
projected requirements for Operation and Maintenance Expenses for the Borrower
and the Project for the ensuing calendar year (or, in the case of the initial
Operating Budget, the remaining portion thereof) and provide the Independent
Engineer, the Common Security Trustee, and each Secured Debt Holder Group
Representative with a copy of such operating plan and budget (the “Operating
Budget”). Each Operating Budget shall be prepared in accordance with a form
approved by the Independent Engineer, shall set forth all material assumptions
used in the preparation of such Operating Budget, and shall become effective
upon approval of the Common Security Trustee, acting reasonably and in
consultation with the Independent Engineer; provided, that if the Common
Security Trustee shall not have approved or disapproved the Operating Budget
within thirty (30) days after receipt thereof, such Operating Budget shall be
deemed to have been approved; and provided further that the Common Security
Trustee shall have neither the right nor the obligation to approve costs for Gas
purchase contracts for the Project contained in the Operating Budget. If the
Borrower does not have an effective annual Operating Budget before the beginning
of any calendar year, until such proposed Operating Budget is approved, the
Operating Budget most recently in effect shall continue to apply; provided, that
(A) any items of the proposed Operating Budget that have been approved shall be
given effect in substitution of the corresponding items in the Operating Budget
most recently in effect, (B) costs for Gas purchase contracts for the Project
shall be as provided by the Borrower and (C) all other items shall be increased
by the lesser of (x) two and one-half percent (2.5%) and (y) the increase
proposed by the Borrower for such item in such proposed Operating Budget.

 

  (b) Each Operating Budget delivered pursuant to this Section 6.12 shall
contain Operating Budget Categories, and shall specify for each Fiscal Quarter
and for each such Operating Budget Category the amount budgeted for such
category for such Fiscal Quarter.

 

  (c) Each Operating Budget may only be amended with the prior written consent
of the Common Security Trustee, which consent shall not be unreasonably
withheld, conditioned, or delayed.

 

6.13 Other Documents and Information

The Borrower shall furnish the Common Security Trustee (with sufficient copies
for each Secured Debt Holder Group Representative):

 

  (a)

promptly after the filing thereof, a copy of each filing made by (i) the
Borrower with FERC with respect to the Project; (ii) the Borrower with DOE/FE
with

 

34



--------------------------------------------------------------------------------

  respect to the export of LNG from, or the import of LNG to, the Project; or
(iii) Cheniere Creole Trail Pipeline, L.P., with respect to the transportation
of natural gas to the Project, except in the case of (i), (ii) or (iii) such as
are routine or ministerial in nature;

 

  (b) promptly after obtaining Knowledge thereof, a copy of each filing with
respect to (i) the Project or the Pipeline made with FERC by any Person other
than the Borrower in any proceeding before FERC in which the Borrower or
Cheniere Creole Trail Pipeline, L.P. is the captioned party or respondent,
except for such filings as are routine or ministerial in nature, or (ii) the
import of LNG to, or the export of LNG from, the Project made with DOE/FE by any
Person other than the Borrower in any proceeding before FERC in which the
Borrower is the captioned party or respondent, except for such filings as are
routine or ministerial in nature;

 

  (c) promptly after the filing thereof, a copy of each filing, certification,
waiver, exemption, claim, declaration, or registration made with respect to
Government Approvals to be obtained or filed by the Borrower with any Government
Authority, except such filings, certifications, waivers, exemptions, claims,
declarations, or registrations that are routine or ministerial in nature and in
respect of which a failure to file could not reasonably be expected to have a
Material Adverse Effect;

 

  (d) promptly after receipt or publication thereof, a copy of each Government
Approval obtained by the Borrower; and

 

  (e) promptly upon obtaining Knowledge thereof, a description of each change in
the status of any Government Approval identified on Schedule 4.6(a) and Schedule
4.6(b) other than routine or ministerial changes.

 

6.14 Expansion Debt; Independent Engineer.

In the event Expansion Debt is incurred, the Borrower shall provide to the
Common Security Trustee and each Secured Debt Holder Group Representative a copy
of any report from the Independent Engineer and any other consultant that the
Holders of such Expansion Debt are entitled to receive.

 

6.15 Debt Service Coverage Ratio

 

  (a) The Borrower shall not permit the Debt Service Coverage Ratio as of the
end of any Fiscal Quarter from and following the initial Payment Date to be less
than 1.15 to 1.00. Not later than ten (10) Business Days following the last day
of each Fiscal Quarter, the Borrower shall calculate and deliver to the Common
Security Trustee its calculation of the Debt Service Coverage Ratio. The Common
Security Trustee shall notify the Borrower in writing of any reasonable
corrections which should be made to such Debt Service Coverage Ratio
calculations, within ten (10) Business Days of receipt. Borrower shall
incorporate all such reasonable corrections, changes or adjustments consistent
with the terms of this Agreement.

 

35



--------------------------------------------------------------------------------

  (b) Notwithstanding anything in Section 6.15(a) to the contrary, in the event
that the Debt Service Coverage Ratio as of the end of any Fiscal Quarter is less
than 1.15 to 1.00 but greater than 1.00 to 1.00, any direct or indirect owner of
the Borrower shall have the right to provide cash to the Borrower, not later
than ten (10) Business Days following the date of delivery of the calculation of
the Debt Service Coverage Ratio as required pursuant to Section 6.15(a) in the
form of equity contributions or subordinated shareholder loans (in each case as
otherwise permitted pursuant to the terms of the Financing Documents), in order
to increase the Debt Service Coverage Ratio to 1.15 to 1.00; provided, that such
right shall not be exercised more than two (2) consecutive Fiscal Quarters nor,
with respect to each Secured Debt Instrument, more than four (4) times over the
term of such Secured Debt Instrument.

 

6.16 Further Assurances; Cooperation

 

  (a) The Borrower shall promptly perform or cause to be performed any and all
acts and execute or cause to be executed any and all documents (including UCC
financing statements and UCC continuation statements):

 

  (i) as are reasonably requested by the Common Security Trustee for filing
under the provisions of the UCC or any other Government Rule that are necessary
or reasonably advisable to maintain in favor of the Common Security Trustee, for
the benefit of the Secured Parties, Liens on the Collateral that are duly
perfected in accordance with all applicable Government Rules for the purposes of
perfecting the first priority Lien (subject to Permitted Liens) created, or
purported to be created, in favor of the Common Security Trustee or the Secured
Parties under this Agreement or any other Financing Documents;

 

  (ii) as are reasonably requested by the Common Security Trustee for the
purposes of ensuring the validity, enforceability and legality of this Agreement
or any other Financing Document and the rights of the Secured Parties and the
Common Security Trustee hereunder or thereunder;

 

  (iii) as are reasonably requested by the Common Security Trustee for the
purposes of enabling or facilitating the proper exercise of the rights and
powers granted to the Secured Parties and the Common Security Trustee under this
Agreement or any other Financing Document; or

 

  (iv) as are reasonably requested by the Common Security Trustee to carry out
the intent of, and transactions contemplated by, this Agreement and the other
Financing Documents.

 

  (b) The Borrower will cooperate with and provide all necessary information
available to it on a timely basis to the Consultants so that the Consultants may
complete and deliver the reports as required herein.

 

36



--------------------------------------------------------------------------------

6.17 Auditors

The Borrower shall engage Ernst & Young LLP (or such other independent certified
public accountants of recognized national standing) as auditors to audit
financial statements.

 

6.18 Surveys and Title Policies

 

  (a) Survey. The Borrower shall, no later than sixty (60) days following Final
Completion, deliver to the Common Security Trustee the “as built” Survey.

 

  (b) Title Policy. The Borrower shall cause the Title Company to deliver to the
Common Security Trustee a Disbursement Endorsement dated no later than sixty
(60) days following Substantial Completion of each train of the Project.

 

6.19 Working Capital Debt

If the Borrower incurs any Working Capital Debt pursuant to Section 2.4 (Working
Capital Debt), it shall use commercially reasonable efforts to ensure that the
maturity date of such Working Capital Debt shall not occur prior to the Final
Maturity Date.

 

6.20 Debt Service Reserve Amount

Prior to the earlier to occur of (x) the making of any Restricted Payments and
(y) six (6) months following the Project Completion Date, the Borrower shall
have deposited in the Credit Agreement Debt Service Reserve Account an amount
equal to the Required Debt Service Reserve Amount.

 

6.21 EPC Contract

Not later than sixty (60) days following the Closing Date (the “Provisional Sums
Fixing Period”), the Borrower shall deliver to the Common Security Trustee and
each Secured Debt Holder Group Representative a copy of Change Orders fixing the
amounts constituting the Currency Provisional Sum, the Fuel Provisional Sum, and
the increase in the Contract Price relating to the issuance of the NTP after
March 31, 2012 (as each such term is defined in the EPC Contract) and that after
giving effect to such Change Orders, the Contract Price is not in excess of four
billion twenty-four million Dollars ($4,024,000,000) or, if the Contract Price
exceeds such amount, the Borrower or any other Person on behalf of the Borrower
shall, within thirty (30) days after the expiration of the Provisional Sums
Fixing Period, have transferred to the Common Security Trustee for deposit into
the Construction Account equity funds provided by the Pledgor or the Sponsor in
an amount that is equal to such excess and such amount shall be in addition to
the Equity Contribution Amount.

 

37



--------------------------------------------------------------------------------

7. NEGATIVE COVENANTS

The Borrower covenants and agrees that until the Discharge Date, it shall
perform or observe (as applicable) the obligations set forth in this Section 7
in favor and for the benefit of the Secured Debt Holders.

 

7.1 [Reserved]

 

7.2 Prohibition of Fundamental Changes

 

  (a) The Borrower shall not change its legal form, amend its Amended and
Restated Limited Liability Company Agreement (except any amendments in
connection with permitted sales or transfers of ownership interests in the
Borrower or other immaterial amendments, provided, that the Borrower shall have
delivered to the Common Security Trustee a copy of such amendment together with
a certificate of an Authorized Officer of the Borrower certifying that no
changes have been made to the Amended and Restated Limited Liability Company
Agreement other than such changes as are necessary solely to reflect the change
in ownership or that any other change is immaterial) or any other Organic
Document, merge into or consolidate with, or acquire (in one transaction or
series of related transactions) all or any business, any class of stock of (or
other equity interest in) or any material part of the assets or property of any
other Person and shall not liquidate, wind up, reorganize, terminate or
dissolve.

 

  (b) The Borrower shall not convey, sell, lease, transfer or otherwise dispose
of, in one transaction or a series of transactions, any assets in excess of
twenty five million Dollars ($25,000,000) per year except: (i) sales or other
dispositions of assets no longer used or useful in the Borrower’s business in
the ordinary course of the Borrower’s business and that could not reasonably be
expected to result in a Material Adverse Effect, (ii) sales or other
dispositions of LNG (or other commercial products) in accordance with the
Project Documents, (iii) sales, transfers or other dispositions of Permitted
Investments, (iv) Restricted Payments made in accordance with the Financing
Documents, (v) sales of Services in the ordinary course of business, (vi) sales
of any LNG related to additional liquefaction trains developed by the Borrower,
(vii) transfers or novations of Interest Rate Protection Agreements in
accordance with Section 3.5 (Termination of Interest Rate Protection Agreement
in Connection with Any Prepayment), (viii) sales or other dispositions of the
Improved Facilities (as defined in the Cooperation Agreement), and
(ix) conveyance to gas transmission companies of gas interconnection or metering
facilities built using Capital Expenditures permitted by Section 7.6 (Capital
Expenditures).

 

  (c) The Borrower shall not permit the Project or any material portion thereof
to be removed, demolished or materially altered, unless (A) such material
portion that has been removed, demolished or materially altered has been
replaced or repaired as permitted under the Financing Documents, or (B) such
removal or alteration is (x) in accordance with Prudent Industry Practices (as
certified by the Independent Engineer, acting reasonably) and could not
reasonably be expected to result in a Material Adverse Effect or (y) required by
applicable Government Rule.

 

38



--------------------------------------------------------------------------------

7.3 Nature of Business

 

  (a) The Borrower shall not engage in any business or activities other than the
Development and the development of additional liquefaction trains and any
activities incidental thereto using equity funds provided by the Pledgor which
are in addition to the Equity Contribution Amount and, to the extent incurred,
Expansion Debt. Notwithstanding anything to the contrary contained in this
Agreement, prior to the date of the incurrence of any Expansion Debt, the
Borrower shall not enter into any construction contacts with respect to the
development of additional liquefaction trains that contain obligations and
liabilities which, in the aggregate, are in excess of ten million Dollars
($10,000,000).

 

  (b) The Borrower shall not permit to exist any Subsidiary of the Borrower.

 

  (c) The Borrower shall not sponsor, maintain, administer, or have any
obligation to contribute to, or any liability under, any Plan or Multiemployer
Plan or plan that provides for post-retirement welfare benefits.

 

7.4 Performance Tests and Liquidated Damages

The Common Security Trustee, each Secured Debt Holder Group Representative and
the Independent Engineer shall have the right to witness and verify each
Performance Test. The Borrower shall not:

 

  (a) permit any Performance Test to be performed without giving the Common
Security Trustee, each Secured Debt Holder Group Representative and the
Independent Engineer at least five (5) Business Days prior written notice of
such Performance Test (or such shorter period as agreed by the Independent
Engineer);

 

  (b) agree to the amount of any Performance Liquidated Damages and Delay
Liquidated Damages that are in excess of nine million Dollars ($9,000,000)
without the prior written approval of the Common Security Trustee, acting
reasonably and in consultation with the Independent Engineer.

 

7.5 Restrictions on Indebtedness

The Borrower shall not directly or indirectly create, incur, assume, permit,
suffer to exist or otherwise be or become liable with respect to any
Indebtedness except for the Permitted Indebtedness.

 

7.6 Capital Expenditures

The Borrower shall not make any Capital Expenditures except Permitted Capital
Expenditures. All assets or property built or acquired with Capital Expenditures
shall constitute Collateral except as provided in the Cooperation Agreement, the
Water Agreement or the Security Documents or for contributions in aid of
construction in connection with gas interconnection or metering facilities under
gas interconnection or metering agreements.

 

39



--------------------------------------------------------------------------------

7.7 Restricted Payments

The Borrower shall not make or agree to make, directly or indirectly, any
Restricted Payments except as permitted under Section 5.10 (Distribution
Account) of the Accounts Agreement.

 

7.8 Limitation on Liens

The Borrower shall not create, assume, incur, permit or suffer to exist any Lien
upon the Collateral, whether now owned or hereafter acquired, except for the
Permitted Liens.

 

7.9 Project Documents, Etc.

 

  (a)

The Borrower shall not, without the prior written consent of the Required
Secured Parties in consultation with the Independent Engineer, (i) suspend,
cancel or terminate any Material Project Document or Government Approval
applicable to the Borrower or the Development or consent to or accept any
cancellation or termination thereof, (ii) sell, transfer, assign (other than
pursuant to the Security Documents and other than any assignment by Cheniere LNG
O&M Services, LLC of its rights and obligations under the O&M Agreement and by
Cheniere LNG Terminals, Inc. of its rights and obligations under the Management
Services Agreement, in each case to an Affiliate of Borrower that has access to
sufficient experienced personnel to perform their respective obligations
thereunder) or otherwise dispose of (by operation of law or otherwise) or
consent to any such sale, transfer, assignment or disposition of any part of its
interest in or rights or obligations under or any Material Project Party’s
interest in or rights or obligations under any Material Project Document or
Government Approval (other than the sub-license of any EPC Contract-related
intellectual property rights to an Affiliate of the Borrower), (iii) waive any
material default under, or material breach of, any Material Project Document or
waive, fail to enforce, forgive, compromise, settle, adjust or release any
material right, interest or entitlement, howsoever arising, under, or in respect
of, any Material Project Document, (iv) initiate or settle a material
arbitration proceeding under any Material Project Document or Government
Approval, (v) agree to or petition, request or take any other material legal or
administrative action that seeks, or could reasonably be expected, to Impair any
Material Project Document or Government Approval, (vi) amend, supplement or
modify or in any way vary, or agree to the variation of, any material provision
of the FOB Sale and Purchase Agreements, the EPC Contract or the Sabine Pass TUA
or any material Government Approval (provided that the Borrower may (x) amend or
modify any conditions of such Government Approvals so long as such amendment or
modification is not materially more restrictive or onerous on the Borrower and
could not otherwise reasonably be expected to have a Material Adverse Effect, or
(y) seek the satisfaction or waiver of such conditions without the prior written
consent of the Required Secured

 

40



--------------------------------------------------------------------------------

  Parties) or of the performance of any material covenant or obligation by any
other Person under any such agreement (other than Change Orders, which Change
Order protocol is addressed in Section 7.13 (EPC and Construction Contracts)) or
(vii) materially amend, supplement or modify or in any material way vary, or
agree to the material variation of, any material provision of a Material Project
Document (other than the FOB Sale and Purchase Agreements, the EPC Contract and
the Sabine Pass TUA) or of the performance of any material covenant or
obligation by any other Person under any such Material Project Document.

 

  (b) Except for (i) any documents relating to Working Capital Debt entered into
upon satisfaction of the conditions set forth in Section 2.4 (Working Capital
Debt), and (ii) any documents relating to Replacement Debt entered into upon
satisfaction of the conditions set forth in Section 2.5 (Replacement Debt), the
Borrower shall not enter into any Additional Material Project Document without
the prior written consent of the Required Secured Parties, provided, that the
Borrower shall, in connection therewith, deliver copies of all such Additional
Material Project Documents and all Ancillary Documents relating to any such
Additional Material Project Document to the Common Security Trustee and each
Secured Debt Holder Group Representative not less than five (5) Business Days
prior to the execution thereof.

 

  (c) The Borrower shall not, without the prior written consent of the Required
Secured Parties amend, supplement or modify or in any way vary, or agree to the
variation of, any provision of any of the Trains Three and Four LNG Sales
Agreements or of the performance of any covenant or obligation by any other
Person under any of the Train Three and Four LNG Sales Agreements, in each case
to the extent that any such amendment, supplement, modification, or variation
could have a materially negative impact on the ability of the Borrower to
perform its material obligations or satisfy any material condition under any
Transaction Document, or could otherwise reasonably be expected to have a
Material Adverse Effect.

 

  (d) Without derogating from any of the obligations of the Borrower hereunder
and under the other Financing Documents, the Borrower shall furnish the Common
Security Trustee, the Independent Engineer and each Secured Debt Holder Group
Representative with (i) all Project Documents which contain obligations or
liabilities that are in excess of one million Dollars ($1,000,000) per year or
five million Dollars ($5,000,000) over its term promptly after execution thereof
and (ii) not less than five (5) Business Days prior to the execution thereof,
certified copies of all amendments, supplements or modifications of any Material
Project Documents and any material amendments, supplements or modifications of
any Project Document that contains obligations or liabilities that are in excess
of one million Dollars ($1,000,000) per year or five million Dollars
($5,000,000) over its term.

 

  (e)

The Borrower shall take all actions required and all other steps reasonably
requested by the Common Security Trustee to cause each Material Project Document
and Additional Material Project Document entered into after the

 

41



--------------------------------------------------------------------------------

  Closing Date to be or become subject to the Lien of the Security Documents
(whether by amendment to any Security Document or otherwise) and deliver or
cause to be delivered to the Common Security Trustee all Ancillary Documents
related thereto, in each case, within a commercially reasonable time, but in no
event later than thirty (30) days following the execution of such Material
Project Documents or Additional Material Project Document.

 

  (f) The Borrower shall not permit any counterparty to a Material Project
Document to substitute, diminish or otherwise replace any performance security,
letter of credit or guarantee supporting such counterparty’s obligations
thereunder.

 

7.10 Terminal Use Agreements

The Borrower shall not issue to Cheniere Energy Investments, LLC any notice
pursuant to the Terminal Use Rights Assignment and Agreement specifying the
Liquefaction Start Date (as defined therein) unless on or prior to such
specified Liquefaction Start Date, the Borrower shall be entitled to begin to
receive payment of Monthly Sales Charges.

 

7.11 Transactions with Affiliates

The Borrower shall not directly or indirectly enter into any transaction that is
otherwise permitted hereunder with or for the benefit of an Affiliate (including
guarantees and assumptions of obligations of an Affiliate) except (a) Material
Project Documents executed on or prior to the Closing Date, (b) agreements
required or contemplated by the Material Project Documents, (c) Permitted
Indebtedness that is Subordinated Indebtedness, (d) to the extent required by
applicable Government Rule, and (e) agreements entered into on terms no less
favorable to the Borrower than the Borrower would obtain in a comparable arm’s
length transaction with a Person that is not an Affiliate of a Loan Party or if
there is no comparable arm’s length transaction, then on terms reasonably
determined by the Board of Directors of the Borrower to be fair and reasonable.

 

7.12 Accounts

 

  (a) The Borrower shall not open or maintain, or permit or instruct any other
Person to open or maintain on its behalf, or use or be the beneficiary of any
account other than the Accounts and an account holding Escrowed Amounts (as
defined in the EPC Contract).

 

  (b) The Borrower shall not change the name or account number of any of the
Accounts without the prior written consent of the Common Security Trustee.

 

42



--------------------------------------------------------------------------------

7.13 EPC and Construction Contracts

The Borrower shall not:

 

  (a) except for Change Orders specified in Schedule 7.13, initiate or consent
to (without the consent of the Required Secured Parties in consultation with the
Independent Engineer) any Change Order that:

 

  (i) increases the contract price of the EPC Contract as of the Closing Date;
provided, that:

 

  (A) the Borrower may, without the consent of the Required Secured Parties and
subject to clauses (ii) through (xi) of this Section 7.13, enter into any Change
Order or make payment of any claim under the EPC Contract, if (aa) the amount of
any such Change Order or payment is less than twenty-five million Dollars
($25,000,000) and the aggregate of all such Change Orders or payments is less
than one hundred million Dollars ($100,000,000) and (bb) the Common Security
Trustee and each Secured Debt Holder Group Representative has received an IE
Confirming Certificate;

 

  (B) if an event of Force Majeure or Change in Law (as each such term is
described in the EPC Contract) prompts the EPC Contractor to request a Change
Order to which it is entitled under the terms of the EPC Contract, the Borrower
shall be entitled to authorize such change without first obtaining the consent
of the Required Secured Parties if the amount of such change is within the
remaining Contingency set forth in the Construction Budget and Schedule, or to
the extent that such amount exceeds the remaining Contingency, the Borrower has
an additional source of funds for such excess amount in addition to the Equity
Contribution Amount on terms reasonably satisfactory to the Common Security
Trustee, provided, further, that any such change shall be subject to clauses
(ii) through (xi) of this Section 7.13(a); and

 

  (C) the Borrower may enter into any Change Order under the EPC Contract for
amounts in excess of the amounts specified in clause (a)(i)(A) above but subject
to clauses (ii) through (xi) of this Section 7.13; provided, that with respect
to this clause (C):

 

  (1) the Borrower or any other Person on behalf of the Borrower shall have
transferred to the Common Security Trustee for deposit into the Construction
Account equity funds provided by the Pledgor or the Sponsor in an amount that is
in addition to the Equity Contribution Amount and otherwise sufficient to pay
the maximum amount that may become due and payable pursuant to such Change
Order, provided, further, that no such deposit shall be required in connection
with any such Change Order, the amount and subject matter of which is included
as an unallocated Contingency line item or which constitutes a utilization of
any portion of the unallocated Contingency reflected in the Construction Budget
and Schedule; and

 

43



--------------------------------------------------------------------------------

  (2) the Common Security Trustee shall have received an IE Confirming
Certificate;

 

  (ii) extends the Guaranteed Substantial Completion Date for any train of the
Project (except as permitted by clause (b) of the definition thereof) or could
reasonably be expected to materially adversely affect the likelihood of
achieving Substantial Completion for any train of the Project by such date;

 

  (iii) except as a result of a buydown of the Performance Guarantees pursuant
to Section 11.4 (Minimum Acceptance Criteria and Performance Liquidated Damages)
of the EPC Contract which is otherwise permitted pursuant to the terms hereof or
as a result of a Change Order to which the EPC Contractor is entitled under the
EPC Contract for a Change in Law (as defined in the EPC Contract) (and provided
that the Independent Engineer consents (which consent shall not to be
unreasonably withheld, conditioned or delayed) to the Borrower’s consent to such
Change Order pursuant to Section 6.2.C of the EPC Contract), modifies the
Performance Guarantees, any other performance guarantee of the EPC Contractor or
the criteria or procedures for the conduct or measuring the results of the
Performance Tests (as each capitalized term used in this clause and not
otherwise defined in this Agreement is defined in the EPC Contract);

 

  (iv) adjusts the Payment Schedules (other than as a result of a Change Order
permitted by Section 7.13(a)(i) above or as otherwise permitted by this
Agreement), adjusts the amount of or timing (including, without limitation, any
adjustment of the Schedule Bonus Date for SP1 but excluding the Schedule Bonus
Date for SP2 under Section 13.2.C (Schedule Bonus) of the EPC Contract) for
payment of the Schedule Bonus (as each such term is defined in the EPC
Contract), or otherwise agree to any additional bonus to be paid to the EPC
Contractor (but excluding the Schedule Bonus Date for SP2 under Section 13.2.C
(Schedule Bonus) of the EPC Contract); provided, that any adjustment of the
Schedule Bonus Date for SP1 shall be permitted without the consent of the
Required Secured Parties if the revenues received by the Borrower from the
operation of the first train of the Project prior to Substantial Completion of
the second train of the Project are equal to or greater than the revenues
projected to be received during such period under the Construction Budget and
Schedule (after giving effect to the payment of such additional bonus which
shall be paid solely from such revenues);

 

  (v)

causes any material component or material design feature or aspect of the
Project to materially deviate in any fundamental manner from the

 

44



--------------------------------------------------------------------------------

  description thereof set forth in the schedules, exhibits, appendices or
annexes to the EPC Contract (other than as the result of a Change Order which is
permitted by Section 7.13(a)(i) above or otherwise permitted by this Agreement);

 

  (vi) except as a result of a Change Order to which the EPC Contractor is
entitled under the EPC Contract for a Change in Law (as defined in the EPC
Contract) or force majeure (and provided that the Independent Engineer consents
(which consent shall not to be unreasonably withheld, conditioned or delayed) to
the Borrower’s consent to such force majeure Change Order pursuant to
Section 6.2.C of the EPC Contract), diminishes or otherwise alters in any
material respect the EPC Contractor’s liquidated damages obligations under the
EPC Contract;

 

  (vii) except as a result of a Change Order to which the EPC Contractor is
entitled under the EPC Contract for a Change in Law (as defined in the EPC
Contract) or force majeure (and provided that the Independent Engineer consents
(which consent shall not to be unreasonably withheld, conditioned or delayed) to
the Borrower’s consent to such force majeure Change Order pursuant to
Section 6.2.C of the EPC Contract), waives or alters the provisions under the
EPC Contract relating to default, termination or suspension or the waiver by the
Borrower of any event that, with the giving of notice or the lapse of time or
both, would entitle the Borrower to terminate the EPC Contract, provided that
the Independent Engineer’s consent shall not be required for any waiver by the
EPC Contractor of any termination right arising from such force majeure;

 

  (viii) except as a result of a Change Order to which the EPC Contractor is
entitled under the EPC Contract for a Change in Law (as defined in the EPC
Contract), adversely modifies or impairs the enforceability of any warranty
under the EPC Contract; provided, that this clause shall not preclude the
Borrower from waiving warranties with respect to immaterial items comprising the
Work under the EPC Contract;

 

  (ix) except as a result of a Change Order to which the EPC Contractor is
entitled under the EPC Contract for a Change in Law (as defined in the EPC
Contract) (and provided that the Independent Engineer consents (which consent
shall not to be unreasonably withheld, conditioned or delayed) to the Borrower’s
consent to such Change Order pursuant to Section 6.2.C of the EPC Contract),
impairs the ability of the Project to satisfy the Performance Tests;

 

  (x) results in the revocation or adverse modification of any material
Government Approval; or

 

45



--------------------------------------------------------------------------------

  (xi) causes the Project not to comply in all material respects with applicable
Government Rule or Borrower’s Contractual Obligations;

 

  (b) approve any plan under Section 11 (Completion) of the EPC Contract without
the consent of the Common Security Trustee (in consultation with the Independent
Engineer); provided, however, that the Common Security Trustee shall use
reasonable efforts to promptly review all relevant documentation provided to it
by the Borrower (and shall request the Independent Engineer to do the same);

 

  (c) certify to, consent to or otherwise request or permit through a Change
Order or otherwise without the consent of the Common Security Trustee (in
consultation with the Independent Engineer) the occurrence of Substantial
Completion or Ready for Start Up with respect to each train of the Project, or
make any election to take care, custody and control of the Project (or any
portion thereof) pursuant to Section 11.4B (Minimum Acceptance Criteria and
Performance Liquidated Damages) (or any other provision thereof) of the EPC
Contract; provided, however, that the Common Security Trustee shall use
reasonable efforts to promptly review all relevant documentation provided to
them (directly or indirectly) by the Borrower;

 

  (d) collect on the EPC Letter of Credit under Section 7.8 (Procedure for
Withholding, Offset and Collection on the Letter of Credit) of the EPC Contract
unless there are no future payments owed to the EPC Contractor against which the
Borrower may offset the amounts due to the Borrower under such Section 7.8; or

 

  (e) without consent of the Common Security Trustee (in consultation with the
Independent Engineer not to be unreasonably withheld, conditioned or delayed):

 

  (i) initiate or consent to any (A) Change Order that directly or indirectly
specifies the capital spare parts to be delivered to the Site by the EPC
Contractor pursuant to Section 3.4.B (Capital Spare Parts) of the EPC Contract,
taking into account any other capital spare parts that the Borrower intends to
acquire directly, or (B) material change to a two (2) year inventory of such
capital spare parts; or

 

  (ii) consent to any initial integration plan proposed by the EPC Contractor
under Section 3.25.B (Scheduled Activities) of the EPC Contract.

 

7.14 GAAP

The Borrower shall not change (i) its accounting or financial reporting policies
other than as permitted in accordance with GAAP, or (ii) its Fiscal Year without
the prior written consent of the Required Secured Parties.

 

7.15 Use of Proceeds; Margin Regulations

The Borrower shall not use any part of the proceeds of any Secured Debt to
purchase or carry any Margin Stock (as defined in Regulation U of the Federal
Reserve Board) or to

 

46



--------------------------------------------------------------------------------

extend credit to others for the purpose of purchasing or carrying any Margin
Stock. The Borrower shall not use the proceeds of any Secured Debt in a manner
that could violate or be inconsistent with the provisions of Regulations T, U or
X of the Federal Reserve Board, or any regulations, interpretations or rulings
thereunder.

 

7.16 Permitted Investments

The Borrower shall not make, and shall not instruct the Common Security Trustee
to make, any Investments except Permitted Investments.

 

7.17 Hedging Arrangements

The Borrower shall not enter into any Hedging Agreements other than Permitted
Hedging Agreements, and in the case of the Interest Rate Protection Agreements,
with a Qualified Counterparty.

 

7.18 Environmental Matters

The Borrower shall not Release, or permit the Release of Hazardous Materials at
the Project in violation of applicable material Government Rules or material
Government Approvals or which could reasonably be expected to have a Material
Adverse Effect.

 

7.19 Guarantees

The Borrower shall not directly or indirectly create, incur or assume or
otherwise be or become liable with respect to any Guarantee which could result
in a liability to the Borrower in excess of one million Dollars ($1,000,000).

 

7.20 Gas Purchase Contracts and LNG Sales Contracts

 

  (a) The Borrower shall not enter into gas purchase contracts with firm receipt
obligations for a volume of gas in excess of that which is required for the
Borrower to be able to meet its obligations under the FOB Sale and Purchase
Agreements, the CMI LNG Sale and Purchase Agreement and any other LNG sales
agreements entered into as permitted hereunder.

 

  (b)

The Borrower shall not enter into any LNG sales contracts except for (i) the FOB
Sale and Purchase Agreements, (ii) the Train Three and Four LNG Sales
Agreements, (iii) the CMI LNG Sale and Purchase Agreement, (iv) LNG sales
contracts with a term of less than two (2) years with counterparties who at the
time of execution of the contract were rated at least BBB- by S&P, BBB- by
Fitch, or Baa3 by Moody’s, or who provide a guaranty from an affiliate with such
a rating, (v) LNG sales contracts with a term of less than two (2) years with
counterparties who are not at the time of execution of the contract rated at
least BBB- by S&P, BBB- by Fitch, or Baa3 by Moody’s to the extent the
counterparty provides a letter of credit from a financial institution rated at
least A- by S&P or A3 by Moody’s with respect to its estimated obligations under
the contract for a period of sixty (60) days, (vi) LNG sales contracts with a
term of two (2) or more

 

47



--------------------------------------------------------------------------------

  years, provided, that (I) the counterparties are at the time of execution of
the contract rated at least BBB- by S&P, BBB- by Fitch, or Baa3 by Moody’s, or
provide a guaranty from an affiliate with such a rating, and (II) entry into the
contract is approved by the Required Secured Parties, which consent shall not be
unreasonably withheld, or (vii) LNG sales contracts with counterparties who
prepay (in cash) for their LNG purchase obligations under such contracts;
provided, that in the case of clauses (iv), (v), (vi) and (vii), performance
under such contracts shall not adversely affect the ability of the Borrower to
meet its obligations under the FOB Sale and Purchase Agreements and, if
Expansion Debt is incurred, the Train Three and Four LNG Sales Agreements.

 

8. REPORTING REQUIREMENTS

The Borrower shall furnish the following to the Common Security Trustee and each
Secured Debt Holder Group Representative:

 

8.1 Financial Statements

 

  (a) As soon as available and in any event within sixty (60) days after the end
of each of the first three (3) Fiscal Quarters of each Fiscal Year of the
Borrower:

 

  (i) unaudited statements of income and cash flows of the Borrower for such
period and for the period from the beginning of the respective Fiscal Year to
the end of such period; and

 

  (ii) the related balance sheet as at the end of such period, setting forth in
each case in comparative form the corresponding figures for the corresponding
period in the preceding Fiscal Year;

 

  (b) As soon as available and in any event within one hundred twenty (120) days
after the end of each Fiscal Year of the Borrower, audited statements of income,
member’s equity and cash flows of the Borrower for such year and the related
balance sheets as at the end of such Fiscal Year, setting forth in each case, in
comparative form the corresponding figures for the preceding Fiscal Year, and
accompanied by an opinion of Ernst & Young LLP or such other independent
certified public accountants of recognized national standing, which opinion
shall state that such financial statements fairly present in all material
respects the financial condition and results of operations of the Borrower as at
the end of, and for, such Fiscal Year in accordance with GAAP and shall state
(for each Fiscal Year other than 2011) whether any knowledge of any Default or
Event of Default was obtained during the course of their examination of such
financial statements; and

 

  (c) concurrently with the delivery of the financial statements pursuant to
clause (a) or (b) above:

 

  (i)

a certificate executed by an Authorized Officer of the Borrower certifying that
such financial statements fairly present in all material respects the

 

48



--------------------------------------------------------------------------------

  financial condition and results of operations of the Borrower on the dates and
for the periods indicated in accordance with GAAP, subject, in the case of
quarterly financial statement to the absence of notes and normal year-end audit
adjustments;

 

  (ii) a certificate executed by an Authorized Officer of the Borrower
certifying that no Default or Event of Default exists as of the date of such
certificate or, if any Default or Event of Default exists, specifying the nature
and extent thereof; and

 

  (iii) a written summary of commodity hedges entered into by the Borrower,
detailing aggregate outstanding contract volumes, price ranges of such commodity
hedges, and the associated value at risk with respect to such commodity hedges
as of the end of each quarter.

 

8.2 Notice of Default, Event of Default and Other Events

As soon as practicable and in any event, unless otherwise specified, within five
(5) Business Days after the Borrower obtains Knowledge of any of the following,
written notice to the Common Security Trustee of:

 

  (a) the occurrence of any Default or Event of Default and describing any
action being taken or proposed to be taken with respect thereto;

 

  (b) the occurrence of any Event of Loss or Event of Taking in excess of
fifteen million Dollars ($15,000,000) in value or any series of such events or
circumstances during any 12-month period in excess of fifty million Dollars
($50,000,000) in value in the aggregate, or the initiation of any insurance
claim proceedings with respect to any such Event of Loss or Event of Taking;

 

  (c) any claim, Environmental Claim, suit, arbitration, litigation or similar
proceeding pending or threatened in writing (A) with respect to or against the
Project, the Pipeline, or the Loan Parties (x) in which the amount involved is
in excess of fifty million Dollars ($50,000,000) in the aggregate, (y) or that
could reasonably be expected to have a Material Adverse Effect, or (z) involving
injunctive or declaratory relief, or (B) involving any other party to any of the
Material Project Documents or Additional Material Project Documents, which could
reasonably be expected to have a Material Adverse Effect or result in an Event
of Default, and, in each case, describing any action being taken or proposed to
be taken with respect thereto;

 

  (d) any dispute, litigation, investigation or proceeding which may exist at
any time between any Government Authority and the Borrower (or Cheniere Creole
Trail Pipeline, L.P.) to the extent such dispute, litigation, investigation or
proceeding involves the Project or the Pipeline and could reasonably be expected
to result in a Material Adverse Effect or otherwise involves an amount in excess
of fifty million Dollars ($50,000,000) in the aggregate;

 

49



--------------------------------------------------------------------------------

  (e) any written notice of the occurrence of any event giving rise (or that
could reasonably be expected to give rise) to a claim under any insurance policy
maintained with respect to the Project in excess of fifteen million Dollars
($15,000,000) with copies of any material document relating thereto that are in
the possession of the Borrower;

 

  (f) notice of the occurrence of any force majeure event reasonably expected to
exceed ten (10) consecutive days (together with a description of its expected
duration and any action being taken or proposed to be taken with respect
thereto);

 

  (g) notice of any cessation of activities related to the development,
construction, operation and/or maintenance of the Project or the Pipeline that
could reasonably be expected to exceed sixty (60) consecutive days;

 

  (h) any cancellation or material change in the terms, coverages or amounts of
any insurance described in Section 6.6 (Insurance; Events of Loss);

 

  (i) any acquisition or transfer of any direct or indirect ownership interests
in the Borrower by the Sponsor;

 

  (j) any event, occurrence or circumstance that could reasonably be expected to
cause (A) an increase of more than fifty million Dollars ($50,000,000)
individually or in the aggregate in Project Costs, or (B) Operation and
Maintenance Expenses to exceed with respect to all Operation and Maintenance
Expenses, the amount budgeted therefor by ten percent (10%) or more in the
aggregate per annum or twenty percent (20%) per line item per annum, calculated
as set forth in Section 6.7 (Project Construction; Maintenance of Properties);

 

  (k) any event or circumstance that could reasonably be expected to result in a
material liability of the Borrower under ERISA or under the Code with respect to
any Plan;

 

  (l) other circumstance, act or condition (including the adoption, amendment or
repeal of any Government Rule or the Impairment of any Government Approval
applicable to the Borrower or the Development or written notice of the failure
to comply with the terms and conditions of any such Government Approval) which
could reasonably be expected to result in a Material Adverse Effect, and
describing any action being taken or proposed to be taken with respect thereto;
or

 

  (m) copies of any similar notices given in connection with Expansion Debt.

 

8.3 Other Notices

 

  (a) Promptly upon:

 

  (i)

delivery to another Material Project Party pursuant to a Material Project
Document, the Borrower shall deliver to the Common Security Trustee and each
Secured Debt Holder Group Representative copies of all

 

50



--------------------------------------------------------------------------------

  material written notices or other material documents delivered to such
Material Project Party by the Borrower other than written notices or other
documents delivered in the ordinary course of the administration of such
Agreements; and

 

  (ii) such documents becoming available, the Borrower shall deliver to the
Common Security Trustee and each Secured Debt Holder Group Representative copies
of all material written notices or other material documents received by the
Borrower pursuant to any Material Project Document (including any notice or
other document relating to a failure by the Borrower to perform any of its
covenants or obligations under such Material Project Document, termination of a
Material Project Document or a force majeure event under a Material Project
Document) other than written notices or other documents delivered in the
ordinary course of administration of such Agreements;

 

  (b) Promptly after receipt of each material Government Approval obtained by
the Borrower not previously delivered as required in connection with the current
stage of Development, the Borrower shall deliver to the Common Security Trustee
and each Secured Debt Holder Group Representative copies thereof certified as
true, complete and correct by an Authorized Officer of the Borrower;

 

  (c) Promptly after receipt of each material written statement or report
received by the Borrower from the Operator pursuant to the O&M Agreement, the
Borrower shall deliver a copy thereof to the Common Security Trustee and each
Secured Debt Holder Group Representative; and

 

  (d) Promptly after the Borrower has Knowledge of the occurrence of an ERISA
Event, the Borrower shall deliver to the Common Security Trustee and each
Secured Debt Holder Group Representative written notice of the occurrence of
such ERISA Event.

 

8.4 Operating Statements and Reports

 

  (a) Not more than forty-five (45) days after the end of the last month of each
Fiscal Quarter, commencing with the close of the first full Fiscal Quarter after
the first train of the Project achieves Substantial Completion, an operating
statement of the Project for such quarterly period and for the portion of the
Borrower’s Fiscal Year then ended.

 

  (b) Not more than sixty (60) days after the end of each Fiscal Year,
commencing with the close of the first Fiscal Year after the first train of the
Project achieves Substantial Completion, an operating report of the Project for
such Fiscal Year then ended.

 

  (c)

In each case with respect to clauses (a) and (b) above, such operating
statements shall correspond to the Operating Budget Categories and monthly
periods of the current annual Operating Budget and shall show all Cash Flows and
all

 

51



--------------------------------------------------------------------------------

  expenditures for Operation and Maintenance Expenses. The quarterly operating
statement shall include (i) updated estimates of Operation and Maintenance
Expenses for the balance of such Fiscal Year to which the operating statement
relates, (ii) any material developments during such Fiscal Quarter which could
reasonably be expected to have a Material Adverse Effect, (iii) summary of
statistical data and quality control reports relating to the operation of the
Project during such Fiscal Quarter and any capacity test results performed
during such Fiscal Quarter, (iv) records on efficiency, performance and
availability of the Project during such Fiscal Quarter, (v) discussion of any
deviation from the requirements set forth in Section 6.7(a) (Project
Construction; Maintenance of Properties) stating in reasonable detail the
necessary qualifications to such requirements, and (vi) the cause, duration and
projected loss of Cash Flows attributable to each scheduled and unscheduled
interruption in the Services by the Project during such Fiscal Quarter and, with
respect to any interruptions caused by a material defect or failure, the cause
of and cost to repair such defect or failure. Both the quarterly and annual
operating statements shall be certified as materially complete and correct by an
Authorized Officer of the Borrower. Each operating statement will be accompanied
by a statement of sources and uses of funds for the periods covered by it and a
discussion of the reason for any material (i) variance from the amount budgeted
therefor in the relevant Operating Budget and (ii) variance in the actual costs
for the then-current period from the costs incurred during the prior period.

 

8.5 Construction Reports

 

  (a) Prior to Substantial Completion with respect to each train of the Project,
as soon as available and in any event within twenty (20) days of (i) the end of
each month, a short form version of the monthly Construction Report from the EPC
Contractor together with the then-current version of the Summary Milestone
Schedule, substantially in a form acceptable to the Independent Engineer
(provided, however, that the Borrower shall, within each such twenty (20) day
period, also deliver a full version of the monthly Construction Report from the
EPC Contractor and the then-current version of the Summary Milestone Schedule to
the Independent Engineer), and (ii) the end of each Fiscal Quarter, quarterly
Construction Reports as to the Project and the Pipeline Improvements from the
Independent Engineer.

 

  (b) If Expansion Debt has been incurred and prior to Substantial Completion
(as defined in the engineering, procurement and construction contract to be
entered into with respect to the expansion development) of the additional
liquefaction trains funded through the incurrence of such Expansion Debt, as
soon as available and in any event within twenty (20) days of (A) each
month-end, monthly construction progress reports from the contractor under the
engineering, procurement and construction contract to be entered into with
respect to the expansion development of such additional liquefaction trains, and
(B) the end of each Fiscal Quarter, quarterly construction progress reports with
respect to expansion development of such additional liquefaction trains from the
Independent Engineer.

 

52



--------------------------------------------------------------------------------

  (c) With respect to clause (a) above, such Construction Report shall set forth
in reasonable detail:

 

  (i) estimated dates on which Ready for Start Up, First LNG Cargo, Ready for
Performance Testing and Substantial Completion shall be achieved;

 

  (ii) the Borrower’s then-current estimate of anticipated Project Costs through
Ready for Start Up, Ready for Performance Testing and Substantial Completion as
compared to the Construction Budget and Schedule and reasons for material
variances, and in the event of a material variance, the reasons therefor, and
such other information reasonably requested by the Common Security Trustee;

 

  (iii) any occurrence of which the Borrower is aware that could reasonably be
expected to (A) increase the total Project Costs above those set forth in the
Construction Budget and Schedule, (B) delay Substantial Completion beyond the
Guaranteed Substantial Completion Date or (C) have a Material Adverse Effect;

 

  (iv) if Substantial Completion is not anticipated to occur on or before the
Guaranteed Substantial Completion Date, the reasons therefor (and a schedule
recovery plan);

 

  (v) the status of construction of the Project, including progress under the
EPC Contract (and a description of any material defects or deficiencies with
respect thereto) and the proposed construction schedule for the following ninety
(90) days, including a description, as compared with the Construction Budget and
Schedule of engineering, procurement, construction, commissioning, and testing
status (including actual percentage complete versus planned percentage complete,
document status, significant activities accomplished and planned and a summary
of milestones planned and actually completed);

 

  (vi) the status of the Government Approvals necessary for the Development,
including the dates of applications submitted or to be submitted and the
anticipated dates of actions by Government Authorities with respect to such
Government Approvals;

 

  (vii) a listing of reportable environmental, health and safety incidents as
well as any unplanned related impacts, events, accidents or issues that occurred
during the report period and the compliance with Environmental Laws; and

 

  (viii)

if during any Fiscal Quarter of the Borrower prior to Project Completion Date
there are no Loans requested, by the final Business Day of the

 

53



--------------------------------------------------------------------------------

  month following the end of such Fiscal Quarter of the Borrower shall deliver
to the Common Security Trustee the above-referenced Construction Report and
certificate.

 

  (d) With respect to clause (b) above, such construction progress reports shall
set forth in reasonable detail matters similar to those described in clause
(c) above to the extent relevant in connection with the expansion of the
additional liquefaction trains funded through the incurrence of the Expansion
Debt or as otherwise acceptable to the Independent Engineer.

 

8.6 Commodity Positions

Promptly upon the initial and any subsequent approval by the Sponsor, a written
summary of (i) authorized aggregate open position and value at risk limits with
respect to any commodity hedges and (ii) approved financial and physical
commodity instruments.

 

8.7 Other Information

Other information reasonably requested by the Common Security Trustee, any
Secured Debt Holder Group Representative or any Secured Debt Holder Group
Representative.

 

9. EVENTS OF DEFAULT FOR SECURED DEBT

Each of the following events or occurrences set forth in this Section 9 shall be
an Event of Default in respect of all Secured Debt.

 

9.1 Non-Payment of Scheduled Payments

The Borrower shall (i) default in the payment when due of any principal of any
Secured Debt; unless (x) such default is caused by an administrative or
technical error and (y) payment is made within three (3) Business Days of its
due date, or (ii) default in the payment when due of any interest on any Secured
Debt or any fee or any other amount or Obligation payable by it under this
Agreement, any Secured Debt Instrument, any Secured Hedge Instrument or any
other Financing Document and such default continues unremedied for a period of
three (3) Business Days after the occurrence of such default.

 

9.2 Non-Payment of Other Obligations

A default shall have occurred with respect to (A) Additional Secured Debt or
(B) any Indebtedness of SPLNG or the Borrower that is in excess of twenty-five
million Dollars ($25,000,000) in the aggregate (other than any amount due in
respect of Additional Secured Debt or Secured Bank Debt) and continued beyond
any applicable grace period, the effect of which has been to cause the entire
amount of such Indebtedness under this clause (B) to become due (whether by
redemption, purchase, offer to purchase or otherwise) and such Indebtedness
under this clause (B) remains unpaid or the acceleration of its stated maturity
unrescinded.

 

54



--------------------------------------------------------------------------------

9.3 Non-Performance of Covenants and Obligations

 

  (a) The Borrower or any other Loan Party, as applicable, defaults in the due
performance and observance of any of its obligations under any of
Section 6.3(a)(i) or (b) (Maintenance of Existence, Etc.), Section 6.5(b) or
(d) (Compliance with Government Rules, Etc.) (except to the extent that any
Default is caused by administrative or technical error), Section 6.9(a) or
(c) (Maintenance of Liens), Section 6.10 (Use of Proceeds), Section 6.15 (Debt
Service Coverage Ratio), Section 7.2(a) (Prohibition of Fundamental Changes),
Section 7.3(a) or (c) (Nature of Business), Section 7.5 (Restrictions on
Indebtedness), Section 7.7 (Restricted Payments), Section 7.8 (Limitation on
Liens), Section 7.15 (Use of Proceeds; Margin Regulations), Section 7.17
(Hedging Arrangements), Section 7.19 (Guarantees), or Section 8.2(a) or
(c) (with respect to Environmental Claims) (Notice of Default, Event of Default
and Other Events).

 

  (b) (i) The Borrower or any other Loan Party, as applicable, defaults in the
due performance and observance of any of its obligations under any of
Section 6.5(a) (Compliance with Government Rules, Etc.) (with respect to any
Environmental Laws), Section 6.5 (b) or (d) (Compliance with Government Rules,
Etc.) (to the extent that any Default is caused by administrative or technical
error), Section 6.8 (Taxes), Section 6.9(b) (Maintenance of Liens),
Section 7.2(b) (Prohibition of Fundamental Changes), Section 7.3(b) (Nature of
Business), Section 7.9(b) or (d) (Project Documents, Etc.), Section 7.11
(Transactions with Affiliates), Section 7.12 (Accounts), Section 7.13(a) (EPC
and Construction Contracts), Section 7.14 (GAAP), Section 7.16 (Permitted
Investments), Section 8.2 (h) (Notice of Default, Events of Default and Other
Events), or Section 8.3(a)(ii) (Other Notices) and such Default continues
unremedied for a period of fifteen (15) days after the Borrower receives written
notice of such Default from the Common Security Trustee or any Secured Debt
Holder Group Representative, Secured Hedge Representative or Secured Gas Hedge
Representative or fifteen (15) days (except, with respect to a Default under
Section 6.5 (b) or (d) (Compliance with Government Rules, Etc.) (to the extent
that any Default is caused by administrative or technical error) five
(5) days) after the Borrower obtains Knowledge of such Default, whichever is
earlier, or (ii) the Blackstone Guarantor defaults in the due performance and
observance of any of its obligations under Section 1 (Guaranty) of the
Blackstone Guaranty and such Default continues unremedied for a period of five
(5) days after the earlier of (I) written notice of such Default from the Common
Security Trustee or any Secured Debt Holder Group Representative, Secured Hedge
Representative or Secured Gas Hedge Representative to the Blackstone Guarantor
or (II) the Blackstone Guarantor’s knowledge of such Default.

 

  (c)

Except as otherwise addressed in this Section 9, the Borrower, any other Loan
Party or the Blackstone Guarantor, as applicable, defaults in the due
performance and observance of any of its obligations contained in any other
covenant or agreement to be performed or observed by it under the Financing
Documents; provided, that if such Default is capable of remedy, no Event of
Default shall

 

55



--------------------------------------------------------------------------------

  have occurred pursuant to this Section 9.3(c) if such Default has been
remedied within thirty (30) days after written notice of such Default is given
by the Common Security Trustee or any Secured Debt Holder Group Representative,
Secured Hedge Representative or Secured Gas Hedge Representative to the
Borrower, provided, that if such failure is not capable of remedy within such
30-day period, such 30-day period shall be extended to a total period of ninety
(90) days so long as (A) such Default is subject to cure, (B) the Borrower, such
Loan Party or the Blackstone Guarantor, as applicable, is diligently pursuing a
cure and (C) such additional cure period could not reasonably be expected to
result in a Material Adverse Effect or materially and adversely affect the
Borrower’s rights, duties, obligations or liabilities under the FOB Sale and
Purchase Agreements.

 

9.4 Breach of Representation or Warranty

(i) Any representation or warranty made or deemed made by the Borrower, any
other Loan Party or, prior to the date upon which the Equity Contribution Amount
has been contributed to the Borrower, the Blackstone Guarantor, in this
Agreement, or any other Financing Document, as applicable, or (ii) any
representation, warranty or statement in any certificate, financial statement or
other document furnished to the Common Security Trustee or any Secured Debt
Holder by or on behalf of the Borrower, shall prove to have been false or
misleading as of the time made or deemed made, confirmed or furnished; provided,
that such misrepresentation or such false statement shall not constitute an
Event of Default if the adverse effects of such incorrect representation or
warranty (i) would not reasonably be expected to result in a Material Adverse
Effect or (ii) are capable of being cured and are cured within sixty (60) days
after the earlier of (I) written notice of such Default from the Common Security
Trustee or any Secured Debt Holder Group Representative, Secured Hedge
Representative or Secured Gas Hedge Representative or (II) the Borrower’s
Knowledge of such Default.

 

9.5 Project Document Defaults

(i) Any Material Project Document shall at any time for any reason cease to be
valid and binding or in full force and effect or shall be materially Impaired
(in each case, except in connection with its expiration in accordance with its
terms in the ordinary course (and not related to any default or early
termination right thereunder)) or the enforceability thereof is contested or
disaffirmed in writing by or on behalf of any party thereto, (ii) the Borrower
or any Material Project Party shall be in material breach or default, or a
termination event shall occur, under the FOB Sale and Purchase Agreements, the
EPC Contract or the Sabine Pass TUA, or (iii) the Borrower or any other Project
Party shall be in breach or default, or a termination event shall occur, under
any other Project Document or the Consent and any such event under this clause
(iii) could reasonably be expected to result in a Material Adverse Effect;
provided, however, that no Event of Default shall have occurred pursuant to this
Section 9.5 if (A) in the case of the occurrence of an event under clause (i),
(ii) or (iii) above, such breach, default, termination event, or other event is
cured within the lesser of sixty (60) days of such breach, default, termination
event, or other event and the cure period permitted under the applicable Project
Document with respect to such breach, default, termination event, or other event
or (B) in the case of the

 

56



--------------------------------------------------------------------------------

occurrence of any of the events set forth in clause (i), (ii) or (iii) above
with respect to any Project Document, the Borrower notifies the Common Security
Trustee that it intends to replace such Project Document and diligently pursues
such replacement and the applicable Project Document is replaced within ninety
(90) days with a Project Document or Additional Material Project Document, as
applicable, that is on terms and conditions that are and with a Project Party
that is reasonably acceptable to the Required Secured Parties.

 

9.6 Government Approvals

From and after the second Advance under the Term Loan A Credit Agreement, any
Government Approval related to the Borrower or the Development (including, for
the avoidance of doubt, any governmental approval with respect to the Pipeline)
shall be Impaired and such Impairment could reasonably be expected to have a
Material Adverse Effect, unless (i) the Borrower provides a reasonable
remediation plan (which sets forth in reasonable detail the proposed steps to be
taken to cure such Impairment) no later than ten (10) Business Days following
the date that the Borrower has Knowledge of the occurrence of such Impairment,
(ii) the Borrower diligently pursues the implementation of such remediation
plan, and (iii) subject to the proviso to this Section 9.6, such Impairment is
cured no later than ninety (90) days following the occurrence thereof.

 

9.7 Bankruptcy; Insolvency

A Bankruptcy shall occur with respect to (i) any Loan Party, (ii) prior to the
date upon which the Equity Contribution Amount has been contributed to the
Borrower, the Blackstone Guarantor, (iii) BG, (iv) GN, (v) if debt in respect of
a third liquefaction train has been incurred, GAIL, (vi) if debt in respect of a
fourth liquefaction train has been incurred, KoGas, (vii) SPLNG, or (viii) prior
to Final Completion, EPC Contractor or Bechtel Global Energy, Inc., unless, in
the case of clauses (iii), (iv), (v), and (vi), the Borrower enters into a
replacement Material Project Document in lieu of the Material Project Document
to which any of the affected Persons is party not later than ninety (90) days
following the occurrence of such Bankruptcy, and (I) such replacement Material
Project Document is on terms and conditions reasonably equivalent to the
Material Project Document it is replacing and (II) the counterparty to any such
replacement Material Project Document is rated at least BBB by S&P, BBB by
Fitch, or Baa2 by Moody’s, or provides a guaranty from an affiliate with such a
rating or is otherwise reasonably acceptable to the Required Secured Parties.

 

9.8 Judgments

(i) (x) Prior to the Project Completion Date, a judgment or order, or series of
judgments or orders, for the payment of money in excess of one hundred million
Dollars ($100,000,000) in the aggregate or a final judgment or order, or series
of final judgments or orders, for the payment of money in excess of sixty
million Dollars ($60,000,000) in the aggregate, or (y) following the Project
Completion Date, a final judgment or order, or series of judgments or orders,
for the payment of money in excess of sixty million Dollars ($60,000,000) in the
aggregate (net of insurance proceeds which are reasonably expected

 

57



--------------------------------------------------------------------------------

to be paid), in either case shall be rendered against any Loan Party or
(ii) prior to the date upon which the Equity Contribution Amount has been
contributed to the Borrower, a final judgment or order, or series of final
judgments or orders, for the payment of money in excess of two billion five
hundred million Dollars ($2,500,000,000) in the aggregate shall be rendered
against the Blackstone Guarantor (other than any final judgment or order in
favor of the Sponsor or any Secured Party rendered to enforce the provisions of
the Blackstone Guaranty), in each case, by one or more Government Authorities,
arbitral tribunals or other bodies having jurisdiction over any such entity and
the same shall not be discharged (or provision shall not be made for such
discharge), dismissed or stayed, within forty-five (45) days from the date of
entry of such judgment or order or judgments or orders.

 

9.9 Unenforceability of Documentation

This Agreement or any other Financing Document or any material provision of any
Financing Document, (i) is declared by a court of competent jurisdiction to be
illegal or unenforceable, (ii) should otherwise cease to be valid and binding or
in full force and effect or shall be materially Impaired (in each case, except
in connection with its expiration in accordance with its terms in the ordinary
course (and not related to any default hereunder)) or (iii) is (including the
enforceability thereof) expressly terminated, contested or repudiated by any
Loan Party, the Sponsor, any Affiliate of any of them, or, prior to the date
upon which the Equity Contribution Amount has been contributed to the Borrower,
Blackstone.

 

9.10 Event of Loss

An Event of Loss occurs with respect to all or substantially all of the Project
or the Pipeline (unless, in the case of an Event of Loss of the Pipeline, such
Event of Loss constitutes Force Majeure).

 

9.11 Change of Control

 

  (a) The Sponsor fails prior to the Project Completion Date to (i) hold
directly or indirectly at least 67% of the ownership interests in the Borrower
or (ii) control, directly or indirectly (without granting to any other Person
any negative controls over its right to exercise such control), voting rights
with at least 67% of the votes of all classes in the Borrower.

 

  (b) The Sponsor (i) consents to the amendment of Sections 4.4.1, 4.4.2 or
4.4.11 of the IRRA, or (ii) takes any action to, or does, recognize any transfer
that would violate Section 4.4.1 or 4.4.2 of the IRRA; provided, however, that
the foregoing restriction shall not apply to (x) the Sponsor providing its
consent under Section 4.4.1 of the IRRA to Transfers by Investors of up to five
million (5,000,000) Class B Units (each as defined in the IRRA) to one or more
Persons (in the aggregate) or (y) the consent by the CQP Board (as defined in
the IRRA) in providing information rights as contemplated by the last proviso in
Section 4.4.1.

 

58



--------------------------------------------------------------------------------

  (c) The Sponsor fails on and after the Project Completion Date to (i) hold
directly or indirectly more than 50% of the ownership interests in the Borrower
or (ii) control, directly or indirectly (without granting to any other Person
any negative controls over its right to exercise such control), voting rights
with more than 50% of the votes of all classes in the Borrower.

 

9.12 ERISA Events

 

  (a) An ERISA Event shall have occurred that, in the reasonable opinion of the
Required Secured Parties, when taken together with all other ERISA Events that
have occurred, could reasonably be expected to result in a Material Adverse
Effect.

 

  (b) The aggregate “amount of unfunded benefit liabilities” (within the meaning
of Section 4001(a)(18) of ERISA) under all Plans determined in accordance with
Title IV of ERISA could reasonably be expected to result in a Material Adverse
Effect.

 

9.13 Insurance

The Borrower shall fail to obtain and maintain in full force and effect the
insurance required under Section 6.6 (Insurance; Events of Loss) and such
insurance is not replaced with insurance complying with the requirements of such
Section within fifteen (15) days after such failure.

 

9.14 Liens

The Liens in favor of the Secured Parties under the Security Documents shall at
any time cease to constitute valid and perfected Liens granting a first priority
security interest in the Collateral (subject to Permitted Liens).

 

9.15 Abandonment

An Event of Abandonment occurs or is deemed to have occurred.

 

9.16 Certain Regulations

Any Secured Party shall become, solely by virtue of (i) the ownership or the
operation of the Project or (ii) the execution, delivery or performance of the
Transaction Documents, (A) a “natural-gas company” as such terms are defined in
the NGA or subject to regulation pursuant to the NGA, or (B) subject to
regulation under the law of the State of Louisiana with respect to rates, or
subject to material financial and organizational regulation under such law or
(C) subject to regulation under the law of the State of Louisiana as a “public
utility”, a “gas utility”, a “public service corporation” or other similar term.

 

59



--------------------------------------------------------------------------------

9.17 Commercial Delivery

The failure of the Train 1 DFCD under and as defined in the BG FOB Sale and
Purchase Agreement to occur on or before the BG DFCD Deadline or the failure of
the Date of First Commercial Delivery under and as defined in the GN FOB Sale
and Purchase Agreement to occur on or before the GN DFCD Deadline.

 

9.18 Project Completion

The failure to achieve the Project Completion Date by the Date Certain.

 

9.19 Certain Force Majeure Events

 

  (a) If (x) the Borrower has declared Force Majeure with respect to a period
that is either projected by the Borrower (having acted reasonably) to extend for
twenty-four (24) months or has in fact continued uninterrupted for twenty
(20) months, and (y) such Force Majeure could reasonably be expected to result
in a reduction in the annualized ACQ during a twenty-four (24) month period, or
has in fact resulted in a reduction in the annualized ACQ during a twenty
(20) month period, that is otherwise available to the Buyer equal to or greater
than fifty percent (50%).

 

  (b) If (x) the Borrower has declared Force Majeure one or more times and the
interruptions resulting from such Force Majeure event total in aggregate twenty
(20) or more months during any thirty-six (36) month period and (y) such Force
Majeure events have in fact resulted in a reduction of the annualized ACQ during
a twenty (20) month period, or could reasonably be expected to result in a
reduction of the annualized ACQ during a twenty-four (24) month period, that is
otherwise available to Buyer equal to or greater than fifty percent (50%).

 

  (c) If (x) a Buyer under either FOB Sale and Purchase Agreement has declared
Force Majeure with respect to (i) the withdrawal or expiration or failure to
obtain any Approval of any Governmental Authority under the relevant FOB Sale
and Purchase Agreement, as such terms are defined therein, or (ii) events of
Force Majeure pursuant to Section 14.1.1(e)(ii) of the relevant FOB Sale and
Purchase Agreement; and (y) such Force Majeure (i) has continued for twenty
(20) months and has resulted in a reduction in the quantity of LNG that such
Buyer is able to take equal to or greater than fifty (50%) in the annualized ACQ
during such (20) month period or (ii) could reasonably be expected to continue
for twenty-four (24) months and result in a reduction in the quantity of LNG
that such Buyer is able to take equal to or greater than fifty (50%) in the
annualized ACQ during such twenty-four (24) month period.

 

60



--------------------------------------------------------------------------------

10. MISCELLANEOUS PROVISIONS

 

10.1 Amendments

This Agreement may not be amended or waived unless such amendment or waiver is
in writing signed by the Borrower and each of the other Parties at the direction
of the requisite parties set forth in and otherwise in accordance with the terms
of the Intercreditor Agreement.

 

10.2 Entire Agreement

This Agreement and any agreement, document or instrument attached hereto or
referred to herein integrate all the terms and conditions mentioned herein or
incidental hereto and supersede all oral negotiations and prior writings in
respect to the subject matter hereof. In the event of any conflict between the
terms, conditions and provisions of this Agreement and the terms of any Secured
Debt Instruments, Secured Hedge Instruments or Secured Gas Hedge Instruments,
the terms of the Secured Debt Instruments, Secured Hedge Instruments or Secured
Gas Hedge Instruments, as applicable, shall prevail.

 

10.3 Applicable Law; Jurisdiction

 

  (a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, UNITED STATES OF AMERICA,
WITHOUT ANY REFERENCE TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (OTHER THAN
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

  (b)

SUBMISSION TO JURISDICTION. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH
PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
FINANCING DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY LAW, IN SUCH FEDERAL
COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT

 

61



--------------------------------------------------------------------------------

  OR IN ANY OTHER FINANCING DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY PARTY
HERETO MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER FINANCING DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES
IN THE COURTS OF ANY JURISDICTION IF APPLICABLE LAW DOES NOT PERMIT A CLAIM,
ACTION OR PROCEEDING REFERRED TO IN THE FIRST SENTENCE OF THIS SECTION TO BE
FILED, HEARD OR DETERMINED IN OR BY THE COURTS SPECIFIED THEREIN.

 

  (c) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT IN ANY COURT
REFERRED TO IN SECTION 10.3(b). EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

  (d) Service of Process. The Borrower irrevocably consents to the service of
any and all process in any such action or proceeding by the air mailing of
copies of such process to such Person at its then effective notice addresses
pursuant to Section 10.11 (Notices and Other Communications).

 

  (e) Immunity. To the extent that the Borrower has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with respect to itself or its property, the
Borrower hereby irrevocably and unconditionally waives such immunity in respect
of its obligations under the Financing Documents and, without limiting the
generality of the foregoing, agrees that the waiver set forth in this
Section 10.3(e) shall have the fullest scope permitted under the Foreign
Sovereign Immunities Act of 1976 of the United States and is intended to be
irrevocable for purposes of such Act.

 

  (f)

WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER FINANCING DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY
HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON

 

62



--------------------------------------------------------------------------------

  HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.3(f).

 

10.4 Assignments

Assignments of Secured Debt, Secured Hedge Obligations or Secured Gas Hedge
Obligations shall be in accordance with and subject to the provisions of the
applicable Secured Debt Instrument, Secured Hedge Instrument or Secured Gas
Hedge Instrument.

 

10.5 Successors and Assigns

The provisions of this Agreement shall be binding upon and inure to the benefit
of each Party, and its respective successors and permitted assigns. Except as
expressly permitted by any Financing Document, no Party may assign or otherwise
transfer any of its rights or obligations under this Agreement or any other
Financing Document.

 

10.6 Consultants

The Borrower shall pay (against direct invoices) each Consultant appointed by
the Common Security or any Secured Debt Holder Group Representative or Secured
Hedge Representative, as applicable, the reasonable and documented fees and
expenses of such Consultant retained on behalf of the Secured Debt Holders.

 

10.7 Costs and Expenses

The Borrower shall pay (a) all reasonable and documented out of pocket expenses
incurred by each Secured Debt Holder Group Representative, each Secured Hedge
Representative, the Intercreditor Agent and the Common Security Trustee and
their Affiliates (including all reasonable fees, costs and expenses of one
counsel plus one local counsel for the Secured Debt Holders in each relevant
jurisdiction (provided, that in the case of the continuation of an Event of
Default, any Secured Party may retain separate counsel in the event of an actual
conflict of interest (which may be multiple counsel, but only the least number
as necessary to resolve such conflict of interest) and the Borrower shall pay
all reasonable fees, cost and expenses of such additional counsel)), in
connection with the preparation, negotiation, syndication, execution and
delivery of this Agreement and the other Financing Documents; (b) all reasonable
and documented out of pocket expenses incurred by each Secured Debt Holder Group
Representative, each Secured Hedge Representative, the Intercreditor Agent and
the Common Security Trustee (including all reasonable fees, costs and expenses
of one counsel plus one local counsel for the Secured Debt Holders in each
relevant jurisdiction (provided, that in the case of the continuation of an
Event of Default, any Secured Party may retain separate counsel in the event of
an actual conflict of interest (which may be multiple counsel, but only the
least number as necessary to resolve such conflict of interest) and the Borrower
shall pay

 

63



--------------------------------------------------------------------------------

all reasonable fees, cost and expenses of such additional counsel)), in
connection with any amendments, modifications or waivers of the provisions of
this Agreement and the other Financing Documents (whether or not the
transactions contemplated hereby or thereby are consummated); (c) all reasonable
and documented out-of-pocket expenses incurred by each Secured Debt Holder Group
Representative, each Secured Hedge Representative, the Intercreditor Agent and
the Common Security Trustee (including all reasonable fees, costs and expenses
of one counsel plus one local counsel for the Secured Debt Holders in each
relevant jurisdiction (provided, that in the case of the continuation of an
Event of Default, any Secured Party may retain separate counsel in the event of
an actual conflict of interest (which may be multiple counsel, but only the
least number as necessary to resolve such conflict of interest) and the Borrower
shall pay all reasonable fees, cost and expenses of such additional counsel)),
in connection with the administration of this Agreement and the other Financing
Documents (whether or not the transactions contemplated hereby or thereby are
consummated); and (d) all reasonable and documented out-of-pocket expenses
incurred by the Secured Parties (including all reasonable fees, costs and
expenses of one counsel plus one local counsel for the Secured Debt Holders in
each relevant jurisdiction (provided, that in the case of the continuation of an
Event of Default, any Secured Party may retain separate counsel in the event of
an actual conflict of interest (which may be multiple counsel, but only the
least number as necessary to resolve such conflict of interest) and the Borrower
shall pay all reasonable fees, cost and expenses of such additional counsel)),
in connection with the enforcement or protection of their rights in connection
with this Agreement and the other Financing Documents, including their rights
under this Section 10.7, including in connection with any workout, restructuring
or negotiations in respect of the Obligations; provided, that the provisions of
this Section 10.7 shall not supersede Sections 4.03 (Increased Costs) and 4.06
(Taxes) of the Term Loan A Credit Agreement and similar provisions of any other
Secured Debt Instrument. Notwithstanding the foregoing, in the event that the
Common Security Trustee reasonably believes that a conflict exists in using one
counsel, it may engage its own counsel.

 

10.8 Counterparts; Effectiveness

This Agreement may be executed in counterparts (and by different Parties in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement
shall become effective when it has been executed by the each of the Parties and
when the Common Security Trustee has received counterparts hereof that, when
taken together, bear the signatures of each of the other Parties. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or
portable document format (“pdf”) shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

10.9 No Waiver; Cumulative Remedies.

No failure by any Secured Party to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Financing Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof

 

64



--------------------------------------------------------------------------------

or the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Financing Document, are cumulative and not exclusive of any rights, remedies,
powers and privileges provided by law.

 

10.10 Indemnification by Borrower

 

  (a) The Borrower hereby agrees to indemnify each Secured Party and each
Related Party (each such Person being called an “Indemnitee”) against, and hold
each Indemnitee harmless from, any and all losses, claims, damages, liabilities
and related expenses (including all fees, costs and expenses of counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrower arising out of, in connection with, or as a
result of:

 

  (i) the execution or delivery of this Agreement, any other Transaction
Document, or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto or thereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, or the administration (other than expenses that do not
constitute out-of-pocket expenses) or enforcement thereof;

 

  (ii) any Senior Debt or the use or proposed use of the proceeds therefrom
(including any refusal by any Holder of Senior Debt to honor any demand for
payment under any Senior Debt Instrument, as applicable, if the documents
presented in connection with such demand do not strictly comply with the terms
the applicable Senior Debt Instrument);

 

  (iii) any actual or alleged presence, Release or threatened Release of
Hazardous Materials in violation of Environmental Laws or that can reasonably
result in an Environmental Claim on or from the Project or any property owned or
operated by the Borrower, or any Environmental Affiliate or any liability
pursuant to an Environmental Law related in any way to the Project or the
Borrower, except for Releases of Hazardous Materials that are determined by a
court of competent jurisdiction by final and non-appealable judgment to have
resulted from the gross negligence or willful misconduct of any Indemnitee;

 

  (iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any of the
Borrower’s members, managers or creditors, and regardless of whether any
Indemnitee is a party thereto and whether or not any of the transactions
contemplated hereunder or under any of the other Financing Documents is
consummated, in all cases, whether or not caused by or arising, in whole or in
part, out of the comparative, contributory or sole negligence of the Indemnitee;
or

 

65



--------------------------------------------------------------------------------

  (v) any claim, demand or liability for broker’s or finder’s or placement fees
or similar commissions, whether or not payable by the Borrower, alleged to have
been incurred in connection with such transactions, other than any broker’s or
finder’s fees payable to Persons engaged by any Holder of Senior Debt or
Affiliates or Related Parties thereof;

provided, that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
non-appealable judgment to have resulted from the bad faith, gross negligence or
willful misconduct of such Indemnitee, or (y) shall have arisen from a dispute
between or among the Indemnitees or from a claim of an Indemnitee against
another Indemnitee (in each case, other than any dispute involving claims
against the Intercreditor Agent or against an Indemnitee in its capacity as a
Joint Lead Arranger, Joint Lead Bookrunner, agent or similar role hereunder,
unless such claims arise from the bad faith, gross negligence or willful
misconduct of such Indemnitee (in each case, to the extent determined by a court
of competent jurisdiction by final and non-appealable judgment to have resulted
from the bad faith, gross negligence or willful misconduct of such Indemnitee)),
which in either case is not the result of an act or omission of the Borrower or
any of its Affiliates.

 

  (b) To the extent that the Borrower for any reason fails to pay in full any
amount required under Section 10.7 (Costs and Expenses) or Section 10.10(a)
above to be paid by it to the Intercreditor Agent or any Related Party thereof
or the Common Security Trustee or any Related Party thereof, each Secured Debt
Holder severally agrees to pay to the Intercreditor Agent, the Common Security
Trustee, or such Related Party, as the case may be, such Secured Debt Holder’s
ratable share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount; provided, that
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Intercreditor Agent, the Common Security Trustee or the applicable Related
Party, in its capacity as such. The obligations of the Secured Debt Holders to
make payments pursuant to this Section 10.10(b) are several and not joint and
shall survive the payment in full of the Obligations and the termination of this
Agreement. The failure of any Secured Debt Holder to make payments on any date
required hereunder shall not relieve any other Secured Debt Holder of its
corresponding obligation to do so on such date, and no Secured Debt Holder shall
be responsible for the failure of any other Secured Debt Holder to do so.

 

  (c) All amounts due under this Section 10.10 shall be payable not later than
thirty (30) days after demand therefor.

 

66



--------------------------------------------------------------------------------

  (d) The provisions of this Section 10.10 shall not supersede Sections 4.03
(Increased Costs) and 4.06 (Taxes) of the Term Loan A Credit Agreement and
similar provisions of any other Secured Debt Instrument.

 

10.11 Notices and Other Communication

 

  (a) Any notice, claim, request, demand, consent, designation, direction,
instruction, certificate, report or other communication to be given under or in
connection with this Agreement shall be given in writing and will be deemed duly
given when:

 

  (i) personally delivered;

 

  (ii) sent by facsimile transmission (with transmittal confirmation or
acknowledgment of receipt, whether written or oral);

 

  (iii) except with respect to any notice of Default or Event of Default, sent
by electronic mail (with electronic confirmation of receipt); or

 

  (iv) five (5) days have elapsed after mailing by certified or registered mail,
postage pre-paid, return receipt requested,

in each case addressed to a Person at its address, e-mail address, or facsimile
transmission number as indicated in Schedule 10.11 or to such other address,
e-mail address, or facsimile transmission number of which such Person has given
notice (including, with respect to any Person acceding to this Agreement under
an Accession Agreement those set out for such Person therein). Each of the
Borrower, the Common Security Trustee, the Intercreditor Agent, any Secured Debt
Holder Group Representative and any Secured Hedge Representative may change its
address, facsimile or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Secured Debt Holder
may change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the Borrower, the Common Security Trustee,
the Intercreditor Agent, each Secured Debt Holder Group Representative and each
Secured Hedge Representative.

 

  (b) Any notice to be given by or on behalf of the Borrower to any Secured Debt
Holder may be sent to the Secured Debt Holder Group Representative that
represents such Secured Debt Holder. Any notice to be given by or on behalf of
the Borrower to any Holder of Secured Hedge Obligations may be sent to the
Secured Hedge Representative that represents such Holder of Secured Hedge
Obligations. Any notice to be given by or on behalf of the Borrower to any Gas
Hedge Provider may be sent to the Secured Gas Hedge Representative that
represents such Gas Hedge Provider.

 

  (c)

The Common Security Trustee and the Intercreditor Agent shall promptly forward
to each Secured Debt Holder Group Representative and the Common Security Trustee
and Intercreditor Agent (other than itself or any Person from whom it received,
or which it is aware has received, any such notice, claim, certificate,

 

67



--------------------------------------------------------------------------------

  report, instrument, demand, request, direction, instruction, designation,
waiver, receipt, consent or other communication or document) copies of any
notice, claim, certificate, report, instrument, demand, request, direction,
instruction, designation, waiver, receipt, consent or other communication or
document that it receives from any other Person under or in connection with this
Agreement or any other Financing Document.

 

  (d) Each Secured Debt Holder Group Representative shall send a copy of any
notice given under this Agreement to each other Secured Debt Holder Group
Representative.

 

  (e) The Borrower hereby agrees that it will provide to the Common Security
Trustee all information, documents and other materials that it is obligated to
furnish to the Common Security Trustee pursuant to the Financing Documents,
including all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (i) relates to the Secured Gas Hedge Instruments,
(ii) relates to the incurrence of Indebtedness, (iii) relates to the payment of
any principal or other amount due under any Secured Debt Instrument or Secured
Hedge Instrument prior to the scheduled date therefor or (iv) provides notice of
any Default or Event of Default (all such non-excluded communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium in a format acceptable to the Common
Security Trustee at the email addresses specified in Schedule 10.11.

 

10.12 Severability

If any provision of this Agreement or any other Financing Document is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Financing Documents
shall not be affected or impaired thereby and (b) the Parties shall endeavor in
good faith negotiations to replace the illegal, invalid or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the illegal, invalid or unenforceable provisions. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

10.13 Survival

Notwithstanding anything in this Agreement to the contrary, Section 10.7 (Costs
and Expenses), and Section 10.10 (Indemnification by Borrower) shall survive any
termination of this Agreement. In addition, each representation and warranty
made hereunder and in any other Financing Document or other document delivered
pursuant hereto or thereto or in connection herewith or therewith shall survive
the execution and delivery hereof and thereof. Such representations and
warranties shall be considered to have been relied upon by each of the Secured
Parties, regardless of any investigation made by any Secured Party or on their
behalf and notwithstanding that any Secured Party may have had notice or
knowledge of any Default or Event of Default at the time of the

 

68



--------------------------------------------------------------------------------

borrowing made pursuant to the Senior Debt Instruments, and shall continue in
full force and effect as of the date made or any date referred to herein as long
as any Senior Debt or any other Obligation hereunder or under any other
Financing Document shall remain unpaid or unsatisfied.

 

10.14 Waiver of Consequential Damages, Etc.

To the fullest extent permitted by applicable Government Rule, no Party shall
assert, and each Party hereby waives, any claim against any other Party or their
Related Parties, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Financing Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Advance or the use of the
proceeds thereof. No Party or its Related Parties shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Financing Documents or the transactions contemplated hereby or thereby.

 

10.15 Reinstatement

This Agreement and the obligations of the Borrower hereunder shall automatically
be reinstated if and to the extent that for any reason any payment made pursuant
to this Agreement is rescinded or must otherwise be restored or returned,
whether as a result of any proceedings in bankruptcy or reorganization or
otherwise with respect to the Borrower or any other Person or as a result of any
settlement or compromise with any Person (including the Borrower) in respect of
such payment, and the Borrower shall pay the Secured Parties on demand all of
its reasonable costs and expenses (including reasonable fees, expenses and
disbursements of counsel) incurred by such Party in connection with such
rescission or restoration.

 

10.16 Treatment of Certain Information; Confidentiality

The Common Security Trustee, each Secured Debt Holder Group Representative, each
Secured Hedge Representative and each Secured Gas Hedge Representative agrees to
maintain the confidentiality of the Information, except that Information may be
disclosed (a) to its Affiliates and to its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and representatives (provided
that the Persons to whom such disclosure is made will be informed prior to
disclosure of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent requested or required by any
regulatory authority purporting to have jurisdiction over it; (c) to the extent
required by applicable Government Rule or regulations or by any subpoena or
similar legal process; (d) to any other party to this Agreement; (e) in
connection with the exercise of any remedies hereunder or any other Financing
Document or any suit, action or proceeding relating to this Agreement or the
enforcement of rights hereunder (including any actual or prospective purchaser
of Collateral); (f) to Persons permitted under the terms of the Secured Debt
Instruments, Secured Hedge

 

69



--------------------------------------------------------------------------------

Instruments or Secured Gas Hedge Instruments, as applicable, in accordance with
the terms thereof; (g) with the consent of the Borrower (not to be unreasonably
withheld, conditioned or delayed); (h) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section 10.16 or (y) becomes available to the Common Security Trustee, any
Secured Debt Holder Group Representative, any Secured Hedge Representative, any
Secured Gas Hedge Representative or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower; (i) to any state,
federal or foreign authority or examiner (including the National Association of
Insurance Commissioners or any other similar organization) regulating the Common
Security Trustee, any Secured Debt Holder Group Representative, any Secured
Hedge Representative or any Secured Gas Hedge Representative; (j) to any rating
agency when required by it (it being understood that, prior to any such
disclosure, such rating agency shall undertake to preserve the confidentiality
of any Information relating to the Borrower received by it from the Common
Security Trustee, any Secured Debt Holder Group Representative, any Secured
Hedge Representative or any Secured Gas Hedge Representative); or (k) to any
party providing a Secured Party insurance or reinsurance (including credit
default swaps) with respect to its Secured Debt. In addition, the Common
Security Trustee, each Secured Debt Holder Group Representative, each Secured
Hedge Representative and each Secured Gas Hedge Representative may disclose the
existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry, and service
providers to the Common Security Trustee, any Secured Debt Holder Group
Representative, any Secured Hedge Representative or any Secured Gas Hedge
Representative in connection with the administration and management of this
Agreement, the other Financing Documents, the Senior Debt Commitments of the
Secured Debt Holders, and the borrowings under the Financing Documents. For the
purposes of this Section 10.16, “Information” means written information that is
furnished by or on behalf of the Borrower, the Sponsor or any of their
Affiliates to the Common Security Trustee, any Secured Debt Holder Group
Representative, any Secured Hedge Representative or any Secured Gas Hedge
Representative pursuant to or in connection with any Financing Document,
relating to the assets and business of the Borrower, the Sponsor or any of their
Affiliates but does not include any such information that (i) is or becomes
generally available to the public other than as a result of a breach by the
Common Security Trustee, any Secured Debt Holder Group Representative, any
Secured Hedge Representative or any Secured Gas Hedge Representative of its
obligations hereunder, (ii) is or becomes available to the Common Security
Trustee, any Secured Debt Holder Group Representative, any Secured Hedge
Representative or any Secured Gas Hedge Representative from a source other than
the Borrower, the Sponsor or any of their Affiliates that is not, to the
knowledge of the Common Security Trustee, any Secured Debt Holder Group
Representative, any Secured Hedge Representative or any Secured Gas Hedge
Representative, acting in violation of a confidentiality obligation with the
Borrower, the Sponsor or any of their Affiliates or (iii) is independently
compiled by the Common Security Trustee, any Secured Debt Holder Group
Representative, any Secured Hedge Representative or any Secured Gas Hedge
Representative, as evidenced by their records, without the use of the
Information. Any Person required to maintain the confidentiality of Information
as provided in this Section 10.16 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

 

70



--------------------------------------------------------------------------------

10.17 No Recourse

 

  (a) Subject to Section 10.17(c) below, each Secured Party that is a party
hereto acknowledges and agrees that the obligations of the Loan Parties under
this Agreement and the other Financing Documents, including with respect to the
payment of the principal of or premium or penalty, if any, or interest on any
Obligations, or any part thereof, or for any claim based thereon or otherwise in
respect thereof or related thereto, are obligations solely of the Loan Parties
and shall be satisfied solely from the Security and the assets of the Loan
Parties and shall not constitute a debt or obligation of the Sponsor or its
respective Affiliates (other than the Loan Parties) or Blackstone or any of its
respective Affiliates (other than the Loan Parties), nor of any past, present or
future officers, directors, employees, shareholders, agents, attorneys or
representatives of the Loan Parties, the Sponsor, Blackstone and their
respective Affiliates (collectively (but excluding the Loan Parties), the
“Non-Recourse Parties”).

 

  (b) Each Secured Party that is a party hereto acknowledges and agrees that,
subject to Section 10.17(c) below, the Non-Recourse Parties shall not be liable
for any amount payable under this Agreement or any Financing Document, and no
Secured Party shall seek a money judgment or deficiency or personal judgment
against any Non-Recourse Party for payment or performance of any obligation of
the Loan Parties under this Agreement or the other Financing Documents.

 

  (c) Nothing in this Agreement shall limit or affect or be construed to limit
or affect the obligations and liabilities of either the Blackstone Holdco or the
Blackstone Guarantor under the Equity Support Agreement to which it is party;
provided, that notwithstanding anything to the contrary set forth herein or in
any other Financing Document, the aggregate exposure of the Blackstone Guarantor
in respect of the Equity Support Agreement to which it is party shall not exceed
the cap set forth in such Equity Support Agreement.

 

  (d) The acknowledgments, agreements and waivers set out in this Section 10.17
shall be enforceable by any Non-Recourse Party and are a material inducement for
the execution of this Agreement and the other Financing Documents by the Loan
Parties;

provided, however, that:

 

  (i) the foregoing provisions of this Section 10.17 shall not constitute a
waiver, release or discharge of the Borrower for any of the Indebtedness or
Obligations of the Borrower under, or any terms, covenants, conditions or
provisions of, this Agreement or any other Financing Document, and the same
shall continue until fully and indefeasibly paid, discharged, observed or
performed;

 

71



--------------------------------------------------------------------------------

  (ii) the foregoing provisions of this Section 10.17 shall not limit or
restrict the right of any Secured Party to name the Borrower or any other Person
as defendant in any action or suit for a judicial foreclosure or for the
exercise of any other remedy under or with respect to this Agreement, any of the
Security Documents or any other Financing Document to which such Person is a
party, or for injunction or specific performance, so long as no judgment in the
nature of a deficiency judgment shall be enforced against any Non-Recourse Party
out of any Property other than the Property of the Borrower or the Collateral;

 

  (iii) the foregoing provisions of this Section 10.17 shall not in any way
limit, reduce, restrict or otherwise affect any right, power, privilege or
remedy of the Secured Parties (or any assignee or beneficiary thereof or
successor thereto) with respect to, and each and every Person (including each
and every Non-Recourse Party) shall remain fully liable to the extent that such
Person would otherwise be liable for its own actions with respect to, any fraud,
gross negligence or willful misrepresentation, or willful misappropriation of
Cash Flows or any other earnings, revenues, rents, issues, profits or proceeds
from or of the Borrower, the Project or the Collateral that should or would have
been paid as provided in the Financing Documents or paid or delivered to the
Common Security Trustee (or any assignee or beneficiary thereof or successor
thereto) for any payment required under this Agreement or any other Financing
Document; and

 

  (iv) nothing contained herein shall limit the liability of: (x) any Person who
is a party to any Transaction Document or (y) any Person rendering a legal
opinion pursuant to Sections 6.01(d) (Conditions to Closing Date) of the Term
Loan A Credit Agreement or otherwise, in each case under this clause
(iv) relating solely to such liability of such Person as may arise under such
referenced agreement, instrument or opinion.

The limitations on recourse set forth in this Section 10.17 shall survive the
Discharge Date.

[Remainder of page intentionally blank. Next page is signature page.]

 

72



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Common Terms Agreement to be
duly executed by their officers thereunto duly authorized as of the day and year
first above written.

 

SABINE PASS LIQUEFACTION, LLC

as the Borrower

By:  

/s/ Meg A. Gentle

Name:   Meg A. Gentle Title:   Chief Financial Officer

SIGNATURE PAGE TO THE COMMON TERMS AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Common Terms Agreement to be
duly executed by their officers thereunto duly authorized as of the day and year
first above written.

 

SOCIÉTÉ GÉNÉRALE

as Common Security Trustee and Secured

Bank Debt Holder Group Representative

for the Secured Bank Debt

By:  

/s/ Daniel Mallo

Name:   Daniel Mallo Title:   Managing Director

SIGNATURE PAGE TO THE COMMON TERMS AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Common Terms Agreement to be
duly executed by their officers thereunto duly authorized as of the day and year
first above written.

 

SOCIÉTÉ GÉNÉRALE

as the Intercreditor Agent

By:

 

/s/ Daniel Mallo

Name:

  Daniel Mallo

Title:

  Managing Director

SIGNATURE PAGE TO THE COMMON TERMS AGREEMENT



--------------------------------------------------------------------------------

Execution Copy

SCHEDULE 1 TO COMMON TERMS AGREEMENT

DEFINITIONS

“Acceptable Bank” means a bank whose long-term unsecured and unguaranteed debt
is rated at least “A-” (or the then-equivalent rating) by S&P and “A3” (or the
then-equivalent rating) by Moody’s, and, in any case, with a combined capital
surplus of at least one billion Dollars ($1,000,000,000).

“Accession Agreement” means an accession agreement entered into (or to be
entered into) by any acceding Secured Debt Holder Group Representative, Secured
Hedge Representative or Secured Gas Hedge Representative, as applicable,
substantially in the form required by Section 2.7 (Accession Agreements).

“Account Collateral” means the security interests granted under the Accounts
Agreement.

“Accounts” has the meaning given to it in the Accounts Agreement.

“Accounts Agreement” means the Accounts Agreement, dated as of July 31, 2012,
among the Borrower, the Common Security Trustee and the Accounts Bank.

“Accounts Bank” means Compass Bank, d.b.a. BBVA Compass, or any successor to it
appointed pursuant to the terms of the Accounts Agreement.

“Accounts Bank Fee Letter” means the Fee Letter, dated as of July 31, 2012,
between the Borrower and the Accounts Bank.

“ACQ” has the meaning given to it in the applicable FOB Sale and Purchase
Agreement.

“Additional Material Project Document” means any contract, agreement, letter
agreement or other instrument to which the Borrower becomes a party after the
Closing Date that:

(a) replaces or substitutes for an existing Material Project Document;

(b) with respect to any gas supply contract between the Borrower and any
Qualified Gas Supplier or any gas transportation contract between the Borrower
and any Qualified Transporter, (i) contains obligations and liabilities that are
in excess of ten million Dollars ($10,000,000) per year and (ii) is for a term
that is greater than five (5) years; or

(c) except as provided in clause (b) above, (i) contains obligations and
liabilities that are in excess of ten million Dollars ($10,000,000) over its
term (including after taking into account all amendments, amendments and
restatements, supplements, or waivers to any such contract, agreement, letter
agreement or other instrument) and (ii) is for a term that



--------------------------------------------------------------------------------

is greater than two (2) years; provided, that until such time as Borrower has
entered into construction contracts following the Closing Date that contain
obligations and liabilities which in the aggregate are equal to at least fifty
million Dollars ($50,000,000), such construction contracts shall not constitute
Additional Material Project Documents;

provided, that for the purposes of this definition, any series of related
transactions shall be considered as one transaction, and all contracts,
agreements, letter agreements or other instruments in respect of such
transactions shall be considered as one contract, agreement, letter agreement or
other instrument, as applicable.

“Additional Proceeds Account” has the meaning assigned to such term in the
Accounts Agreement.

“Additional Secured Debt” means any of (a) the Secured Expansion Debt, (b) the
Secured Replacement Debt, and (c) the Secured Working Capital Debt.

“Advance” means a borrowing of a loan, issuance of or drawing upon a letter of
credit or the issuance of debt securities pursuant to any Secured Debt
Instrument.

“Affiliate” means, with respect to any Person, another Person that directly or
indirectly Controls, or is under common Control with, or is Controlled by, such
Person and, if such Person is an individual, any member of the immediate family
(including parents, spouse, children and siblings) of such individual and any
trust whose principal beneficiary is such individual or one or more members of
such immediate family and any Person who is Controlled by any such member or
trust. Notwithstanding the foregoing, the definition of “Affiliate” shall not
encompass (a) any individual solely by reason of his or her being a director,
officer or employee of any Person and (b) the Term Loan A Administrative Agent,
the Common Security Trustee or any Secured Debt Holder.

“Agreement” has the meaning provided in the Preamble.

“Amended and Restated Limited Liability Company Agreement” means the Amended and
Restated Limited Liability Company Agreement of the Borrower, dated as of
July 31, 2012.

“Ancillary Document” means, with respect to each Additional Material Project
Document:

(a) each security agreement or instrument, if any, necessary to grant to the
Common Security Trustee a first priority perfected Lien in such Additional
Material Project Document;

(b) except with respect to any (i) gas supply contract between the Borrower and
any Qualified Gas Supplier or (ii) such Additional Material Project Document not
entered into to replace Material Project Documents specified in items
(a) through (k) which



--------------------------------------------------------------------------------

contains obligations and liabilities that are below twenty five million Dollars
($25,000,000) over its term, an opinion of counsel to the Common Security
Trustee from each Person party to such Additional Material Project Document with
respect to the due authorization, execution and delivery of such document and
its validity and enforceability against such Person and such other matters as
the Common Security Trustee may reasonably request;

(c) except with respect to any gas supply contract between the Borrower and any
Qualified Gas Supplier, a Consent from each Person party to such Additional
Material Project Document and any other Person guaranteeing or otherwise
supporting such Project Party’s obligations;

(d) evidence of the authorization of the Borrower to execute, deliver and
perform such Additional Material Project Document; and

(e) a certificate of the Borrower executed by an Authorized Officer of the
Borrower, certifying that all Government Approvals then necessary for the
execution, delivery and performance of such Additional Material Project Document
have been duly obtained, were validly issued and are in full force and effect.

“Anti-Terrorism and Money Laundering Laws” means any of the following
(a) Section 1 of Executive Order 13224 of September 24, 2001, Blocking Property
and Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or
Support Terrorism (Title 12, Part 595 of the US Code of Federal Regulations),
(b) the Terrorism Sanctions Regulations (Title 31 Part 595 of the US Code of
Federal Regulations), (c) the Terrorism List Governments Sanctions Regulations
(Title 31 Part 596 of the US Code of Federal Regulations), (d) the Foreign
Terrorist Organizations Sanctions Regulations (Title 31 Part 597 of the US Code
of Federal Regulations), (e) the USA Patriot Act of 2001 (Pub. L. No. 107-56),
(f) the U.S. Money Laundering Control Act of 1986, as amended, (g) any other
similar federal Government Rule having the force of law and relating to money
laundering, terrorist acts or acts of war, and (h) any regulations promulgated
under any of the foregoing.

“Authorized Officer” means: (a) with respect to any Person that is a
corporation, the chairman, president, senior vice president, vice president,
treasurer, assistant treasurer, attorney-in-fact, secretary or assistant
secretary of such Person, (b) with respect to any Person that is a partnership,
the chairman, president, senior vice president, vice president, treasurer,
assistant treasurer, attorney-in-fact, secretary or assistant secretary of a
general partner of such Person and (c) with respect to any Person that is a
limited liability company, the chairman, president, senior vice president, vice
president, treasurer, assistant treasurer, attorney-in-fact, secretary or
assistant secretary, the manager, the managing member or a duly appointed
officer of such Person.



--------------------------------------------------------------------------------

“Availability Period” (and correlative terms) has the meaning provided in the
relevant Secured Debt Instrument.

“Bankruptcy” means, with respect to any Person, the occurrence of any of the
following events, conditions or circumstances:

(a) such Person shall file a voluntary petition in bankruptcy or shall be
adjudicated a bankrupt or insolvent, or shall file any petition or answer or
consent seeking any reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief for itself under the Bankruptcy Code
or any present or future applicable federal, state or other statute or law
relating to bankruptcy, insolvency, reorganization or other relief for debtors,
or shall seek or consent to or acquiesce in the appointment of any trustee,
receiver, conservator or liquidator of such Person or of all or any substantial
part of its properties (the term “acquiesce,” as used in this definition,
includes the failure to file in a timely manner a petition or motion to vacate
or discharge any order, judgment or decree after entry of such order, judgment
or decree);

(b) a case or other proceeding shall be commenced against such Person without
the consent or acquiescence of such Person seeking any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief with respect to such Person or its debts under the Bankruptcy Code or any
present or future applicable federal, state or other statute or law relating to
bankruptcy, insolvency, reorganization or other relief for debtors, or seeking
the appointment of a trustee, receiver, liquidator, custodian or other similar
official of it or any substantial part of its property, and such involuntary
case or other proceeding shall remain undismissed or unstayed for a period of
sixty (60) consecutive days;

(c) a court of competent jurisdiction shall enter an order, judgment or decree
approving a petition filed against such Person seeking a reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under the Bankruptcy Code, or any other present or future applicable
federal, state or other statute or law relating to bankruptcy, insolvency,
reorganization or other relief for debtors, and such Person shall acquiesce in
the entry of such order, judgment or decree or such order, judgment or decree
shall remain undischarged, unvacated or unstayed for ninety (90) days (whether
or not consecutive) from the date of entry thereof, or any trustee, receiver,
conservator or liquidator of such Person or of all or any substantial part of
its property shall be appointed without the consent or acquiescence of such
Person and such appointment shall remain unvacated and unstayed for an aggregate
of ninety (90) days (whether or not consecutive);

(d) such Person shall admit in writing its inability to pay its debts as they
mature or shall generally not be paying its debts as they become due;



--------------------------------------------------------------------------------

(e) such Person shall make an assignment for the benefit of creditors or take
any other similar action for the protection or benefit of creditors;

(f) such Person shall take any corporate or partnership action for the purpose
of effecting any of the foregoing; or

(g) an order for relief shall be entered in respect of such Person under the
Bankruptcy Code.

“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978, as
heretofore and hereafter amended, and codified as 11 U.S.C. Section 11 et seq.

“Base Case Forecast” means the financial projections in the form attached as
Exhibit E to the Common Terms Agreement.

“BCBS” means the Basel Committee on Bank Supervision.

“BG” means BG Gulf Coast LNG, LLC.

“BG DFCD Deadline” means the date that is sixty (60) days prior to the date upon
which BG would have the right to terminate the BG FOB Sale and Purchase
Agreement for any failure to achieve the Train 1 DFCD (as defined in the BG FOB
Sale and Purchase Agreement) by such date, without giving effect to cure rights
under any Consent.

“BG FOB Sale and Purchase Agreement” means the Amended and Restated LNG Sale and
Purchase Agreement (FOB), dated January 25, 2012, between the Borrower and BG.

“Blackstone” means the Blackstone Guarantor and/or Blackstone Holdco, as the
context may require.

“Blackstone Guarantor” means Blackstone Capital Partners VI-Q L.P., a Delaware
limited partnership.

“Blackstone Guaranty” means the Limited Guaranty dated as of May 14, 2012, from
the Blackstone Guarantor in favor of the Sponsor.

“Blackstone Holdco” means Blackstone CQP Holdco LP, a Delaware limited
partnership.

“Blackstone Unit Purchase Agreement” means the Unit Purchase Agreement dated as
of May 14, 2012 among Cheniere Energy Partners, L.P., Cheniere Energy, Inc., and
Blackstone Holdco.

“Board” means the Board of Governors of the Federal Reserve System.



--------------------------------------------------------------------------------

“Borrower” has the meaning provided in the Preamble.

“Borrower Security Agreement” means the Security Agreement, dated as of July 31,
2012, between the Borrower and the Common Security Trustee.

“Break Costs” means the aggregate of LIBOR (as defined in the applicable Secured
Debt Instrument) breakage expenses, prepayment indemnities or other similar
amounts that will become payable by the Borrower in respect of any prepayment
under any Secured Debt Instruments, or any revocation of a notice of prepayment
delivered under any of the foregoing, in each case as further defined in such
Secured Debt Instruments.

“Business Day” means any day other than a Saturday, Sunday or any other day
which is a legal holiday or a day on which banking institutions are permitted to
be closed in New York, New York and, only with respect to the making of LIBO
Loans, that is also a day on which dealings in Dollar deposits are carried out
in the London interbank market.

“Business Interruption Insurance Proceeds” means all proceeds of any insurance
policies required pursuant to the Common Terms Agreement or otherwise obtained
with respect to the Borrower or the Project insuring the Borrower against
business interruption or delayed start-up.

“Buyer” has the meaning given to it in the applicable FOB Sale and Purchase
Agreement.

“Capital Expenditures” means, for any period, the aggregate amount of all
expenditures of the Borrower payable during such period that, in accordance with
GAAP, are or should be included in “purchase of property, plant and equipment”
or similar items reflected in the consolidated statement of cash flows of the
Borrower.

“Capital Lease Obligations” means, for any Person, the obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property of such Person to the extent such
obligations are required to be classified and accounted for as a capital lease
on a balance sheet of such Person under GAAP (including Statement of Financial
Accounting Standards No. 13 of the Financial Accounting Standards Board) and,
for purposes of the Financing Documents, the amount of such obligations shall be
the capitalized amount of such obligations, determined in accordance with GAAP
(including such Statement No. 13).

“Cash Flow” means, for any period, the sum (without duplication) of the
following:

(a) all cash paid to the Borrower during such period in connection with the
ownership or operation of the Project;

(b) all interest and investment earnings paid to the Borrower or accrued to the
Accounts during such period on amounts on deposit in the Accounts (excluding
interest and investment earnings that accrue on the amounts on deposit in the
Debt Service Reserve Account which are not transferred to the Revenue Account
pursuant to Section 5.06(c) (Debt Service Reserve Accounts) of the Accounts
Agreement);



--------------------------------------------------------------------------------

(c) all cash paid to the Borrower during such period as Business Interruption
Insurance Proceeds; provided, however, that Cash Flow shall not include any
proceeds of any Senior Debt or any other Indebtedness incurred by the Borrower;
Insurance Proceeds; Condemnation Proceeds; proceeds from any disposition of
assets of the Project or the Borrower other than the sale of capacity and other
commercial products in the ordinary course of business; tax refunds; amounts
received, whether by way of a capital contribution or otherwise, from the
Sponsor or any direct or indirect holders of Equity Interests of the Borrower;
any other extraordinary or non-cash income received by the Borrower under GAAP;
and any cash deposited into the Additional Proceeds Account; and

(d) solely with respect to the calculation of the Debt Service Coverage Ratio
for purposes of compliance with Section 6.15 (Debt Service Coverage Ratio), all
cash paid to the Borrower during the applicable period from any direct or
indirect owner of the Borrower by way of equity contribution or subordinated
shareholder loans (in each case as otherwise permitted pursuant to the terms of
the Financing Documents).

“Cash Flow Available for Debt Service” means, for any period, an amount equal to
the amount of Cash Flow deposited in the Revenue Account during such period
minus all amounts paid during such period pursuant to Section 5.03(b)(i) and
(ii) (Revenue Account) of the Accounts Agreement.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act (42 U.S.C. § 9604, et seq.), as amended, and rules and regulations
issued thereunder.

“Change Order” has the meaning assigned to the term “Change Order” in the EPC
Contract.

“Cheniere Unit Purchase Agreement” means the Unit Purchase Agreement, dated as
of May 14, 2012, between Cheniere Energy Partners, L.P. and Cheniere Class B
Unit Holdings, LLC (as successor in interest of Cheniere LNG Terminals, Inc.).

“Closing Date” means July 31, 2012.

“CMI LNG Sale and Purchase Agreement” means the LNG Sale and Purchase Agreement
(FOB), dated May 14, 2012, between the Borrower and Cheniere Marketing LLC.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.



--------------------------------------------------------------------------------

“Collateral” means, without duplication:

(a) the Collateral (as defined in the Borrower Security Agreement and the CQP
Security Agreement);

(b) the Collateral (as defined in the Pledge Agreement);

(c) the Account Collateral; and

(d) all other real and personal property which is subject, from time to time, to
the security interests or liens granted by the Security Documents.

“Common Security Trustee” means Société Générale or any successor to it
appointed pursuant to the terms of the Security Agency Agreement.

“Common Security Trustee/Term Loan A Administrative Agent Fee Letter” means the
Fee Letter dated as of July 30, 2012, between the Borrower and Société Générale,
in its capacities as the Term Loan A Administrative Agent and the Common
Security Trustee.

“Common Terms Agreement” means the Common Terms Agreement, dated as of July 31,
2012, among the Borrower, the Secured Debt Holder Group Representatives, the
Secured Hedge Representatives, the Secured Gas Hedge Representatives, the Common
Security Trustee and the Intercreditor Agent.

“Communications” has the meaning provided in Section 10.11(e) (Notices and Other
Communication).

“Conditions 13 and 14” means, collectively, the enumerated conditions 13 and 14
specified in Appendix D to FERC’s Order Granting Section 3 Authorization (Docket
No. CP11-72000) (Issued April 16, 2012).

“Condemnation Proceeds” means any amounts and proceeds of any kind (including
instruments) payable in respect of any Event of Taking.

“ConocoPhillips License Agreement” means the License Agreement between the
Borrower and ConocoPhillips Company, dated as of May 3, 2012.

“Consents” means (a) each consent to collateral assignment required to be
entered into pursuant to the Financing Documents (including each consent to
collateral assignment entered into pursuant to Section 7.9(e) (Project
Documents, Etc.), in each case by and among the Borrower, the Common Security
Trustee and the Persons identified therein and (i) with respect to the Consent
required to be executed by BG, in substantially the form of Exhibit B-1.a to the
Common Terms Agreement, (ii) with respect to the Consent required to be executed
by BG Energy Holdings Limited, in substantially the form of Exhibit B-1.b to the
Common Terms Agreement, (iii) with respect to the Consent required to be
executed by GN, in substantially the



--------------------------------------------------------------------------------

form of Exhibit B-2.a to the Common Terms Agreement, (iv) with respect to the
Consent required to be executed by Gas Natural SDG S.A., in substantially the
form of Exhibit B-2.b to the Common Terms Agreement, (v) with respect to the
Consent required to be executed by ConocoPhillips Company, in substantially the
form of Exhibit B-3 to the Common Terms Agreement, (vi) with respect to the
Consent required to be executed by the EPC Contractor, in substantially the form
of Exhibit B-4.a to the Common Terms Agreement, (vii) with respect to the
Consent required to be executed by Bechtel Global Energy, Inc., in substantially
the form of Exhibit B-4.b to the Common Terms Agreement, (viii) with respect to
the Consent required to be executed by the City of Port Arthur, in substantially
the form of Exhibit B-5 to the Common Terms Agreement, (ix) with respect to any
other Consents required to be executed by any Borrower’s Affiliates, in
substantially the form of Exhibit B-6 to the Common Terms Agreement, and
(x) with respect to any other Consents required to be executed by any other
Material Project Party, in substantially the form of Exhibit B-7 to the Common
Terms Agreement or, in any case, in such other form and substance reasonably
satisfactory to the Common Security Trustee and (b) each subordination,
non-disturbance, surface use and/or recognition agreement, affidavit of use and
possession, estoppel certificate from counterparties to the Real Property
Documents required to be entered into pursuant to the Financing Documents.

“Construction Account” has the meaning assigned to such term in the Accounts
Agreement.

“Construction Budget and Schedule” means (a) a budget attached as Exhibit D-1 to
the Common Terms Agreement and (b) a schedule attached as Exhibit D-2 to the
Common Terms Agreement setting forth the proposed engineering, procurement,
construction and testing milestone schedule for the Project’s Development
through the projected date of Final Completion, which budget and schedule shall
(A) be certified by the Borrower as the best reasonable estimate of the
information set forth therein as of the Closing Date, (B) be consistent with the
requirements of the Transaction Documents and (C) be in form and substance
acceptable to the Secured Debt Holders in consultation with the Independent
Engineer, in each case as may be amended, supplemented, or otherwise modified to
take into account any Change Orders permitted under Section 7.13 (EPC and
Construction Contracts).

“Construction Report” means a “Construction Report” certified by an Authorized
Officer of the Borrower and delivered from time to time as contemplated by
Section 8.5 (Construction Reports).

“Construction/Term Loan” means a loan made by the Secured Bank Debt Holders to
the Borrower in an aggregate amount of up to three billion six hundred twenty
six million Dollars ($3,626,000,000) in accordance with and pursuant to the
terms of the Term Loan A Credit Agreement.

“Consultants” means the Independent Engineer, the Insurance Advisor and the
Market Consultant.



--------------------------------------------------------------------------------

“Contest” or “Contested” means, with respect to any Person, with respect to any
Taxes or any Lien imposed on Property of such Person (or the related underlying
claim for labor, material, supplies or services) by any Government Authority for
Taxes or with respect to obligations under ERISA or any Mechanics’ Lien (each, a
“Subject Claim”), a contest of the amount, validity or application, in whole or
in part, of such Subject Claim pursued in good faith and by appropriate legal,
administrative or other proceedings diligently conducted so long as:

(a) cash reserves reasonably satisfactory to the Common Security Trustee have
been established with respect to any such Subject Claim that is in excess of ten
million Dollars ($10,000,000);

(b) during the period of such contest the enforcement of such Subject Claim is
effectively stayed and any Lien (including any inchoate Lien) arising by virtue
of such Subject Claim and securing amounts in excess of ten million Dollars
($10,000,000) shall, if required by applicable Government Rule, be effectively
secured by posting of cash collateral or a surety bond (or similar instrument)
by a reputable surety company;

(c) no Secured Party or any of its officers, directors or employees has been or
could reasonably be expected to be exposed to any risk of criminal or civil
liability or sanction in connection with such contested items;

(d) the failure to pay such Subject Claim under the circumstances described
above could not otherwise reasonably be expected to result in a Material Adverse
Effect; and

(e) any contested item determined to be due, together with any interest or
penalties thereon, is promptly paid when due after resolution of such Contest,
if required by such resolution. The term “Contest” used as a verb shall have a
correlative meaning.

“Contingency” means the Dollar amount identified as “Contingency” in the
Construction Budget and Schedule to be used to fund payment of Project Costs
reasonably and necessarily incurred by the Borrower that are not line items, or
are in excess of the line item amounts (except as contingency line items), in
the Construction Budget and Schedule.

“Contractual Obligations” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” (including, with its correlative meanings, “Controlled by” and “under
common Control with”) means possession, directly or indirectly, of power to
direct or cause the direction of management or policies (whether through
ownership of securities or partnership or other ownership interests, by contract
or otherwise) and, in any event, any Person owning at least fifty percent
(50%) of the voting securities of another Person shall be deemed to Control that
Person.



--------------------------------------------------------------------------------

“Cooperation Agreement” means the Cooperation Agreement between the Borrower and
SPLNG.

“CQP Security Agreement” means the Security Agreement, dated as of July 31,
2012, between the Sponsor and the Common Security Trustee.

“CQP Indemnity Letter” means that certain indemnity letter, dated as of July 31,
2012, between the Sponsor and the Borrower with respect to Leases, Sublease and
the Sabine Pass TUA.

“Credit Agreement Debt Service Reserve Account” has the meaning assigned to such
term in the Accounts Agreement.

“Date Certain” means the BG DFCD Deadline or, if the first train of the Project
achieves Substantial Completion prior to the BG DFCD Deadline, the GN DFCD
Deadline.

“Debt Service” means, for any period, the sum of (without duplication):

(a) all fees scheduled to become due and payable (or, for purposes of the Debt
Service Coverage Ratio, accrued or paid) during such period in respect of any
Senior Debt;

(b) interest on the Senior Debt (taking into account any Interest Rate
Protection Agreements) scheduled to become due and payable (or for the purposes
of the Debt Service Coverage Ratio, accrued or paid) during such period;

(c) scheduled principal payments of the Senior Debt to become due and payable
(or, for purposes of the Debt Service Coverage Ratio, accrued or paid) during
such period;

(d) all payments due or anticipated to become due (or, for purposes of the Debt
Service Coverage Ratio, accrued or paid) by the Borrower pursuant to
Section 4.03 (Increased Costs) and Section 4.06 (Taxes) of the Term Loan A
Credit Agreement with respect to such principal, interest and fees and similar
payments under any Senior Debt Instrument; and

(e) any indemnity payments due to any of the Secured Parties.

“Debt Service Coverage Ratio” or “DSCR” means, as at each Payment Date (subject
to the proviso below), the ratio of Cash Flow Available for Debt Service for the
preceding 12-month period to the aggregate amount required to service the
Borrower’s Debt Service payable for the preceding 12-month period; provided,
that for any DSCR calculation performed prior to the first anniversary of the
Project Completion Date the calculation will be based on the number of months
elapsed since the Project Completion Date.



--------------------------------------------------------------------------------

“Debt Service Reserve Account” has the meaning assigned to such term in the
Accounts Agreement.

“Debt to Equity Ratio” means, at any time, the ratio of (a) the sum of the Total
Debt at such time outstanding to (b) the aggregate amount of all Funded Equity
(less any amounts applied pursuant to Section 2.03(d)(iv) (Borrowing of Loans)
of the Term Loan A Credit Agreement).

“Default” means an Event of Default or an event or condition which, with the
giving of notice, lapse of time or upon a declaration or determination being
made (or any combination thereof), would become an Event of Default.

“Default Rate” has the meaning provided in the relevant Secured Debt Instrument.

“Delay Liquidated Damages” means any liquidated damages resulting from a delay
with respect to the Project which are required to be paid by the EPC Contractor
or any other Material Project Party for or on account of any delay.

“Development” means the development, acquisition, ownership, occupation,
construction, equipping, testing, repair, operation, maintenance and use of the
Project and the purchase and sale of natural gas and the sale of LNG, the export
of LNG from the Project (and, if elected, the import of LNG to the extent the
Borrower has all necessary Government Approvals therefor), the transportation of
natural gas to the Project by third parties, and the sale of other Services or
other products or by-products of the Project and all activities incidental
thereto, in each case in accordance with the Transaction Documents. “Develop”
and “Developed” shall have the correlative meanings.

“Disbursement Endorsement” means (a) advice from the Title Company to the effect
that a search of the public records of Cameron Parish, Louisiana discloses no
conditional sales contracts, chattel mortgages, leases of personalty, financing
statements or title retention agreements filed and/or recorded against the
Borrower or the Project since the effective date of the Title Policy or the date
of the previous endorsement, as applicable (except matters constituting
Permitted Liens), and (b) endorsement(s) to the Title Policy (dated within two
(2) Business Days of the Borrowing Notice for the requested Advance, as
applicable), indicating that since the effective date of the Title Policy (or
the date of the last preceding endorsement(s) to the Title Policy, if later),
(1) there has been no change in the state of the title to the Mortgaged Property
(other than matters constituting Permitted Liens or matters otherwise approved
by the Common Security Trustee), and (2)(A) containing no survey exceptions
other than Permitted Liens or exceptions not otherwise approved by the Common
Security Trustee, (B) no exceptions for Mechanics’ Liens except as specified in
subsection (h) of the definition of Permitted Liens, (C) affirmative coverage
for Mechanics’ Liens through the date of the EPC Contractor’s most recent
Interim Conditional Lien Waiver (as that term is defined in the EPC Contract)
and (D) complying with the pending disbursement provisions set forth in Schedule
B to the Title Policy,



--------------------------------------------------------------------------------

and which endorsement(s) shall have the effect of re-dating the Date of Coverage
(as that term is defined in the Title Policy) to the date of such endorsement(s)
and increasing the coverage of the Title Policy by an amount equal to the
Advance then being made if the Title Policy does not by its terms provide for
such increase.

“Discharge Date” means the date on which:

(a) the Common Security Trustee, the Term Loan A Administrative Agent and the
Secured Debt Holders shall have received final indefeasible payment in full in
cash of all of the Obligations and all other amounts owing to the Term Loan A
Administrative Agent, the Common Security Trustee, the Secured Debt Holders and
the other Secured Parties under the Financing Documents (other than Obligations
thereunder that by their terms survive and with respect to which no claim has
been made by the applicable Secured Parties and, at the option of the Borrower
and to the extent permitted by the Secured Debt Instrument governing any Senior
Bonds, other than Obligations payable in respect of Senior Bonds if the amounts
payable in respect of all other Obligations have been so paid in full);

(b) the Senior Debt Commitments shall have terminated, expired or been reduced
to zero Dollars ($0); and

(c) each Permitted Hedging Agreement that would constitute a Secured Obligation
shall have terminated or expired.

“Distribution Account” has the meaning assigned to such term in the Accounts
Agreement.

“DOE/FE” shall mean the United States Department of Energy Office of Fossil
Energy or any successor thereto having jurisdiction over the import of LNG to
and the export of LNG from the Project.

“Dollars” and “$” means lawful money of the United States.

“Easements” means the easements, partial easements, subeasements, leases,
rights-of-way, additional line agreements, land-use and water crossing licenses,
servitudes or permits and other authorizations that are required for the
development, construction, operation or maintenance of the Project.

“Environmental Affiliate” means any Person, to the extent the Borrower could
reasonably be expected to have liability as a result of the Borrower retaining,
assuming, accepting or otherwise being subject to liability for Environmental
Claims relating to such Person, whether the source of the Borrower’s obligation
is by contract or operation of Government Rule.



--------------------------------------------------------------------------------

“Environmental Claim” means any notice, claim, demand, administrative,
regulatory or judicial action, suit, judgment or other written communication
(collectively, a “claim”) by any Person alleging or asserting liability for
investigatory costs, cleanup or other remedial costs, legal costs, environmental
consulting costs, governmental response costs, damages to natural resources or
other property, personal injuries, fines or penalties related to (a) the
presence, Release or threatened Release into the environment, of any Hazardous
Material at any location, whether or not owned by the Person against whom such
claim is made, or (b) any violation of any Environmental Law. The term
“Environmental Claim” shall include any claim by any person or Government
Authority for enforcement, cleanup, removal, response, remedial action or
damages pursuant to any Environmental Law, and any claim by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief under any Environmental Law.

“Environmental Laws” means all federal, state, and local statutes, laws,
regulations, rules, judgments (including all tort causes of action), orders or
decrees, in each case as modified and supplemented and in effect from time to
time relating to the regulation, use or protection of the environment, coastal
resources, protected plant and animal species, navigation, human health and
safety or to Releases or threatened Releases of Hazardous Materials into the
environment, including, without limitation, ambient air, soil, surface water,
groundwater, wetlands, coastal waters, land or subsurface strata, or otherwise
relating to the generation, manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of Hazardous Materials.

“EPC Contract” means the Lump Sum Turnkey Agreement for the Engineering,
Procurement and Construction of the Sabine Pass Liquefaction Facilities, dated
as of November 11, 2011, between the Borrower and the EPC Contractor (as
supplemented by (i) the Change Order CO-0001 EPC Terms and Conditions, dated
May 1, 2012, (ii) the Change Order CO-0002 Heavies Removal Unit, dated May 23,
2012, (iii) the Change Order CO-0003 LNTP, dated June 6, 2012, (iv) the Change
Order CO-0004 Addition of Inlet Air Humidification, dated July 10, 2012, (v) the
Change Order CO-0005 Replace Natural Gas Generators with Diesel Generators,
dated July 10, 2012, (vi) the Change Order CO-0006 Flange Reduction and Valve
Positioners, dated July 12, 2012, (vii) the Change Order CO-0007 Relocation of
Temporary Facilities, Power Poles Relocation Reimbursement, and Duck Blind Road
Improvement Reimbursement, dated July 13, 2012, and (viii) the Change Order
CO-0008 Delay in Full Placement of Insurance Program, dated July 31, 2012).

“EPC Contractor” means Bechtel Oil, Gas and Chemicals, Inc.

“EPC Letter of Credit” means the letter of credit posted by the EPC Contractor
as required under the EPC Contract.



--------------------------------------------------------------------------------

“Equity Contribution Amount” means one billion eight hundred ninety million
Dollars ($1,890,000,000).

“Equity Interests” means, with respect to any Person, any of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination,
in each such case including all voting rights and economic rights related
thereto.

“Equity Support Agreements” means, collectively, (i) the Blackstone Unit
Purchase Agreement, (ii) the Blackstone Guaranty, (iii) the Cheniere Unit
Purchase Agreement and (iv) the Equity Contribution Agreement, dated as of
July 31, 2012, among the Borrower, the Pledgor, the Sponsor and Cheniere Energy
Investments, LLC.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any corporation or trade or business which is a member
of any group of organizations: (a) described in Section 414(b) or (c) of the
Code of which the Borrower is a member and (b) solely for purposes of potential
liability under Section 302(b) of ERISA and Section 412(b) of the Code and the
lien created under Section 303(k) of ERISA and Section 430(k) of the Code,
described in Section 414(m) or (o) of the Code of which the Borrower is a
member.

“ERISA Event” means:

(a) any “reportable event”, as defined in Section 4043 of ERISA or the
regulations issued thereunder with respect to a Plan, other than events for
which the 30-day notice period has been waived by current regulation under PBGC
Regulation Subsections .23, .27, .28, .29, .31 or .32;

(b) the failure with respect to any Plan to meet the minimum funding
requirements of Section 412 or 430 of the Code or Section 302 or 303 of ERISA,
whether or not waived;

(c) the filing pursuant to Section 412(c) of the Code or Section 303 of ERISA of
an application for a waiver of the minimum funding standard with respect to any
Plan;



--------------------------------------------------------------------------------

(d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;

(e) the filing of notice of intent to terminate a Plan or the treatment of a
Plan amendment as a termination under Section 4041 of ERISA;

(f) the institution of proceedings to terminate a Plan by PBGC or to appoint a
trustee to administer any Plan;

(g) the withdrawal by the Borrower or any of its ERISA Affiliates from a
multiple employer plan (within the meaning of Section 4064 of ERISA) during a
plan year in which it was a “substantial employer”, as such term is defined
under Section 4064 of ERISA, upon the termination of a Multiemployer Plan or the
cessation of operations under a Plan pursuant to Section 4062(e) of ERISA;

(h) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan;

(i) the attainment of any Plan of “at risk” status within the meaning of
Section 430 of the Code or Section 303 of ERISA;

(j) the receipt by the Borrower or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from the Borrower or any ERISA Affiliate of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization or in critical, endangered or seriously endangered status, within
the meaning of the Code or Title IV of ERISA;

(k) the failure of the Borrower or any ERISA Affiliate to pay when due any
amount that has become liable to the PBGC, any Plan or trust established
thereunder pursuant to Title IV of ERISA or the Code;

(l) the adoption of an amendment to a Plan requiring the provision of security
to such Plan pursuant to Section 436(f) of the Code; or

(m) the Borrower or any of the Subsidiaries engages in a “prohibited
transaction” within the meaning of Section 4975 of the Code or Section 406 of
ERISA that is not otherwise exempt by statute, regulation or administrative
pronouncement.

“Event of Abandonment” means any of the following shall have occurred:

(a) the abandonment, suspension or cessation of all or a material portion of the
activities related to the Development for a period in excess of sixty
(60) consecutive days (other than as a result of force majeure so long as the
Borrower is diligently attempting to restart the Development);



--------------------------------------------------------------------------------

(b) a formal, public announcement by the Borrower of a decision to abandon or
indefinitely defer or suspend the Development for any reason; or

(c) the Borrower shall make any filing with FERC giving notice of the intent or
requesting authority to abandon the Development for any reason.

“Event of Default” means any of the events described in Section 9 (Events of
Default for Secured Debt).

“Event of Loss” means any event that causes the Pipeline or any Property of the
Borrower, or any portion thereof, to be damaged, destroyed or rendered unfit for
normal use for any reason whatsoever, and shall include an Event of Taking.

“Event of Taking” means any taking, seizure, confiscation, requisition, exercise
of rights of eminent domain, public improvement, inverse condemnation,
condemnation or similar action of or proceeding by any Government Authority
relating to all or any part of the Pipeline or the Project, any Equity Interests
in the Borrower or any other part of the Collateral.

“Expansion Debt” has the meaning provided in Section 2.6 (Expansion Debt).

“Fee Letters” means the Joint Lead Arranger Fee Letters, the Accounts Bank Fee
Letter, the Common Security Trustee/Term Loan A Administrative Agent Fee Letter,
and the Intercreditor Agent Fee Letter.

“FERC” means the United States Federal Energy Regulatory Commission or any
successor thereto having jurisdiction over the transportation of natural gas
through, or the siting, construction or operation of, the Project.

“Final Completion” has the meaning assigned to the term “Final Completion” in
the EPC Contract.

“Final Maturity Date” means the date that is the seventh anniversary of the
Closing Date.

“Financing Documents” means each of:

(a) the Common Terms Agreement;

(b) each Secured Debt Instrument;

(c) each of the Security Documents;



--------------------------------------------------------------------------------

(d) the Security Agency Agreement;

(e) the Intercreditor Agreement;

(f) the Notes;

(g) the Permitted Hedging Agreements;

(h) prior to the date upon which the Equity Contribution Amount has been
contributed to the Borrower, the Equity Support Agreements;

(i) the Fee Letters;

(j) the CQP Indemnity Letter;

(k) the Hedge Opportunity Letter;

(l) the Notarial Assignment;

(m) the other financing and security agreements, documents and instruments
delivered in connection with the Common Terms Agreement; and

(n) each other document designated as a Financing Document by the Borrower and
each Secured Debt Holder Group Representative.

“Fiscal Quarter” means each three-month period commencing on each of
January 1, April 1, July 1 and October 1 of any Fiscal Year and ending on the
next March 31, June 30, September 30 and December 31, respectively.

“Fiscal Year” means any period of twelve (12) consecutive calendar months
beginning on January 1 and ending on December 31 of each calendar year.

“Fitch” means Fitch Ratings, Ltd.

“FOB Sale and Purchase Agreements” means, collectively, the BG FOB Sale and
Purchase Agreement and the GN FOB Sale and Purchase Agreement, and any
replacements thereof entered into with the required approval of the Required
Secured Parties.

“Force Majeure” has the meaning assigned to the term “Force Majeure” in each FOB
Sale and Purchase Agreement.



--------------------------------------------------------------------------------

“Funded Equity” means the sum of:

(a) the amount of cash capital contributions made to the Borrower in respect of
common and preferred stock of the Borrower from and after January 1, 2012, plus

(b) without duplication of clause (a) above, the principal amount of cash
subordinated loans made to the Borrower from and after January 1, 2012 and prior
to the date of the Initial Advance, as certified by the Independent Engineer
pursuant to Section 6.02(b)(i) (Conditions of Initial Advance) of the Term Loan
A Credit Agreement, plus

(c) revenues received by the Borrower on and prior to the Project Completion
Date that are used for the payment of Project Costs (excluding working capital
and, for the avoidance of doubt, excluding any revenues applied to operation and
maintenance expenses associated with any train of the Project after it achieves
Substantial Completion), plus

(d) an amount equal to forty-four million two hundred forty-five thousand two
hundred ten Dollars ($44,245,210), which represents the amount of Project Costs
paid for by the Borrower prior to January 1, 2012 as certified by the
Independent Engineer.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“GAIL” means GAIL (India) Limited.

“Gas” means any hydrocarbon or mixture of hydrocarbons consisting predominantly
of methane which is in a gaseous state.

“Gas Hedge Provider” means any party (other than the Loan Parties or any of
their Affiliates) that is a party to a Permitted Hedge Agreement described in
clause (b) of the definition thereof that is secured by a Security in the
Collateral pursuant to the Security Documents.

“Gas Sourcing Plan” means the Borrower’s plan attached as Exhibit G to the
Common Terms Agreement.

“Gas Hedge Termination Value” means the amount of any termination payment owed
by the Borrower to a Gas Hedge Provider under a Secured Gas Hedge, or to any
other counterparty under a Gas hedge agreement that is not a Secured Gas Hedge,
in either case upon the termination of the Secured Gas Hedge or such other Gas
hedge agreement that is not a Secured Gas Hedge as a result of a party’s default
thereunder.



--------------------------------------------------------------------------------

“GN” means Gas Natural Aprovisionamientos SDG S.A.

“GN DFCD Deadline” means the date that is sixty (60) days prior to the date upon
which GN would have the right to terminate the GN FOB Sale and Purchase
Agreement for any failure to achieve the Date of First Commercial Delivery (as
defined in the GN FOB Sale and Purchase Agreement) by such date, without giving
effect to cure rights under any Consent.

“GN FOB Sale and Purchase Agreement” means the LNG Sale and Purchase Agreement
(FOB), dated November 21, 2011, between the Borrower and GN.

“Government Approval” means (a) any authorization, consent, approval, license,
lease, ruling, permit, tariff, rate, certification, waiver, exemption, filing,
variance, claim, order, judgment or decree of, by or with, (b) any required
notice to, (c) any declaration of or with or (d) any registration by or with,
any Government Authority.

“Government Authority” means any supra-national, federal, state or local
government or political subdivision thereof or other entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and having jurisdiction over the Person or matters in
question.

“Government Rule” means any statute, law, regulation, ordinance, rule, judgment,
order, decree, directive, requirement of, or other governmental restriction or
any similar binding form of decision of or determination by, or any
interpretation or administration of any of the foregoing by, any Government
Authority, including all common law, which is applicable to any Person, whether
now or hereafter in effect.

“Guarantee” means a guarantee, an endorsement, a contingent agreement to
purchase or to furnish funds for the payment or maintenance of, or otherwise to
be or become contingently liable under or with respect to, the Indebtedness,
other obligations, net worth, working capital or earnings of any Person, or a
guarantee of the payment of dividends or other distributions upon the stock or
equity interests of any Person, or an agreement to purchase, sell or lease (as
lessee or lessor) Property of any Person, products, materials, supplies or
services primarily for the purpose of enabling a debtor to make payment of his,
her or its obligations or an agreement to assure a creditor against loss, and
including causing a bank or other financial institution to issue a letter of
credit or other similar instrument for the benefit of another Person, but
excluding (a) endorsements for collection or deposit in the ordinary course of
business and (b) customary non-financial indemnity or hold harmless provisions
included in contracts entered into in the ordinary course of business. The terms
“Guarantee” and “Guaranteed” used as verbs shall have correlative meanings.



--------------------------------------------------------------------------------

“Guaranteed Substantial Completion Date” with respect to each train of the
Project has the meaning assigned to such term in the EPC Contract:

(a) without giving effect to any Change Order that affects such date, except any
such Change Order which has been approved by the Common Security Trustee and the
Required Secured Parties; and

(b) after giving effect to an agreement between the Borrower and the EPC
Contractor to extend the Guaranteed Substantial Completion Date in accordance
with the terms of the EPC Contract as a result of an event of Force Majeure (as
defined in the EPC Contract); provided, that the Guaranteed Substantial
Completion Date for the (x) first train of the Project shall not be extended
beyond the BG DFCD Deadline and (y) second train of the Project shall not be
extended beyond the GN DFCD Deadline.

“Hazardous Material” means:

(a) any petroleum or petroleum byproducts, flammable materials, explosives,
radioactive materials, friable asbestos, urea formaldehyde foam insulation and
polychlorinated biphenyls (PCBs);

(b) any chemicals, other materials, substances or wastes which are now or
hereafter become defined as or included in the definition of “hazardous
substances”, “hazardous wastes”, “hazardous materials”, “extremely hazardous
wastes”, “restricted hazardous wastes”, “toxic substances”, “toxic pollutants”,
“contaminants “, “pollutants” or words of similar import under any Environmental
Law; and

(c) any other chemical, material, substance or waste which is now or hereafter
regulated under or with respect to which liability that may be imposed under
Environmental Law.

“Hedge Opportunity Letter” means the Hedge Opportunity Letter, dated as of
July 11, 2012, among the Borrower, The Bank of Tokyo-Mitsubishi UFJ, Ltd., Union
Bank, N.A., Crédit Agricole Corporate and Investment Bank, Credit Suisse
Securities (USA) LLC, HSBC Securities (USA), Inc., J.P. Morgan Securities LLC,
Morgan Stanley Senior Funding, Inc., Royal Bank of Canada, SG Americas
Securities, LLC, Deutsche Bank Trust Company Americas, Standard Chartered Bank,
and Sovereign Bank, N.A.

“Hedge Termination Value” means, in respect of any Interest Rate Protection
Agreement, after taking into account the effect of any legally enforceable
netting agreement to which the Borrower is a party relating to such Interest
Rate Protection Agreement, for any date on or after the date such Interest Rate
Protection Agreement has been closed out and termination value determined in
accordance therewith, such termination value.

“Hedging Agreement” means any agreement in respect of any interest rate, swap,
forward rate transaction, commodity swap, commodity option, commodity future,
interest rate option, interest or commodity cap, interest or commodity collar
transaction, currency swap agreement, currency future or option contract, or
other similar agreements (other than the Term Loan A Credit Agreement).



--------------------------------------------------------------------------------

“Hedging Program” means the Hedging Program attached as Exhibit F to the Common
Terms Agreement.

“Holders” of Senior Debt shall be determined by reference to provisions of the
relevant Senior Debt Instrument or Secured Hedge Instrument, as applicable,
setting forth who shall be deemed to be lenders, holders, or owners of the
Senior Debt governed thereby.

“IE Confirming Certificate” means, in respect of a Change Order or payment
contemplated by Section 7.13(a) (EPC and Construction Contracts), a certificate
of the Independent Engineer confirming that after giving effect to such Change
Order or payment (x)(A) the Train 1 DFCD under and as defined in the BG FOB Sale
and Purchase Agreement will occur on or before the BG DFCD Deadline and (B) the
Date of First Commercial Delivery under and as defined in the GN FOB Sale and
Purchase Agreement will occur on or before the GN DFCD Deadline and (y) such
Change Order or payment will not result in Project Costs exceeding the funds
then available to pay such Project Costs or reasonably expected (on terms and
conditions that are reasonably acceptable to the Required Secured Parties) to be
available to the Borrower at the time such Project Costs become due and payable.

“Impairment” means, with respect to any Material Project Document or any
Government Approval;

(a) the rescission, revocation, staying, withdrawal, early termination,
cancellation, repeal or invalidity thereof or otherwise ceasing to be in full
force and effect;

(b) the suspension or injunction thereof; or

(c) the inability to satisfy in a timely manner stated conditions to
effectiveness or amendment, modification or supplementation (other than, in the
case of a Material Project Document, any such amendment, modification or
supplementation effected in accordance with Section 7.9 (Project Documents,
Etc.)) thereof in whole or in part. The verb “Impair” shall have a correlative
meaning.

“Indebtedness” of any Person means without duplication:

(a) all obligations of such Person for borrowed money or in respect of deposits
or advances of any kind;

(b) all obligations of such Person evidenced by bonds, debentures, notes, loan
agreements, or similar instruments;



--------------------------------------------------------------------------------

(c) all obligations of such Person upon which interest charges are customarily
paid;

(d) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person (even though
the rights and remedies of the seller or lender under such agreement in the
event of default are limited to repossession or sale of such property or are
otherwise limited in recourse);

(e) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding current accounts payable incurred in the
ordinary course of business);

(f) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed;

(g) all Guarantees by such Person of Indebtedness of others;

(h) all Capital Lease Obligations of such Person;

(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit (including standby and commercial), bank
guaranties, surety bonds, letters of guaranty and similar instruments;

(j) all obligations of such Person in respect of any Hedging Agreement; and

(k) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances; and

(l) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interests of such Person or
any other Person or any warrants, rights or options to acquire such Equity
Interests, valued, in the case of redeemable preferred interests, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends.

The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

“Indemnitee” has the meaning assigned to such term in Section 10.10
(Indemnification by Borrower).



--------------------------------------------------------------------------------

“Indenture” means an indenture providing for the issuance of one or more series
of debt securities by the Borrower.

“Independent Engineer” means Shaw Consultants International, Inc. and any
replacement thereof appointed by the Required Secured Parties and, if no Event
of Default shall then be occurring, after consultation with the Borrower.

“Initial Advance” means the first Construction/Term Loan borrowing under the
Term Loan A Credit Agreement.

“Insurance Advisor” means Aon Risk Services and any replacement thereof
appointed by the Required Secured Parties and, if no Event of Default shall then
be occurring, after consultation with the Borrower.

“Insurance Proceeds” means all proceeds of any insurance policies required
pursuant to the Common Terms Agreement or otherwise obtained with respect to the
Borrower or the Project that are paid or payable to or for the account of the
Borrower as loss payee (other than Business Interruption Insurance Proceeds and
proceeds of insurance policies relating to third party liability).

“Intercreditor Agent” means Société Générale or any successor to it, appointed
pursuant to the terms of the Intercreditor Agreement.

Intercreditor Agent Fee Letter” means the Fee Letter, dated as of July 31, 2012,
between the Borrower and the Intercreditor Agent.

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of
July 31, 2012, among the Secured Bank Debt Holder Group Representatives, each
other Secured Debt Holder Group Representative party thereto, the Secured Hedge
Representatives, the Secured Gas Hedge Representatives, the Common Security
Trustee and the Intercreditor Agent.

“Interest Rate Protection Agreements” means each interest rate swap, collar,
put, or cap, or other interest rate protection arrangement between Borrower and
a Qualified Counterparty entered into in accordance with Section 6.11 (Interest
Rate Protection Agreements) and is substantially in the form attached as Exhibit
C to the Common Terms Agreement and excluding any such interest rate protection
arrangement that is transferred or novated by the Borrower pursuant to
Section 3.5 (Termination of Interest Rate Protection Agreement in Connection
with Any Prepayment).

“International LNG Terminal Standards” means to the extent not inconsistent with
the express requirements of the Common Terms Agreement, the international
standards and practices applicable to the design, construction, equipment,
operation or maintenance of LNG



--------------------------------------------------------------------------------

receiving, exporting, liquefaction and regasification terminals, established by
the following (such standards to apply in the following order of priority):
(i) a Government Authority having jurisdiction over the Borrower, (i) the
Society of International Gas Tanker and Terminal Operators (“SIGTTO”) (or any
successor body of the same) and (iii) any other internationally recognized non
-governmental agency or organization with whose standards and practices it is
customary for reasonable and prudent operators of LNG receiving, exporting,
liquefaction and regasification terminals to comply. In the event of a conflict
between any of the priorities noted above, the priority with the lowest Roman
numeral noted above shall prevail.

“International LNG Vessel Standards” means to the extent not inconsistent with
the express requirements of the Common Terms Agreement, the international
standards and practices applicable to the ownership, design, equipment,
operation or maintenance of LNG vessels established by: (i) the International
Maritime Organization, (ii) the Oil Companies International Marine Forum,
(iii) SIGTTO (or any successor body of the same), (iv) the International
Navigation Association, (v) the International Association of Classification
Societies, and (vi) any other internationally recognized agency or
non-governmental organization with whose standards and practices it is customary
for reasonable and prudent operators of LNG vessels to comply. In the event of a
conflict between any of the priorities noted above, the priority with the lowest
Roman numeral noted above shall prevail.

“Investment” means, for any Person:

(a) the acquisition (whether for cash, Property of such Person, services or
securities or otherwise) of capital stock, bonds, notes, debentures, partnership
or other ownership interests or other securities of any other Person or any
agreement to make any such acquisition (including any “short sale” or any other
sale of any securities at a time when such securities are not owned by the
Person entering into such sale);

(b) the making of any deposit with, or advance, loan or other extension of
credit to, any other Person (including the purchase of Property from another
Person subject to an understanding or agreement, contingent or otherwise, to
resell such Property to such Person, but excluding any such advance, loan or
extension of credit having a term not exceeding ninety (90) days representing
the purchase price of inventory or supplies sold in the ordinary course of
business); and

(c) the entering into of any Guarantee of, or other contingent obligation (other
than an indemnity which is not a Guarantee) with respect to, Indebtedness or
other liability of any other Person;

provided, that Investment shall not include amounts deposited pursuant to the
escrow agreement entered into pursuant to Section 18.4 of the EPC Contract.



--------------------------------------------------------------------------------

“IRRA” means the Investors’ and Registration Rights Agreement, dated as of
July 31, 2012, among Cheniere Energy, Inc., Cheniere Energy Partners GP, LLC,
the Sponsor, Cheniere Class B Unit Holdings, LLC (as successor in interest of
Cheniere LNG Terminals, Inc.), Blackstone Holdco, and the other investors party
thereto from time to time.

“Joint Lead Arranger” has the meaning given to it in the Term Loan A Credit
Agreement.

“Joint Lead Arranger Fee Letters” means (i) the Fee Letter, dated as of July 11,
2012, between The Bank of Tokyo-Mitsubishi UFJ, Ltd. and the Borrower, (ii) the
Fee Letter, dated as of July 11, 2012, between Union Bank, N.A. and the
Borrower, (iii) the Fee Letter, dated as of July 11, 2012, between Crédit
Agricole Corporate and Investment Bank and the Borrower, (iv) the Upfront Fee
Letter, dated as of July 11, 2012, between Credit Suisse AG, Cayman Islands
Branch and the Borrower, (v) the Structuring Fee Letter, dated as of July 11,
2012, between Credit Suisse Securities (USA) LLC and the Borrower, (vi) the Fee
Letter, dated as of July 11, 2012, between HSBC Securities (USA), Inc. and the
Borrower, (vii) the Fee Letter, dated as of July 11, 2012, between J.P. Morgan
Securities LLC and the Borrower, (viii) the Fee Letter, dated as of July 11,
2012, between Morgan Stanley Senior Funding, Inc. and the Borrower, (ix) the Fee
Letter, dated as of July 11, 2012, between Royal Bank of Canada and the
Borrower, (x) the Fee Letter, dated as of July 11, 2012, between SG Americas
Securities, LLC and the Borrower, (xi) the Underwriting Fee Letter, dated as of
July 11, 2012, between Deutsche Bank Trust Company Americas and the Borrower,
(xii) the Structuring Fee Letter, dated as of July 11, 2012, between Deutsche
Bank Securities Inc. and the Borrower, (xiii) the Swap Coordination Fee Letter,
dated as of July 11, 2012, between Deutsche Bank Securities Inc. and the
Borrower, and (xi) the Fee Letter, dated as of July 11, 2012, between Standard
Chartered Bank and the Borrower.

“Joint Lead Bookrunner” has the meaning given to it in the Term Loan A Credit
Agreement.

“Knowledge” means, with respect to any of the Loan Parties or the Sponsor, the
actual knowledge of any Person holding any of the positions (or successor
position to any such position) set forth in Exhibit A to the Common Terms
Agreement; provided that each such Person shall be deemed to have knowledge of
all events, conditions and circumstances described in any notice delivered to
the Borrower pursuant to the terms of this Agreement or any other Financing
Document.

“KoGas” means Korea Gas Corporation.

“Lease Agreements” means:

(a) that certain real property lease agreement between Crain Lands, LLC, as
lessor, and the Borrower, as lessee, dated December 5, 2011, covering
approximately eighty (80) acres of the Site; and



--------------------------------------------------------------------------------

(b) that certain real property lease agreement between Crain Lands, LLC, as
lessor, and the Borrower, as lessee, dated November 1, 2011, covering
approximately eighty (80) acres of the Site, both as may be amended or
supplemented from time to time.

“Lenders’ Reliability Test” means an extended-term operational test of ninety
(90) days minimum duration designed to demonstrate that the first two trains of
the Project and the Project overall can meet a minimum combined cumulative LNG
production sales volume without exceeding a maximum amount of allowable downtime
under test criteria as set forth in Schedule 6.05(c) to the Term Loan A Credit
Agreement.

“Lien” means, with respect to any Property (including, without limitation, the
Project) of any Person, any mortgage, pledge, hypothecation, assignment,
encumbrance, bailment, lien, privilege or other security interest, including any
sale-leaseback arrangement, any conditional sale, other title retention
agreement, tax lien, lien (statutory or otherwise), easement or right of way in
respect of such Property of such Person. For purposes of the Financing
Documents, a Person shall be deemed to own subject to a Lien any Property which
it has acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
(other than an operating lease) relating to such Property.

“Lien Waiver” means an absolute and unconditional sworn Lien waiver statement in
the form attached as (a) Schedules K-1, K-2, K-3 and K-4, as applicable, to the
EPC Contract in connection with all Lien waivers delivered by the EPC Contractor
prior to its receipt of final payment under the EPC Contract and (b) Schedules
K-5, K-6, K-7 and K-8, as applicable, to the EPC Contract in connection with all
Lien waivers delivered by the EPC Contractor upon its receipt of final payment
under the EPC Contract.

“LNG” means Gas in a liquid state at or below its boiling point at a pressure of
approximately one atmosphere.

“Loan Parties” means the Borrower and the Pledgor.

“Loss Proceeds” means insurance proceeds, condemnation awards or other
compensation, awards, damages and other payments or relief (exclusive, in each
case, of the proceeds of liability insurance and Business Interruption Insurance
Proceeds and other payments for interruption of operations) with respect to any
Event of Loss relating to any Property of the Borrower.

“Management Services Agreement” means the Management Services Agreement, dated
as of May 14, 2012, between Borrower and Cheniere LNG Terminals, Inc.

“Manager” means Cheniere LNG Terminals, Inc., a Delaware corporation.



--------------------------------------------------------------------------------

“Margin Stock” means margin stock within the meaning of Regulation U and
Regulation X.

“Market Consultant” means Wood Mackenzie Limited and any replacement thereof
appointed by the Required Secured Parties and, if no Event of Default shall then
be occurring, after consultation with the Borrower.

“Material Adverse Effect” means an act, event or condition which materially
impairs (a) the business, financial condition, or operations of the Borrower or
the Project (or prior to the date upon which the Equity Contribution Amount has
been contributed to the Borrower, the Blackstone Guarantor), (b) the ability of
the Borrower (or prior to the date upon which the Equity Contribution Amount has
been contributed to the Borrower, the Blackstone Guarantor) to perform its
material obligations under any Financing Document or Material Project Document
to which it is a party, (c) the expected revenues of the Borrower under the FOB
Sale and Purchase Agreements, (d) the validity and enforceability of any
Material Project Document or any Financing Document or the rights or remedies of
each Secured Debt Holder thereunder or (e) the security interests of the Secured
Parties.

“Material Project Documents” means:

(a) the EPC Contract and related parent guarantee;

(b) the FOB Sale and Purchase Agreements and related parent guarantees;

(c) the Management Services Agreement;

(d) the O&M Agreement;

(e) the Sabine Pass TUA;

(f) the Pipeline Transportation Agreement;

(g) the Terminal Use Rights Assignment and Agreement;

(h) the Cooperation Agreement;

(i) the Real Property Documents;

(j) the Precedent Agreement;

(k) the ConocoPhillips License Agreement;

(l) the Water Agreement;



--------------------------------------------------------------------------------

(m) the CMI LNG Sale and Purchase Agreement;

(n) any Additional Material Project Document; and

(o) any agreement replacing or in substitution of any of the foregoing.

“Material Project Party” means each party to a Material Project Document (other
than the Borrower) and each guarantor or provider of security or credit support
in respect thereof.

“Mechanics’ Liens” means carriers’, warehousemen’s, laborers’, mechanics’,
workmen’s, materialmen’s, repairmen’s, construction or other like statutory
Liens.

“Monthly Sales Charges” with respect to either of the FOB Sale and Purchase
Agreements, has the meaning set forth in such FOB Sale and Purchase Agreement.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means the Amended and Restated Multiple Indebtedness Mortgage,
Assignment of Leases and Rents and Security Agreement, dated July 28, 2012, and
effective July 31, 2012, from the Borrower to the Common Security Trustee.

“Mortgaged Property” has the meaning ascribed to such term in the Mortgage.

“Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37)
of ERISA to which contributions have been made by the Borrower or any ERISA
Affiliate in the past five years and which is covered by Title IV of ERISA.

“Net Available Amount” means the aggregate amount of Loss Proceeds received by
the Borrower in respect of an Event of Loss net of reasonable expenses incurred
by the Borrower in connection with the collection of such Loss Proceeds.

“Net Cash Proceeds” means in connection with any asset disposition, the
aggregate cash proceeds received by the Borrower in respect of any asset
disposition (including any cash received upon the sale or other disposition of
any non-cash consideration received in any asset disposition), net of the direct
costs relating to such asset disposition and payments made to retire
Indebtedness (other than the Obligations) required to be repaid in connection
therewith, including legal, accounting and investment banking fees, and sales
commissions, and any relocation expenses incurred as a result of such asset
disposition, taxes paid or payable as a result of such asset disposition, in
each case, after taking into account any available tax credits or deductions and
any tax sharing arrangements, and amounts reserved for adjustment in respect of
the sale price of such asset or assets established in accordance with GAAP.



--------------------------------------------------------------------------------

“NGA” means the United States Natural Gas Act of 1938, as heretofore and
hereafter amended, and codified 15 U.S.C. §717 et seq.

“Non-Recourse Party” has the meaning provided in Section 10.17(a) (No Recourse).

“Notarial Assignment” means the Notarial Act of Assignment, dated July 31, 2012,
by the Sponsor in favor of the Common Security Trustee for the benefit of the
Secured Parties of (i) that certain Revolving Credit Note in the amount of one
hundred million Dollars ($100,000,000), dated June 11, 2012, made by the
Borrower, payable to the order of the Sponsor, (ii) that certain Multiple
Indebtedness Mortgage, Assignment of Rents and Leases, and Security Agreement,
executed by the Borrower, as mortgagor, to and in favor of the Sponsor, as
mortgagee, dated effective June 11, 2012, and recorded in the Official Records
of Cameron Parish, Louisiana on June 11, 2012, under File No. 326265, relating
to that property in Cameron Parish, Louisiana described therein, and (iii) that
certain UCC-1 Financing Statement filed in the Official Records of Cameron
Parish, Louisiana on June 11, 2012 under File No. 12-326266.

“Notes” means the promissory notes issued by the Borrower evidencing the
Advances, including the Construction Term/Loan Notes (as defined in the Term
Loan A Credit Agreement) as they may be amended, restated, supplemented or
otherwise modified from time to time.

“O&M Agreement” means the Operation and Maintenance Agreement, dated as of
May 14, 2012, between the Operator, the Borrower and, solely for the purposes
set forth therein, Cheniere LNG O&M Services, LLC.

“Obligations” means and includes all loans, advances (including, without
limitation, any advance made by any Secured Party to satisfy any obligation of
any Loan Party under any Transaction Document), debts, liabilities, Indebtedness
and obligations of the Borrower, howsoever arising, owed to the Secured Debt
Holders, the Secured Debt Holder Group Representatives, the Holders of Secured
Hedge Obligations, the Secured Hedge Representatives or any other Secured Party
of every kind and description (whether or not evidenced by any note or
instrument and whether or not for the payment of money), direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against the Borrower of any insolvency
or liquidation proceeding naming the Borrower as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding, pursuant to the terms of this Agreement or any of the other
Financing Documents (including the Secured Hedge Instruments), including all
principal, interest, fees, charges, expenses, attorneys’ fees, costs and
expenses, accountants’ fees and Consultants’ fees payable by the Borrower
hereunder or thereunder.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.



--------------------------------------------------------------------------------

“OFAC Laws” means any laws, regulations, and executive orders relating to the
economic sanctions programs administered by OFAC, including without limitation,
the International Emergency Economic Powers Act, 50 U.S.C. sections 1701 et
seq.; the Trading with the Enemy Act, 50 App. U.S.C. sections 1 et seq.; and the
Office of Foreign Assets Control, Department of the Treasury Regulations, 31
C.F.R. Parts 500 et seq. (implementing the economic sanctions programs
administered by OFAC).

“OFAC SDN List” means the list of “Specially Designated Nationals and Blocked
Persons” maintained by OFAC.

“OFAC Violation” has the meaning provided in Section 6.5(d) (Compliance with
Government Rules, Etc.).

“Operating Budget” has the meaning provided in Section 6.12(a) (Operating
Budget).

“Operating Budget Category” means each line item set forth in the Operating
Budget in effect at such time.

“Operating Manual” means, collectively, (i) the O&M Procedures Manual (as
defined in the O&M Agreement), and (ii) the Sabine Pass Marine Operations Manual
(as defined in the FOB Sale and Purchase Agreements).

“Operation and Maintenance Expenses” means, for any period, the sum, computed
without duplication, of the following, in each case that are contemplated by the
then-effective Operating Budget or are incurred in connection with any permitted
exceedance thereunder pursuant to Section 6.7(a) (Project Construction;
Maintenance of Properties):

(a) for fees and costs of the Manager pursuant to the Management Services
Agreement; plus

(b) expenses for operating the Project and maintaining it in good repair and
operating condition payable during such period, including the ordinary course
fees and costs of the Operator payable pursuant to the O&M Agreement; plus

(c) insurance costs payable during such period; plus

(d) applicable sales and excise taxes (if any) payable or reimbursable by the
Borrower during such period; plus

(e) franchise taxes payable by the Borrower during such period; plus

(f) property taxes payable by the Borrower during such period; plus



--------------------------------------------------------------------------------

(g) any other direct taxes (if any) payable by the Borrower to the taxing
authority (other than any taxes imposed on or measured by income or receipts)
during such period; plus

(h) costs and fees attendant to the obtaining and maintaining in effect the
Government Approvals payable during such period; plus

(i) legal, accounting and other professional fees attendant to any of the
foregoing items payable during such period; plus

(j) Permitted Capital Expenditures contemplated by the then-effective Operating
Budget; plus

(k) all other cash expenses payable by the Borrower in the ordinary course of
business. Operation and Maintenance Expenses shall exclude any Gas Hedge
Termination Value and shall exclude, to the extent included above: (i) transfers
from any Account into any other Account (other than the Operating Account)
during such period, (ii) payments of any kind with respect to Restricted
Payments during such period, (iii) depreciation for such period, (iv) except as
provided in clause (j) above, any Capital Expenditure including Permitted
Capital Expenditures and (v) any payments of any kind with respect to any
Restoration during such period.

To the extent insufficient funds are available in the Operating Account to pay
any Operation and Maintenance Expenses and amounts are advanced by or on behalf
of any Secured Party in accordance with the terms of the applicable Secured Debt
Instrument or Secured Hedge Instrument for the payment of such Operation and
Maintenance Expenses, the Obligation to repay such advances shall itself
constitute an Operation and Maintenance Expense.

“Operator” means Cheniere Energy Partners GP, LLC, or such other Person from
time to time party to the O&M Agreement as ‘Operator’.

“Organic Document” means, with respect to any Person that is a corporation, its
certificate of incorporation, its by-laws and all shareholder agreements, voting
trusts and similar arrangements applicable to any of its authorized shares of
capital stock, with respect to any Person that is a limited liability company,
its certificate of formation or articles of organization and its limited
liability company agreement, and, with respect to any Person that is a
partnership or limited partnership, its certificate of partnership and its
partnership agreement.

“Other Secured Debt” means any Secured Debt other than (a) the Secured Bank Debt
and (b) any Additional Secured Debt which constitutes one or more commercial
loans made pursuant to one or more credit facilities in which the lenders are
primarily financial institutions engaged in the business of banking.



--------------------------------------------------------------------------------

“Payment Date” means (a) the Quarterly Payment Date in respect of the Term Loan
A Credit Agreement, and (b) with respect to other Secured Debt Instruments, the
meaning provided therein.

“Performance Liquidated Damages” means any liquidated damages resulting from the
Project’s performance which are required to be paid by the EPC Contractor or any
other Material Project Party for or on account of any diminution to the
performance of the Project.

“Performance Test” means the Performance Tests under the EPC Contract and the
Lenders’ Reliability Test.

“Permitted Capital Expenditures” means Capital Expenditures that:

(a) are required for compliance with Project Documents, insurance policies,
Government Rules, Government Approvals and Prudent Industry Practices; or

(b) are otherwise used for the Project; and

in all cases, (i) are funded by equity or Permitted Indebtedness issued by the
Borrower, (ii) are funded from the Distribution Account as set forth in
Section 5.10 (Distribution Account) of the Accounts Agreement, (iii) are funded
by insurance proceeds, each of (i), (ii) or (iii) as expressly permitted herein
and the other Financing Documents and to the extent that all such sums entirely
fund such Permitted Capital Expenditures, or (iv) are contemplated by the
then-effective Operating Budget, and, in the case of clauses (i), (ii) or (iii),
could not reasonably be expected to have a Material Adverse Effect or materially
and adversely affect the Borrower’s rights, duties, obligations or liabilities
under the Sabine Pass TUA.

“Permitted Hedging Agreement” means any of the:

(a) Interest Rate Protection Agreements; and

(b) gas hedging contracts for up to a maximum of 7 Bcf of gas for a period of
not to exceed ninety (90) days.

“Permitted Indebtedness” means:

(a) Senior Debt;

(b) unsecured Indebtedness of the Borrower incurred to finance working capital
and other general corporate purposes; provided, that such Indebtedness shall be
used (i) to finance working capital in an amount not to exceed twenty million
Dollars ($20,000,000) in the aggregate or (ii) for general corporate purposes
(including leases and sale-leaseback transactions) in an amount not to exceed
ten million Dollars ($10,000,000) in the aggregate (in addition to the leases
permitted pursuant to paragraph (c) of this definition);



--------------------------------------------------------------------------------

(c) purchase money Indebtedness or Capital Lease Obligations to the extent
incurred in the ordinary course of business to finance the acquisition or
licensing of intellectual property or items of equipment; provided, that (i) if
such obligations are secured, they are secured only by Liens upon the equipment
or intellectual property being financed and (ii) the aggregate principal amount
and the capitalized portion of such obligations do not at any time exceed five
million Dollars ($5,000,000) in the aggregate;

(d) other unsecured Indebtedness for borrowed money subordinated to the
Obligations pursuant to an instrument in writing satisfactory in form and
substance to the Required Secured Parties and that is not in excess of one
hundred million Dollars ($100,000,000) in the aggregate; provided, that such
instrument shall include that: (i) the maturity of such subordinated shall be no
shorter than the maturity of the Secured Debt; (ii) such subordinated debt shall
not be amortized; (iii) no interest payments shall be made under such
subordinated debt except from monies held in the Distribution Account and are
permitted to be distributed pursuant to the Accounts Agreement; (iv) such
subordinated debt shall not impose covenants on the Borrower; and (v) such
subordinated debt shall otherwise be governed pursuant to the terms of a
subordination agreement in form and substance reasonably satisfactory to the
Secured Parties;

(e) trade or other similar Indebtedness incurred in the ordinary course of
business, which is (i) not more than ninety (90) days past due, or (ii) being
contested in good faith and by appropriate proceedings;

(f) contingent liabilities incurred in the ordinary course of business,
including the acquisition or sale of goods, services, supplies or merchandise in
the normal course of business, the endorsement of negotiable instruments
received in the normal course of business and indemnities provided under any of
the Transaction Documents;

(g) any obligations under Permitted Hedging Agreements;

(h) to the extent constituting Indebtedness, indebtedness arising from the
honoring by a bank or other financial institution of a check, draft or similar
instrument drawn against insufficient funds in the ordinary course or other cash
management services in the ordinary course of business;

(i) to the extent constituting Indebtedness, obligations in respect of
performance bonds, bid bonds, appeal bonds, surety bonds, indemnification
obligations, obligations to pay insurance premiums, take-or-pay obligations
contained in supply agreements and similar obligations incurred in the ordinary
course of business;



--------------------------------------------------------------------------------

(j) Indebtedness in respect of any bankers’ acceptance, letter of credit,
warehouse receipt or similar facilities entered into in the ordinary course of
business;

(k) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts; and

(l) secured debt not in excess of $1,000 owed to the Common Security Trustee;

provided, that the Borrower may only incur the Indebtedness referred to in
clauses (b) or (d) above following the Project Completion Date.

“Permitted Investments” has the meaning given to it in the Accounts Agreement.

“Permitted Liens” means, collectively:

(a) Liens in favor, or for the benefit, of the Secured Parties created or
permitted pursuant to the Security Documents;

(b) Liens securing Indebtedness with respect to Permitted Hedging Agreements and
Indebtedness described in clause (c) of Permitted Indebtedness;

(c) Liens which are scheduled exceptions to the coverage afforded by the Title
Policy on the Closing Date;

(d) statutory liens for a sum not yet delinquent or which are being Contested;

(e) pledges or deposits of cash or letters of credit to secure the performance
of bids, trade contracts (other than for borrowed money) leases, statutory
obligations, surety and appeal bonds, performance bonds, letters of credit and
other obligations of a like nature incurred in the ordinary course of business
and in accordance with the then-effective Operating Budget;

(f) capital leases and purchase money liens on property purchased securing
obligations not in excess of five million Dollars ($5,000,000) in the aggregate;

(g) easements and other similar encumbrances affecting real property which are
incurred in the ordinary course of business and encumbrances consisting of
zoning restrictions, licenses, restrictions on the use of property or
encumbrances or imperfections in title which do not materially impair such
property for the purpose for which the Borrower’s interest therein was acquired
or materially interfere with the operation of the Project as contemplated by the
Transaction Documents;



--------------------------------------------------------------------------------

(h) Mechanics’ Liens, Liens of lessors and sublessors and similar Liens incurred
in the ordinary course of business for sums which are not overdue for a period
of more than thirty (30) days or the payment of which is subject to a Contest;

(i) legal or equitable encumbrances (other than any attachment prior to
judgment, judgment lien or attachment in aid of execution on a judgment) deemed
to exist by reason of the existence of any pending litigation or other legal
proceeding if the same is effectively stayed or the claims secured thereby are
subject to a Contest;

(j) the Liens created pursuant to the Real Property Documents;

(k) Liens arising out of judgments or awards so long as an appeal or proceeding
for review is being prosecuted in good faith and for the payment of which
adequate cash reserves, bonds or other cash equivalent security have been
provided or are fully covered by insurance (other than any customary
deductible);

(m) Liens for workers’ compensation awards and similar obligations not then
delinquent; Mechanics’ Liens and similar Liens not then delinquent, and any such
Liens, whether or not delinquent, whose validity is at the time being Contested
in good faith; and

(n) the Lien securing the Indebtedness described in clause (l) of the definition
of Permitted Indebtedness.

“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization or Government Authority.

“Pipeline” means the approximately 200 feet of 42-inch diameter pipeline and
other facilities as described in the application filed by the Cheniere Creole
Trail Pipeline, L.P., pursuant to Section 7(c) of the NGA in FERC Docket No
CP12-351-000.

“Pipeline Transportation Agreement” means the Firm Transportation Agreement to
be entered into by the Borrower and Cheniere Creole Trail Pipeline, L.P.
pursuant to the Precedent Agreement.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.



--------------------------------------------------------------------------------

“Pledge Agreement” means the Pledge Agreement, dated as of July 31, 2012,
between the Pledgor and the Common Security Trustee and any other pledge
agreement executed (in favor of the Common Security Trustee) by any Person
holding any direct ownership interests in the Borrower.

“Pledgor” means Sabine Pass LNG-LP, LLC, a Delaware limited liability company.

“Precedent Agreement” means the Transportation Precedent Agreement, to be
entered into on or prior to the date of the Initial Advance, between Cheniere
Creole Trail Pipeline, L.P. and the Borrower, in substantially the form of
Exhibit I to the Common Terms Agreement or such other form agreed to by the
Common Security Trustee.

“Project” means the two liquefaction trains, each with a nominal capacity of at
least 182,500,000 MMBtu per annum that (a) as of the date hereof, are intended
to be used for production of LNG and other Services under the BG FOB Purchase
and Sale Agreement and the GN FOB Purchase and Sale Agreement, as applicable,
and (b) are identified in Exhibit H to the Common Terms Agreement.

“Project Completion Date” means the date upon which all of the conditions set
forth in Section 6.05 of the Term Loan A Credit Agreement have been either
satisfied, to the satisfaction of the Term Loan A Administrative Agent and the
Required Secured Parties, or, in each case, waived by the Term Loan A
Administrative Agent and the Required Secured Parties.

“Project Costs” means all costs of acquiring, leasing, designing, engineering,
developing, permitting, insuring, financing (including closing costs and
interest and interest rate hedge expenses), constructing, installing,
commissioning, testing and starting-up (including costs relating to all
equipment, materials, spare parts and labor for) the Project and all other costs
incurred with respect to the Project in accordance with the Construction Budget
and Schedule, including working capital prior to the end of the Availability
Period (for the avoidance of doubt, Project Costs shall exclude any operation
and maintenance expenses for any train of the Project that has achieved
Substantial Completion).

“Project Document Termination Payments” means all payments that are required to
be paid to or for the account of the Borrower as a result of the termination of
or reduction of any obligations under any Material Project Document, if any.

“Project Documents” means each Material Project Document and any other material
agreement relating to Development.

“Project Parties” means the Material Project Parties and each other Person from
time to time party to a Project Document (other than the Borrower).



--------------------------------------------------------------------------------

“Projected Debt Service Coverage Ratio” means, for the applicable period, the
ratio of (a) Cash Flow Available for Debt Service projected for such period to
(b) Debt Service projected for such period.

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal, mixed, movable, immovable, corporeal or incorporeal and
whether tangible or intangible.

“Provisional Sums Fixing Period” has the meaning provided in Section 6.21 (EPC
Contract).

“Prudent Industry Practice” means, at a particular time, any of the practices,
methods, standards and procedures (including those engaged in or approved by a
material portion of the LNG industry) that, at that time, in the exercise of
reasonable judgment in light of the facts known at the time a decision was made,
would reasonably have been expected to accomplish the desired result consistent
with good business practices, including due consideration of the Project’s
reliability, environmental compliance, economy, safety and expedition, and which
practices, methods, standards and acts generally conform to International LNG
Terminal Standards and International LNG Vessel Standards.

“PUHCA” means the Public Utility Holding Company Act of 2005 and FERC’s
implementing regulations.

“Qualified Counterparty” means:

(a) as of the date of execution or assignment of any Interest Rate Protection
Agreement, any of the following: (i) any Person who is a Secured Debt Holder as
of the date of the Common Terms Agreement or (ii) any Affiliate of any Person
listed in the foregoing clause (a)(i) of this definition; and

(b) as of the date of execution or assignment of any Interest Rate Protection
Agreement, any of the following: (i) any Person who is a Secured Debt Holder
after the date of the Common Terms Agreement or (ii) any Affiliate of any Person
listed in the foregoing clause (b)(i) of this definition, in each case, with a
credit rating (or a guaranty from a Person with a credit rating) of at least A-
from S&P or Fitch or at least A-3 from Moody’s.

“Qualified Gas Supplier” means any of Chevron Natural Gas, a division of Chevron
U.S.A., Inc., Total Gas & Power North America, Inc., EDF Trading North America,
LLC, Louis Dreyfus Energy Services, L.P., Tenaska Marketing Ventures or any
other Person (i) rated at least BBB- by S&P, BBB- by Fitch, or Baa3 by Moody’s,
(ii) having an unconditional guaranty of its obligations to the Borrower
pursuant to any Additional Material Project Document from another Person
possessing one of the ratings specified in the foregoing clause (i), or
(iii) providing a



--------------------------------------------------------------------------------

letter of credit from a final institution rated at least A- by S&P or A3 by
Moody’s, in at least the amount of its obligations under its Gas supply contract
with the Borrower; provided, however, that to the extent that any Qualified Gas
Supplier under this definition is experiencing operational issues resulting in
its inability to deliver quantities of natural gas pursuant to the terms of its
respective Additional Material Project, any other Person that supplies such
quantities of natural gas shall be deemed a Qualified Gas Supplier for purposes
of this definition.

“Qualified Transporter” means any Person possessing the requisite FERC
Government Approval to transport natural gas.

“Quarterly Payment Date” has the meaning provided in the Term Loan A Credit
Agreement.

“Ready for Performance Testing” has the meaning provided in the EPC Contract.

“Ready for Start Up” has the meaning provided in the EPC Contract.

“Real Property Documents” means any material contract or agreement constituting
or creating an estate or interest in any portion of the Site, including, without
limitation, the Lease Agreements and the Sublease.

“Recognized Credit Rating Agency” means S&P, Fitch, Moody’s, or any successor to
S&P, Fitch, Moody’s, so long as such agency is a “nationally recognized
statistical rating organization” registered with the U.S. Securities and
Exchange Commission.

“Regulation T”, “Regulation U” and “Regulation X” means, respectively,
Regulation T, Regulation U and Regulation X of the Board.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the shareholders, members, partners, directors, officers, employees, agents
and advisors of such Person and of such Person’s Affiliates.

“Release” means, with respect to any Hazardous Material, any release, spill,
emission, leaking, pouring, emptying, escaping, dumping, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration of such Hazardous
Material into the environment, including the movement of such Hazardous Material
through ambient air, soil, surface water, ground water, wetlands, land or
subsurface strata.

“Replacement Debt” means, collectively, Secured Replacement Debt and Unsecured
Replacement Debt incurred by the Borrower (including by way of Senior Bonds)
pursuant to Section 2.5 (Replacement Debt) in order to partially or in whole
(a) refinance by prepaying or redeeming then existing Senior Debt or (b) replace
by cancelling then existing Senior Debt Commitments.



--------------------------------------------------------------------------------

“Required Debt Service Reserve Amount” means as of any date on and after the
Project Completion Date, an amount projected by the Common Security Trustee
equal to the amount necessary to pay the forecasted Debt Service in respect of
Secured Debt from such date through (and including) the next two (2) Payment
Dates (which shall, if not already included, include the maturity date under any
Secured Debt) (assuming that no Default will occur during such period) taking
into account, with respect to interest, the amount of interest that would accrue
on the aggregate principal amount of the Advances for the next six (6) months;
provided, that for purposes of calculation of the amount specified in clause
(c) of the definition of Debt Service, any final balloon payment or bullet
maturity of Secured Debt shall not be taken into account and instead only the
equivalent of the principal payment on the immediately preceding Payment Date
prior to such balloon payment or bullet maturity shall be taken into account.

“Required Secured Parties” has the meaning given to it in the Intercreditor
Agreement.

“Restricted Payment” means (a) any dividend or other distribution by the
Borrower (in cash, Property of the Borrower, securities, obligations, or other
property) on, or other dividends or distributions on account of, or the setting
apart of money for a sinking or other analogous fund for, or the purchase,
redemption, retirement or other acquisition by the Borrower of, any portion of
any membership interest in the Borrower and (b) all payments (in cash, Property
of the Borrower, securities, obligations, or other property) of principal of,
interest on and other amounts with respect to, or other payments on account of,
or the setting apart of money for a sinking or other analogous fund for, or the
purchase, redemption, retirement or other acquisition by the Borrower of, any
Indebtedness owed to the Pledgor or any other Person party to a Pledge Agreement
or any Affiliate thereof (including any Subordinated Indebtedness incurred to
fund the Equity Contribution Amount). For the avoidance of doubt, payments to
the Manager for fees and costs pursuant to the Management Services Agreement,
and payments to the Operator pursuant to the O&M Agreement paid in accordance
with Sections 5.02(b), 5.03(b), and 5.04(b) of the Accounts Agreement are not
Restricted Payments.

“Revenue Account” has the meaning assigned to such term in the Accounts
Agreement.

“S&P” means Standard & Poor’s Ratings Group, a division of McGraw-Hill, Inc.

“Sabine Pass TUA” means the Second Amended and Restated LNG Terminal Use
Agreement, dated as of July 31, 2012, between the Borrower and SPLNG.

“Secured Bank Debt” means Indebtedness incurred by the Borrower in the aggregate
amount of up to three billion six hundred twenty six million Dollars
($3,626,000,000) pursuant to the Term Loan A Credit Agreement comprised of the
Construction/Term Loans.

“Secured Bank Debt Holders” means, at any time, the Holders of the Secured Bank
Debt.



--------------------------------------------------------------------------------

“Secured Debt” means the Senior Debt (other than Indebtedness under Interest
Rate Protection Agreements) that is secured by a Security in the Collateral
pursuant to the Security Documents.

“Secured Debt Holder Group” means, at any time, the Holders of each tranche of
Secured Debt.

“Secured Debt Holder Group Representative” means, (a) the Term Loan A
Administrative Agent in respect of the Secured Bank Debt Holders and Secured
Bank Debt, and (b) with respect to any other Secured Debt Holder Group and its
relevant Secured Debt Instrument, the representative designated as such in
Schedule 2.7(e) (as such Schedule 2.7(e) may be updated from time to time).

“Secured Debt Holders” means, at any time, the Holders of the Secured Debt.

“Secured Debt Instrument” means, at any time, each instrument, including the
Term Loan A Credit Agreement, governing Secured Debt and designated as such in
Schedule 2.7(e) (as such Schedule 2.7(e) may be updated from time to time).

“Secured Expansion Debt” means the Expansion Debt that is Secured Debt.

“Secured Gas Hedge Instrument” means, at any time, each instrument governing
Secured Gas Hedge Obligations and designated as such in Schedule 2.7(e) (as such
Schedule 2.7(e) may be updated from time to time).

“Secured Gas Hedge Obligations” means the Indebtedness under any Permitted
Hedging Agreement described in clause (b) of the definition thereof that is
secured by a Security in the Collateral pursuant to the Security Documents.

“Secured Gas Hedge Representative” means the representative or representatives
of the Gas Hedge Providers designated as such in Schedule 2.7(e) (as such
Schedule 2.7(e) may be updated from time to time).

“Secured Hedge Instrument” means, at any time, each instrument governing Secured
Hedge Obligations and designated as such in Schedule 2.7(e) (as such Schedule
2.7(e) may be updated from time to time).

“Secured Hedge Obligations” means the Indebtedness under Interest Rate
Protection Agreements that is secured by a Security in the Collateral pursuant
to the Security Documents.

“Secured Hedge Representative” means the representative or representatives of
the Holders of Secured Hedge Obligations designated as such in Schedule 2.7(e)
(as such Schedule 2.7(e) may be updated from time to time).



--------------------------------------------------------------------------------

“Secured Hedging Parties” means the Holders of the Secured Hedge Obligations.

“Secured Parties” means the Secured Debt Holders, the Holders of Secured Hedge
Obligations, the Gas Hedge Providers, the Common Security Trustee, the
Intercreditor Agent, the Accounts Bank, the applicable Secured Debt Holder Group
Representatives, Secured Hedge Representatives and Secured Gas Hedge
Representatives, in each case, in whose favor the Borrower has granted Security
in the Collateral pursuant to the Security Documents.

“Secured Replacement Debt” means the Replacement Debt that is Secured Debt.

“Secured Working Capital Debt” means the Working Capital Debt that is Secured
Debt.

“Security” means the security interest created in favor of the Common Security
Trustee for the benefit of the Secured Parties pursuant to the Security
Documents.

“Security Agency Agreement” means the Security Agency Agreement, dated as of
July 31, 2012, among the Borrower, the Secured Debt Holder Group
Representatives, the Secured Hedge Representatives, the Secured Gas Hedge
Representatives, the Common Security Trustee, the Accounts Bank and the
Intercreditor Agent.

“Security Documents” means:

(a) the Borrower Security Agreement;

(b) the CQP Security Agreement;

(c) the Accounts Agreement;

(d) each Pledge Agreement;

(e) the Mortgage;

(f) the Consents; and

(g) any such other security agreement, control agreement, patent and trademark
assignment, lease, mortgage, assignment and other similar agreement securing the
Obligations between any Person and the Common Security Trustee on behalf of the
Secured Parties or between any Person and any other Secured Party and all
financing statements, agreements or other instruments to be filed in respect of
the Liens created under each such agreement.

“Senior Bonds” means debt securities issued pursuant to an Indenture that is a
Senior Debt Instrument.



--------------------------------------------------------------------------------

“Senior Debt” means:

(a) Secured Bank Debt;

(b) Additional Secured Debt;

(c) the Unsecured Replacement Debt;

(d) the Unsecured Expansion Debt;

(e) the Unsecured Working Capital Debt; and

(f) Indebtedness under Interest Rate Protection Agreements.

“Senior Debt Commitments” means, at any time, the aggregate of any principal
amount that Holders of Senior Debt are committed to disburse or stated amount of
letters of credit that Holders of Senior Debt are required to issue, in each
case under any Senior Debt Instrument, and in the case of Senior Debt
Commitments in respect of Secured Debt, as designated in Schedule 2.7(e) (as
such Schedule 2.7(e) may be updated from time to time).

“Senior Debt Instrument” means a Secured Debt Instrument or an Unsecured Debt
Instrument.

“Services” means the liquefaction and other services to be provided or performed
by the Borrower under the FOB Sale and Purchase Agreements and, if applicable,
the Train Three and Train Four LNG Sales Agreements.

“Site” means, collectively, each parcel or tract of land, as reflected on
Schedule A of the Title Policy and in the Real Property Documents, upon which
any portion of the Project is or will be located.

“Solvent” means, with respect to any Person as of the date of any determination,
that on such date:

(a) the fair valuation of the property of such Person is greater than the total
liabilities, including, without limitation, contingent liabilities, of such
Person;

(b) the present fair saleable value of the assets of such Person is not less
than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured;

(c) such Person is able to realize upon its assets and pay its debts and other
liabilities, contingent obligations, and other commitments as they mature in the
normal course of business;



--------------------------------------------------------------------------------

(d) such Person does not intend to, and does not believe that it will, incur
debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature; and

(e) such Person is not engaged in business or a transaction, and is not about to
engage in business or a transaction, for which such Person’s property would
constitute unreasonably small capital after giving due consideration to current
and anticipated future business conduct and the prevailing practice in the
industry in which such Person is engaged.

In computing the amount of contingent liabilities at any time, such liabilities
shall be computed at the amount which, in light of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

“SPLNG” means Sabine Pass LNG, L.P., a Delaware limited partnership.

“SPLNG Indenture” means the Indenture dated as of November 9, 2006, among SPLNG,
the Guarantors (as defined therein) and The Bank of New York, as trustee.

“Sponsor” means Cheniere Energy Partners, L.P., a Delaware limited partnership.

“Sublease” means the Sub-lease Agreement, dated June 11, 2012, between SPLNG, as
sublessor, and the Borrower, as sublessee covering approximately two hundred
sixty-eight (268) acres of the Site.

“Subordinated Indebtedness” means any unsecured Indebtedness of the Borrower to
any Person permitted by clause (d) of the definition of Permitted Indebtedness
which is subordinated to the Obligations pursuant to an instrument in writing
satisfactory in form and substance to the Required Secured Parties.

“Subsidiary” means, for any Person, any corporation, partnership, joint venture,
limited liability company or other entity of which at least a majority of the
securities or other ownership interests having by their terms ordinary voting
power to elect a majority of the board of directors or other Persons performing
similar functions of such corporation, partnership or other entity (irrespective
of whether or not at the time securities or other ownership interests of any
other class or classes of such corporation, partnership or other entity shall
have or might have voting power by reason of the happening of any contingency)
is at the time directly or indirectly owned or Controlled by such Person or one
or more Subsidiaries of such Person or by such Person and one or more
Subsidiaries of such Person.

“Substantial Completion” has the meaning assigned to the term “Substantial
Completion” in the EPC Contract.



--------------------------------------------------------------------------------

“Summary Milestone Schedule” means a summary of selected CPM Schedule
milestones, extracted from the Level III CPM Schedule (each as defined in the
EPC Contract) substantially in the form acceptable to the Independent Engineer,
listing for each contained milestone: early start date, early finish date, late
start date, late finish date, and days of float.

“Survey” means an ALTA survey of the Site:

(a) showing a state of facts reasonably acceptable to the Common Security
Trustee;

(b) prepared by an independent surveyor licensed in the State of Louisiana;

(c) in compliance with the 2011 ALTA/ACSM Minimum Standard Detail Requirements
for ALTA/ACSM Surveys, including Table A optional items 1, 2, 3, 4, 6(a), 6(b),
8, 10, 13, 17 and 18 and, in addition, with respect to the “as-built” ALTA
Survey to be delivered pursuant to Section 6.18 (Surveys and Title Policies),
Table A option items 7(a) and 9;

(d) dated no more than thirty (30) days prior to the Closing Date;

(e) certified to the Borrower, the Title Company, the Common Security Trustee
and such additional parties as any of them shall designate; and

(f) otherwise sufficient for the Title Company to eliminate all standard survey
exceptions from the Title Policy.

“Taxes” means, with respect to any Person, all taxes, assessments, imposts,
duties, governmental charges or levies imposed directly or indirectly on such
Person or its income, profits or Property by any Government Authority, including
any interest, additions to tax or penalties applicable thereto.

“Tax” shall have a correlative meaning.

“Term Loan A Administrative Agent” has the meaning given to it in the Term Loan
A Credit Agreement.

“Term Loan A Credit Agreement” means the Credit Agreement (Term Loan A) dated on
or about the Closing Date by and among the Borrower, the Term Loan A
Administrative Agent, the Common Security Trustee, and the Secured Bank Debt
Holders.

“Terminal Use Rights Assignment and Agreement” means the Terminal Use Rights
Assignment and Agreement, dated as of July 31, 2012, among the Borrower, SPLNG
and Cheniere Energy Investments, LLC.



--------------------------------------------------------------------------------

“Title Company” means First American Title Insurance Company.

“Title Policy” means a fully paid ALTA form 6-16-2006 extended coverage lenders’
policy of title insurance as adopted for use in Louisiana, or a binding marked
commitment deleting all requirements to issue such policy, including all
amendments thereto, endorsements thereof and substitutions or replacements
therefor, issued by the Title Company in favor of the Common Security Trustee,
with such coinsurers or reinsurers as may be reasonably required by the Common
Security Trustee, in an aggregate principal amount of not less than three
billion six hundred twenty-six million Dollars ($3,626,000,000) and in form
satisfactory to the Common Security Trustee in all respects, insuring as of the
date of the recording of the Mortgage (except with respect to Mechanics’ Liens,
which shall be insured through the date of the EPC Contractor’s most recent
Interim Conditional Lien Waiver), that the Mortgage is a first and prior Lien on
the Mortgaged Property (to the extent the Mortgaged Property consists of
interests insurable under the terms of such form of title policy) free and clear
of all Liens on and defects of title other than Permitted Liens, and containing
or providing for, among other items:

(a) no survey exceptions other than those approved by the Common Security
Trustee;

(b) a pending disbursements clause acceptable to the Common Security Trustee;
and

(c) such endorsements and affirmative assurances as the Common Security Trustee
shall reasonably require and which are reasonably obtainable from title insurers
in regard to commercial property located in the State of Louisiana.

“Total Capitalization” means the sum of (a) Total Debt, plus (b) Funded Equity.

“Total Debt” means the principal amount of all Secured Debt of the Borrower and
its Subsidiaries (if any), Indebtedness under any Unsecured Debt Instruments to
which the Borrower or its Subsidiaries (if any) is a party, and all subordinated
debt of the Borrower and its Subsidiaries (if any) (other than member loans made
to the Borrower or its Subsidiaries (if any)).

“Train Three and Train Four LNG Sales Agreements” means the LNG Sale and
Purchase Agreement (FOB), dated as of November 11, 2011, between the Borrower
and GAIL, and the LNG Sale and Purchase Agreement (FOB), dated as of January 30,
2012, between the Borrower and KoGas.

“Tranche” has the meaning given to it in the Term Loan A Credit Agreement.

“Transaction Documents” means, collectively, the Financing Documents and the
Project Documents.

“Transfer Accession Agreement” means an accession agreement substantively in the
form set out in Schedule 2.8(d) in respect of any Secured Debt Holder Group
Representative, Schedule 2.8(e) in respect of any Secured Hedge Representative
and Schedule 2.8(f) in respect of any Secured Gas Hedge Representative.



--------------------------------------------------------------------------------

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, in the
event that, by reason of mandatory provisions of law, any or all of the
perfection or priority of the security interest in any Collateral is governed by
the Uniform Commercial Code as in effect in a jurisdiction other than the State
of New York, the term “UCC” shall mean the Uniform Commercial Code as in effect
in such other jurisdiction for purposes of provisions relating to such
perfection or priority and for purposes of definitions related to such
provisions.

“United States” or “U.S.” means the United States of America.

“Unsecured Debt Instrument” means, at any time, each material instrument
governing Senior Debt other than Secured Debt or Secured Hedge Obligations.

“Unsecured Expansion Debt” means the Expansion Debt that is not Secured Debt.

“Unsecured Replacement Debt” means the Replacement Debt that is not Secured
Debt.

“Unsecured Working Capital Debt” means the Working Capital Debt that is not
Secured Debt.

“Water Agreement” means the Water Service Agreement, dated as of December 21,
2011, between the City of Port Arthur and the Borrower, as amended by that
certain First Amendment to Water Service Agreement, dated as of June 12, 2012.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Working Capital Debt” has the meaning assigned to such term in Section 2.4
(Working Capital Debt).